Exhibit 10.2


EXECUTION VERSION


--------------------------------------------------------------------------------



QVC, INC.,
THE GUARANTORS
named herein
and
U.S. BANK NATIONAL ASSOCIATION, as Trustee
_________________________
INDENTURE
Dated as of March 18, 2013
_________________________
4.375% Senior Secured Notes due 2023
and
5.950% Senior Secured Notes due 2043



--------------------------------------------------------------------------------



CROSS-REFERENCE TABLE




--------------------------------------------------------------------------------




TIA Section
 
Indenture Section
310
11.01
 
(a)(1)
7.10
 
(a)(2)
7.10
 
(a)(3)
N.A.
 
(a)(4)
N.A.
 
(a)(5)
N.A.
 
(b)
7.10
 
(b)(1)
7.10
 
(c)
N.A.
311
11.01
 
(a)
7.11
 
(b)
7.11
 
(c)
N.A.
312
11.01
 
(a)
2.06
 
(b)
11.03
 
(c)
11.03
313
11.01
 
(a)
7.06
 
(b)
12.04
 
(b)(1)
N.A.
 
(b)(2)
7.06
 
(c)
7.06
 
(d)
7.06
314
4.04;11.01;12.04
 
(a)
N.A.
 
(b)
12.04
 
(c)(1)
N.A.
 
(c)(2)
N.A.
 
(c)(3)
N.A.
 
(d)
12.03;12.04
 
(e)
N.A.
 
(f)
N.A.
315
11.01
316
11.01
317
11.01

_______________________
N.A. means Not Applicable
Note:    This Cross-Reference Table shall not, for any purpose, be deemed to be
a part of the Indenture






--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE ONE

DEFINITIONS AND INCORPORATION BY REFERENCE




SECTION 1.01.
Definitions.     1

SECTION 1.02.
Other Definitions.    27

SECTION 1.03.
Incorporation by Reference of Trust Indenture Act.    27

SECTION 1.04.
Rules of Construction.    28

ARTICLE TWO

THE NOTES
SECTION 2.01.
Amount of Notes.    29

SECTION 2.02.
Form and Dating; Book Entry Provisions.    29

SECTION 2.03.
Execution and Authentication.    32

SECTION 2.04.
Registrar and Paying Agent.    33

SECTION 2.05.
Paying Agent To Hold Money in Trust.    33

SECTION 2.06.
Holder Lists.    34

SECTION 2.07.
Transfer and Exchange.    34

SECTION 2.08.
Replacement Notes.    35

SECTION 2.09.
Outstanding Notes.    35

SECTION 2.10.
Treasury Notes.    35

SECTION 2.11.
Temporary Notes.    36

SECTION 2.12.
Cancellation.    36

SECTION 2.13.
Defaulted Interest.    36

SECTION 2.14.
CUSIP Number.    36

SECTION 2.15.
Deposit of Moneys.    37

SECTION 2.16.
Special Transfer Provisions.    37


-i-



--------------------------------------------------------------------------------



SECTION 2.17.
Certificated Notes.    42

SECTION 2.18.
Computation of Interest.    43

ARTICLE THREE

REDEMPTION
SECTION 3.01.
Election To Redeem; Notices to Trustee.    44

SECTION 3.02.
Selection by Trustee of Notes To Be Redeemed.    44

SECTION 3.03.
Notice of Redemption.    44

SECTION 3.04.
Effect of Notice of Redemption.    45

SECTION 3.05.
Deposit of Redemption Price.    45

SECTION 3.06.
Notes Redeemed in Part.    46

SECTION 3.07.
Mandatory Redemption.    46

ARTICLE FOUR

COVENANTS
SECTION 4.01.
Payment of Notes.    46

SECTION 4.02.
Reports to Holders.    46

SECTION 4.03.
Waiver of Stay, Extension or Usury Laws.    48

SECTION 4.04.
Compliance Certificate; Notice of Default.    48

SECTION 4.05.
Payment of Obligations.    49

SECTION 4.06.
Limitations on Incurrence of Indebtedness.    49

SECTION 4.07.
Limitations on Restricted Payments.    51

SECTION 4.08.
Limitations on Asset Sales.    52

SECTION 4.09.
Limitations on Transactions with Affiliates.    53

SECTION 4.10.
Limitations on Liens.    54

SECTION 4.11.
Additional Note Guarantees.    54

SECTION 4.12.
Limitations on Dividend and Other Restrictions Affecting Restricted
Subsidiaries.    54


-ii-



--------------------------------------------------------------------------------



SECTION 4.13.
Limitations on Designation of Unrestricted Subsidiaries.    56

SECTION 4.14.
Limitations on Sale and Leaseback Transactions.    57

SECTION 4.15.
Conduct of Business.    57

SECTION 4.16.
Maintenance of Properties; Insurance.    58

SECTION 4.17.
Compliance with Laws.    58

SECTION 4.18.
Existence.    58

SECTION 4.19.
Payments for Consent.    58

SECTION 4.20.
Change of Control Offer.    58

SECTION 4.21.
Fall-Away Event.    60

ARTICLE FIVE

SUCCESSOR CORPORATION
SECTION 5.01.
Limitations on Mergers, Consolidations, etc.    60

SECTION 5.02.
Successor Person Substituted.    61

ARTICLE SIX

DEFAULTS AND REMEDIES
SECTION 6.01.
Events of Default.    62

SECTION 6.02.
Acceleration.    64

SECTION 6.03.
Other Remedies.    64

SECTION 6.04.
Waiver of Past Defaults and Events of Default.    64

SECTION 6.05.
Control by Majority.    65

SECTION 6.06.
Limitation on Suits.    65

SECTION 6.07.
No Personal Liability of Directors, Officers, Employees and Stockholders.    65

SECTION 6.08.
Rights of Holders To Receive Payment.    65

SECTION 6.09.
Collection Suit by Trustee.    66

SECTION 6.10.
Trustee May File Proofs of Claim.    66


-iii-



--------------------------------------------------------------------------------



SECTION 6.11.
Priorities.    66

SECTION 6.12.
Undertaking for Costs.    67

ARTICLE SEVEN

TRUSTEE
SECTION 7.01.
Duties of Trustee.    67

SECTION 7.02.
Rights of Trustee.    68

SECTION 7.03.
Individual Rights of Trustee.    69

SECTION 7.04.
Trustee’s Disclaimer.    69

SECTION 7.05.
Notice of Defaults.    70

SECTION 7.06.
Reports by Trustee to Holders.    70

SECTION 7.07.
Compensation and Indemnity.    70

SECTION 7.08.
Replacement of Trustee.    71

SECTION 7.09.
Successor Trustee by Consolidation, Merger, etc.    72

SECTION 7.10.
Eligibility; Disqualification.    72

SECTION 7.11.
Preferential Collection of Claims Against Issuer.    72

SECTION 7.12.
Paying Agents.    72

ARTICLE EIGHT

AMENDMENTS, SUPPLEMENTS AND WAIVERS
SECTION 8.01.
Without Consent of Holders.    73

SECTION 8.02.
With Consent of Holders.    74

SECTION 8.03.
Compliance with Trust Indenture Act.    75

SECTION 8.04.
Revocation and Effect of Consents.    75

SECTION 8.05.
Notation on or Exchange of Notes.    76

SECTION 8.06.
Trustee To Sign Amendments, etc.    76

ARTICLE NINE

DISCHARGE OF INDENTURE; DEFEASANCE

-iv-



--------------------------------------------------------------------------------



SECTION 9.01.
Discharge of Indenture.    76

SECTION 9.02.
Legal Defeasance.    78

SECTION 9.03.
Covenant Defeasance.    78

SECTION 9.04.
Conditions to Legal Defeasance or Covenant Defeasance.    78

SECTION 9.05.
Deposited Money and U.S. Government Obligations To Be Held in Trust; Other
Miscellaneous Provisions.    80

SECTION 9.06.
Reinstatement.    80

SECTION 9.07.
Moneys Held by Paying Agent.    80

SECTION 9.08.
Moneys Held by Trustee.    81

ARTICLE TEN

GUARANTEE OF NOTES
SECTION 10.01.
Guarantee.    81

SECTION 10.02.
Execution and Delivery of Guarantee.    82

SECTION 10.03.
Limitation of Guarantee.    82

SECTION 10.04.
Release of Guarantor.    83

SECTION 10.05.
Waiver of Subrogation.    83

ARTICLE ELEVEN

MISCELLANEOUS
SECTION 11.01.
Trust Indenture Act Controls.    84

SECTION 11.02.
Notices.    84

SECTION 11.03.
Communications by Holders with Other Holders.    85

SECTION 11.04.
Certificate and Opinion as to Conditions Precedent.    85

SECTION 11.05.
Statements Required in Certificate and Opinion.    86

SECTION 11.06.
Rules by Trustee and Agents.    86

SECTION 11.07.
Business Days.    86

SECTION 11.08.
Governing Law.    86


-v-



--------------------------------------------------------------------------------



SECTION 11.09.
Waiver of Jury Trial    87

SECTION 11.10.
Force Majeure    87

SECTION 11.11.
No Adverse Interpretation of Other Agreements.    87

SECTION 11.12.
No Recourse Against Others.    87

SECTION 11.13.
Successors.    87

SECTION 11.14.
Multiple Counterparts.    88

SECTION 11.15.
Table of Contents, Headings, etc.    88

SECTION 11.16.
Separability.    88

SECTION 11.17.
USA Patriot Act    88

ARTICLE TWELVE

COLLATERAL AND SECURITY
SECTION 12.01.
Security Documents.    89

SECTION 12.02.
Collateral Agent.    90

SECTION 12.03.
Release of Collateral.    90

SECTION 12.04.
Filing, Recording and Opinions.    91

SECTION 12.05.
Possession and Use of Collateral.    92

SECTION 12.06.
Authorization of Actions to Be Taken by the Collateral Agent Under the Security
Documents.    92

SECTION 12.07.
Purchase Protected.    92

SECTION 12.08.
Reinstatement; Powers Exercisable by Receiver or Trustee.    92



EXHIBITS
Exhibit A-1
Form of 2023 Global Initial Note    A-1-1

Exhibit A-2
Form of 2043 Global Initial Note    A-2-1

Exhibit B-1
Form of 2023 Global Exchange Note    B-1-1

Exhibit B-2
Form of 2043 Global Exchange Note    B-2-1

Exhibit C
Form of Notation of Guarantee    C-1




-vi-



--------------------------------------------------------------------------------




INDENTURE, dated as of March 18, 2013, among QVC, INC., a Delaware corporation,
as issuer (the “Issuer”), the Guarantors (as hereinafter defined) party hereto
from time to time and U.S. BANK NATIONAL ASSOCIATION, as trustee (the
“Trustee”).
ARTICLE 1

DEFINITIONS AND INCORPORATION BY REFERENCE
SECTION 1.01.    Definitions.
“2017 Notes” means the 7.125% Senior Secured Notes due 2017 and the 7.375%
Senior Secured Notes due 2020 issued by the Issuer on March 23, 2010.
“2017 Notes Indenture” means the indenture governing each series of the 2017
Notes dated as of March 23, 2010, among the Issuer and certain of its
subsidiaries party thereto and the trustee named therein from time to time, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof.
“2019 Notes” means the 7.50% Senior Secured Notes due 2019 issued by the Issuer
on September 25, 2009.
“2019 Notes Indenture” means the indenture governing the 2019 Notes dated as of
September 25, 2009, among the Issuer and certain of its subsidiaries party
thereto and the trustee named therein from time to time, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
requirements thereof.
“2022 Notes” means the 5.125% Senior Secured Notes due 2022 issued by the Issuer
on July 2, 2012.
“2022 Notes Indenture” means the indenture governing the 2022 Notes dated as of
July 2, 2012, among the Issuer and certain of its subsidiaries party thereto and
the trustee named therein from time to time, as amended, restated, supplemented
or otherwise modified from time to time in accordance with the requirements
thereof.
“2023 Notes” means the 4.375% Senior Secured Notes due 2023 issued by the Issuer
on March 18, 2013.
“2043 Notes” means the 5.950% Senior Secured Notes due 2043 issued by the Issuer
on March 18, 2013.




--------------------------------------------------------------------------------




“Acquired Indebtedness” means (1) with respect to any Person that becomes a
Restricted Subsidiary after the Issue Date, Indebtedness of such Person and its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary
that was not incurred in connection with, or in contemplation of, such Person
becoming a Restricted Subsidiary and (2) with respect to the Issuer or any
Restricted Subsidiary, any Indebtedness of a Person (other than the Issuer or a
Restricted Subsidiary) existing at the time such Person is merged with or into
the Issuer or a Restricted Subsidiary, or Indebtedness expressly assumed by the
Issuer or any Restricted Subsidiary in connection with the acquisition of an
asset or assets from another Person, which Indebtedness was not, in any case,
incurred by such other Person in connection with, or in contemplation of, such
merger or acquisition.
“Additional Interest” means all additional interest then owing pursuant to the
Registration Rights Agreement.
“Additional Notes” means an unlimited principal amount of Notes having identical
terms and conditions to the Notes issued pursuant to Article Two and in
compliance with Section 4.06 and Section 4.10, except for issue date, issue
price and first interest payment date.
“Adjusted Treasury Rate” means, with respect to any Redemption Date (i) the
yield, under the heading which represents the average for the immediately
preceding week, appearing in the most recently published statistical release
designated “H.15(519)” or any successor publication which is published weekly by
the Board of Governors of the Federal Reserve System and which establishes
yields on actively traded United States Treasury securities adjusted to constant
maturity under the caption “Treasury Constant Maturities,” for the maturity
corresponding to the Comparable Treasury Issue (if no maturity is within three
months before or after the Remaining Life (as defined below), yields for the two
published maturities most closely corresponding to the Comparable Treasury Issue
shall be determined and the Adjusted Treasury Rate shall be interpolated or
extrapolated from such yields on a straight line basis, rounding to the nearest
month); or (ii) if such release (or any successor release) is not published
during the week preceding the calculation date or does not contain such yields,
the rate per annum equal to the semiannual equivalent yield to maturity of the
Comparable Treasury Issue, calculated using a price for the Comparable Treasury
Issue (expressed as a percentage of its principal amount) equal to the
Comparable Treasury Price for such Redemption Date. The Adjusted Treasury Rate
shall be calculated on the third Business Day preceding the Redemption Date. Any
weekly average yields calculated by interpolation will be rounded to the nearest
1/100th of 1%, with any figure of 1/200th of 1% or above being rounded upward.
“Affiliate” of any Person means any other Person which directly or indirectly
Controls or is Controlled by, or is under direct or indirect common Control
with, the referent Person.
“Affiliated Persons” means, with respect to any specified Person, (a) such
specified Person’s parents, spouse, siblings, descendants, stepchildren, step
grandchildren, nieces and nephews and their respective spouses, (b) the estate,
legatees and devisees of such specified Person and each of the Persons referred
to in clause (a), and (c) any company, partnership, trust or other entity or
investment vehicle Controlled by any of the Persons referred to in clause (a) or
(b) or the holdings of which are for the primary benefit of any of such Persons.
“Agent” means any Registrar, Paying Agent or agent for service of notices and
demands.
“amend” means to amend, supplement, restate, amend and restate or otherwise
modify, including successively, and “amendment” shall have a correlative
meaning.

-2-



--------------------------------------------------------------------------------




“Applicable Procedures” means, with respect to any transfer or transaction
involving a Temporary Regulation S Global Note or beneficial interest therein,
the rules and procedures of the Depository for such a Temporary Regulation S
Global Note, to the extent applicable to such transaction and as in effect from
time to time.
“asset” means any asset or property.
“Asset Acquisition” means
(1)    an Investment by the Issuer or any Restricted Subsidiary in any other
Person if, as a result of such Investment, such Person shall become a Restricted
Subsidiary, or shall be merged with or into the Issuer or any Restricted
Subsidiary, or
(2)    the acquisition by the Issuer or any Restricted Subsidiary of all or
substantially all of the assets of any other Person or any division or line of
business of any other Person.
“Asset Sale” means any sale, issuance, conveyance, transfer, lease, assignment
or other disposition by the Issuer or any Restricted Subsidiary to any Person
other than the Issuer or any Restricted Subsidiary (including by means of a Sale
and Leaseback Transaction or a merger or consolidation) (collectively, for
purposes of this definition, a “transfer”), in one transaction or a series of
related transactions, of any assets of the Issuer or any of its Restricted
Subsidiaries other than in the ordinary course of business. For purposes of this
definition, the term “Asset Sale” shall not include:
(1)    transfers of cash or Cash Equivalents;
(2)    transfers of assets (including Equity Interests) that are governed by,
and made in accordance with, Section 5.01;
(3)    Permitted Investments and Restricted Payments permitted under Section
4.07;
(4)    the creation of or realization on any Lien permitted under this
Indenture;
(5)    transfers of inventory and damaged, worn-out or obsolete equipment or
assets that are no longer used or useful in the business of the Issuer or its
Restricted Subsidiaries;
(6)    sales or grants of licenses or sublicenses to use the patents, trade
secrets, know-how and other intellectual property, and licenses, leases or
subleases of other assets, of the Issuer or any Restricted Subsidiary to the
extent not materially interfering with the business of Issuer and the Restricted
Subsidiaries;
(7)    any transfer or series of related transfers that, but for this clause,
would be Asset Sales, if the aggregate Fair Market Value of the assets
transferred in such transaction or any such series of related transactions does
not exceed $50.0 million;
(8)    (x) Asset Sales by the Issuer or any Guarantor to any other Guarantor or
the Issuer and (y) Asset Sales of any Subsidiary that is not a Guarantor to any
other Subsidiary that is not a Guarantor; and

-3-



--------------------------------------------------------------------------------




(9)    any transfer or series of transfers that, but for this clause, would be
Asset Sales if consummated at a time when, after giving pro forma effect
thereto, (x) the Consolidated Leverage Ratio is less than or equal to 2.50 to
1.00, and (y) no Default shall have occurred and be continuing or occur as a
consequence thereof.
“Bankruptcy Law” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.
“Below Investment Grade Rating Event” means the Notes are rated below an
Investment Grade Rating by each of the Rating Agencies on any date during the
period commencing 60 days prior to the date of the first public notice of an
arrangement that could result in a Change of Control and ending at the end of
the 60-day period following public notice of the occurrence of the Change of
Control (which 60-day period shall be extended so long as the rating of the
Notes is under publicly announced consideration for possible downgrade by any of
the Rating Agencies); provided that a Below Investment Grade Rating Event
otherwise arising by virtue of a particular reduction in rating shall not be
deemed to have occurred in respect of a particular Change of Control (and thus
shall not be deemed a Below Investment Grade Rating Event for purposes of the
definition of Change of Control Triggering Event hereunder) if the Rating
Agencies making the reduction in rating to which this definition would otherwise
apply do not announce or publicly confirm or inform the Holders of Notes in
writing at their request that the reduction was the result, in whole or in part,
of any event or circumstance comprising or arising as a result of, or in respect
of, the applicable Change of Control (whether or not the applicable Change of
Control shall have occurred at the time of the Below Investment Grade Rating
Event).
“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, or the functional equivalent
of the foregoing, (ii) in the case of any limited liability company, the board
of managers of such Person, (iii) in the case of any partnership, the Board of
Directors of the general partner of such Person and (iv) in any other case, the
functional equivalent of the foregoing or, in each case, other than for purposes
of the definition of “Change of Control,” any duly authorized committee of such
body.
“Board Resolution” means a copy of a resolution certified pursuant to an
Officer’s Certificate to have been duly adopted by the Board of Directors of the
Issuer and to be in full force and effect, and delivered to the Trustee.
“Business Day” means a day other than a Saturday, Sunday or other day on which
banking institutions in New York are authorized or required by law to close.
“Capitalized Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided however, that any obligations relating to a lease that would
have been accounted by such Person as an operating lease in accordance with GAAP
as of the Issue Date shall be deemed an operating lease and not a Capitalized
Lease Obligation for all purposes under this Indenture.

-4-



--------------------------------------------------------------------------------




“Cash Equivalents” means:
(1)    marketable direct obligations issued by, or unconditionally guaranteed
by, the United States Government or issued by any agency thereof and backed by
the full faith and credit of the United States, in each case maturing within one
year from the date of acquisition;
(2)    certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any commercial bank organized under the laws of the United
States or any state thereof;
(3)    commercial paper of an issuer rated at least A-1 by Standard & Poor’s or
P-1 by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within six months from the
date of acquisition;
(4)    repurchase obligations of any commercial bank satisfying the requirements
of clause (2) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government;
(5)    securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by Standard & Poor’s or A by Moody’s;
(6)    securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (2) of this definition;
(7)    money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (1) through (6) of this definition;
(8)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated
AAA by Standard & Poor’s or Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000; and
(9)    in the case of any Foreign Subsidiary, investments substantially
comparable to any of the foregoing investments with respect to the country in
which such Foreign Subsidiary is organized.

-5-



--------------------------------------------------------------------------------




“Change of Control” means the occurrence of any of the following events:
(1)    the acquisition of beneficial ownership by any person or group (excluding
any Permitted Holder or group Controlled by any Permitted Holder) of more than
30% of the aggregate voting power of all outstanding classes or series of the
Issuer’s voting stock and such aggregate voting power exceeds the aggregate
voting power of all outstanding classes or series of the Issuer’s voting stock
beneficially owned by the Permitted Holders collectively, and either (a) such
person or group does not have on the date of such acquisition or within 45 days
thereafter (i) an investment grade corporate family rating by Moody’s or
Standard & Poor’s or (ii) a corporate family rating equal to or better than
LINTA’s rating with Moody’s or Standard and Poor’s or (b) on any day until the
date that is six months after the date of such acquisition, the Issuer is rated
by one of Moody’s or Standard & Poor’s and the rating assigned by either of them
is not an investment grade rating;
(2)    after the consummation of an initial public offering of the Issuer’s
Equity Interests, during any period of two consecutive years, individuals who at
the beginning of such period constituted the Board of Directors of the Issuer
(together with any new directors whose election by the Board of Directors or
whose nomination for election by the equity holders of the Issuer was approved
by a vote of the majority of the directors of the Issuer then still in office
who were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Issuer’s Board of Directors then in office; or
(3)    the Issuer shall adopt a plan of liquidation or dissolution or any such
plan shall be approved by the stockholders of the Issuer.
For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of securities subject to a stock purchase agreement, merger agreement
or similar agreement until the consummation of the transactions contemplated by
such agreement.
“Change of Control Triggering Event” means the occurrence of both a Change of
Control and a Below Investment Grade Rating Event occurring in respect of that
Change of Control.
“Collateral” means all “Collateral” as such term is defined in the Parent Pledge
Agreement and all other assets pledged from time to time to secure the
Obligations under the Notes, this Indenture and Security Documents.
“Collateral Agent” means JPMorgan Chase Bank, N.A. in its capacity as collateral
agent under the Security Documents and any successors or new collateral agents
in such capacity.
“Comparable Treasury Issue” means the United States Treasury security selected
by an Independent Investment Banker as having a maturity comparable to the
remaining term of the Notes to be redeemed that would be utilized, at the time
of selection and in accordance with customary financial practice, in pricing new
issues of corporate debt securities of comparable maturity to the remaining term
of such securities (“Remaining Life”).
“Comparable Treasury Price” means (1) the average of four Reference Treasury
Dealer Quotations for such redemption date, after excluding the highest and
lowest Reference Treasury Dealer Quotations, or (2) if the Independent
Investment Banker obtains fewer than four such Reference Treasury Dealer
Quotations, the average of all such quotations.

-6-



--------------------------------------------------------------------------------




“Consolidated Amortization Expense” for any period means the amortization
expense of the Issuer and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.
“Consolidated Cash Flow” for any period means, without duplication, the sum of
the amounts for such period of
(1)    Consolidated Net Income, plus
(2)    in each case only to the extent (and in the same proportion) deducted in
determining Consolidated Net Income,
(a)    Consolidated Income Tax Expense,
(b)    Consolidated Amortization Expense (but only to the extent not included in
Consolidated Interest Expense),
(c)    Consolidated Depreciation Expense,
(d)    Consolidated Interest Expense net of consolidated interest income of the
Issuer and its Restricted Subsidiaries, and
(e)    stock compensation, as reported in the Issuer’s financial statements,
in each case determined on a consolidated basis in accordance with GAAP;
provided that
(i)    the aggregate amount of all other non-cash charges, expenses or losses
reducing such Consolidated Net Income (excluding any non-cash charge, expense or
loss that results in an accrual of a reserve for cash charges in any future
period and any non-cash charge, expense or loss relating to write-offs,
write-downs or reserves with respect to accounts or inventory) for such period,
and
(ii)    the aggregate amount of all non-cash items, determined on a consolidated
basis, to the extent such items increased Consolidated Net Income for such
period
will, in each case, be excluded from Consolidated Net Income for purposes of
this definition only.
“Consolidated Depreciation Expense” for any period means the depreciation
expense of the Issuer and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.
“Consolidated Income Tax Expense” for any period means the provision for taxes
of the Issuer and its Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

-7-



--------------------------------------------------------------------------------




“Consolidated Interest Coverage Ratio” means the ratio of (i) Consolidated Cash
Flow during the most recent four consecutive full fiscal quarters for which
financial statements are available (the “Four-Quarter Period”) ending on or
prior to the date of the transaction giving rise to the need to calculate the
Consolidated Interest Coverage Ratio (the “Transaction Date”) to (ii)
Consolidated Interest Expense for such Four-Quarter Period. For purposes of this
definition, Consolidated Cash Flow and Consolidated Interest Expense shall be
calculated after giving effect on a pro forma basis for the period of such
calculation to:
(1)    the incurrence of any Indebtedness or the issuance of any Preferred Stock
of the Issuer or any Restricted Subsidiary (and the application of the proceeds
thereof) and any repayment of other Indebtedness or redemption of other
Preferred Stock (and the application of the proceeds therefrom) (other than the
incurrence or repayment of Indebtedness in the ordinary course of business for
working capital purposes pursuant to any revolving credit arrangement) occurring
during the Four-Quarter Period or at any time subsequent to the last day of the
Four-Quarter Period and on or prior to the Transaction Date, as if such
incurrence, repayment, issuance or redemption, as the case may be (and the
application of the proceeds thereof), occurred on the first day of the
Four-Quarter Period; and
(2)    any Asset Sale, asset sale which is solely excluded from the definition
of Asset Sale pursuant to clause (9) of such definition or Asset Acquisition
(including, without limitation, any Asset Acquisition giving rise to the need to
make such calculation as a result of the Issuer or any Restricted Subsidiary
(including any Person who becomes a Restricted Subsidiary as a result of such
Asset Acquisition or as a result of a Redesignation) incurring Acquired
Indebtedness and also including any Consolidated Cash Flow (including any pro
forma expense and cost reductions calculated on a basis consistent with
Regulation S‑X under the Exchange Act) associated with any such Asset
Acquisition) occurring during the Four-Quarter Period or at any time subsequent
to the last day of the Four-Quarter Period and on or prior to the Transaction
Date, as if such Asset Sale, asset sale which is solely excluded from the
definition of Asset Sale pursuant to clause (9) of such definition or Asset
Acquisition (including the incurrence of, or assumption or liability for, any
such Indebtedness or Acquired Indebtedness) occurred on the first day of the
Four-Quarter Period.    
In calculating Consolidated Interest Expense for purposes of determining the
denominator (but not the numerator) of this Consolidated Interest Coverage
Ratio:
(a)    interest on outstanding Indebtedness determined on a fluctuating basis as
of the Transaction Date and which will continue to be so determined thereafter
shall be deemed to have accrued at a fixed rate per annum equal to the rate of
interest on such Indebtedness in effect on the Transaction Date;
(b)    if interest on any Indebtedness actually incurred on the Transaction Date
may optionally be determined at an interest rate based upon a factor of a prime
or similar rate, a eurocurrency interbank offered rate, or other rates, then the
interest rate in effect on the Transaction Date will be deemed to have been in
effect during the Four-Quarter Period; and
(c)    notwithstanding clause (a) or (b) above, interest on Indebtedness
determined on a fluctuating basis, to the extent such interest is covered by
agreements relating to Hedging Obligations, shall be deemed to accrue at the
rate per annum resulting after giving effect to the operation of the agreements
governing such Hedging Obligations.

-8-



--------------------------------------------------------------------------------




“Consolidated Interest Expense” for any period means the sum, without
duplication, of the total interest expense of the Issuer and its Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP and including, without duplication,
(1)    imputed interest on Capitalized Lease Obligations,
(2)    commissions, discounts and other fees and charges owed with respect to
letters of credit securing financial obligations, bankers’ acceptance financing
and receivables financings,
(3)    the net costs associated with Hedging Obligations related to interest
rates,
(4)    amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses,
(5)    the interest portion of any deferred payment obligations,
(6)    all other non-cash interest expense,
(7)    capitalized interest,
(8)    the product of (a) all dividend payments on any series of Disqualified
Equity Interests of the Issuer or any Preferred Stock of any Restricted
Subsidiary (other than any such Disqualified Equity Interests or any Preferred
Stock held by the Issuer or a Wholly-Owned Restricted Subsidiary or to the
extent paid in Qualified Equity Interests), multiplied by (b) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of the Issuer and
the Restricted Subsidiaries, expressed as a decimal,
(9)    all interest payable with respect to discontinued operations, and
(10)    all interest on any Indebtedness described in clause (6) or (7) of the
definition of Indebtedness.
“Consolidated Leverage Ratio” means, at any date, the ratio of (i) Indebtedness
of the Issuer and its Restricted Subsidiaries as of such date of calculation
(determined on a consolidated basis in accordance with GAAP) to (ii)
Consolidated Cash Flow during the most recent four consecutive full fiscal
quarters for which financial statements are available ending on or prior to the
date of the transaction giving rise to the need to calculate the Consolidated
Leverage Ratio. In the event that the Issuer or any of its Restricted
Subsidiaries incurs, repays, repurchases or redeems any Indebtedness subsequent
to the commencement of the period for which the Consolidated Leverage Ratio is
being calculated but prior to the event for which the calculation of the
Consolidated Leverage Ratio is made, then the Consolidated Leverage Ratio shall
be calculated giving pro forma effect to such incurrence, repayment, repurchase
or redemption of Indebtedness as if the same had occurred at the beginning of
the applicable four-quarter period; provided that the Issuer may elect, pursuant
to an Officer’s Certificate delivered to the Trustee to treat all or any portion
of the commitment under any Indebtedness as being incurred at such time, in
which case any subsequent incurrence of Indebtedness under such commitment shall
not be deemed, for purposes of this calculation, to be an incurrence at such
subsequent time.
“Consolidated Leverage Test” means, at any date, that the Consolidated Leverage
Ratio is no greater than 3.50 to 1.00.

-9-



--------------------------------------------------------------------------------




“Consolidated Net Income” for any period means the net income (or loss) of the
Issuer and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:
(1)    the net income (or loss) of any Person that is not a Restricted
Subsidiary, except to the extent that cash in an amount equal to any such income
has actually been received by the Issuer or any Restricted Subsidiary during
such period;
(2)    except to the extent includible in the consolidated net income of the
Issuer pursuant to the foregoing clause (1), the net income (or loss) of any
Person that accrued prior to the date that (a) such Person becomes a Restricted
Subsidiary or is merged into or consolidated with the Issuer or any Restricted
Subsidiary or (b) the assets of such Person are acquired by the Issuer or any
Restricted Subsidiary;
(3)    any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
the Issuer or any Restricted Subsidiary upon (a) the acquisition of any
securities, or the extinguishment of any Indebtedness, of the Issuer or any
Restricted Subsidiary or (b) the sale of any financial or equity investment by
the Issuer or any Restricted Subsidiary;
(4)    gains and losses due solely to fluctuations in currency values and the
related tax effects according to GAAP;
(5)    gains and losses with respect to Hedging Obligations;
(6)    the cumulative effect of any change in accounting principles;
(7)    the net income (or loss) associated with minority interests in Restricted
Subsidiaries that are not Wholly-Owned Restricted Subsidiaries; and
(8)    any extraordinary or nonrecurring gain (or extraordinary or nonrecurring
loss), together with any related provision for taxes on any such extraordinary
or nonrecurring gain (or the tax effect of any such extraordinary or
nonrecurring loss), realized by the Issuer or any Restricted Subsidiary during
such period.
For the purpose of this definition of “Consolidated Net Income,” “nonrecurring”
means any gain or loss as of any date that is not reasonably likely to recur
within the two years following such date; provided that if there was a gain or
loss similar to such gain or loss within the two years preceding such date, such
gain or loss shall not be deemed nonrecurring.
“Consolidated Net Tangible Assets” means the total amount of assets (including
investments in joint ventures) of the Issuer and its Restricted Subsidiaries
after deducting therefrom (a) all current liabilities of the Issuer and its
Restricted Subsidiaries and (b) all goodwill, trade names, trademarks, patents,
unamortized debt discount and expense and any other like intangibles of the
Issuer and its Restricted Subsidiaries, all as set forth on the consolidated
balance sheet of the Issuer for the most recently completed fiscal quarter for
which financial statements are available and computed in accordance with
generally accepted accounting principles.

-10-



--------------------------------------------------------------------------------




“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Coverage Ratio Exception” has the meaning set forth in the proviso in the first
paragraph of Section 4.06.
“Credit Agreement” means the Credit Agreement dated September 2, 2010, as
amended and restated on March 1, 2013, by and among the Issuer, as Borrower, the
guarantors party thereto from time to time, the lenders party thereto from time
to time, JPMorgan Chase Bank, N.A., as administrative agent and an issuing bank,
and Wells Fargo Bank, N.A. and BNP Paribas, as syndication agents and issuing
banks, including any notes, guarantees, collateral and security documents,
instruments and agreements executed in connection therewith, and in each case as
amended or refinanced from time to time.
“Credit Facilities” means one or more (A) debt facilities (which may be
outstanding at the same time and including, without limitation, the Credit
Agreement) or commercial paper facilities, providing for revolving credit loans,
term loans, receivables financing (including through the sale of receivables to
lenders or to special purpose entities formed to borrow from lenders against
such receivables) or letters of credit, (B) debt securities (including, without
limitation, the Notes), indentures or other forms of debt financing (including
convertible or exchangeable debt instruments or bank guarantees or bankers’
acceptances), or (C) instruments or agreements evidencing any other
Indebtedness, in each case, with the same or different borrowers or issuers and,
in each case, as amended, supplemented, modified, extended, restructured,
renewed, refinanced, restated, replaced or refunded in whole or in part from
time to time (including increasing the amount of available borrowings thereunder
or adding Subsidiaries of the Issuer as additional borrowers or guarantors
thereunder).
“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.
“Default” means (1) any Event of Default or (2) any event, act or condition
that, after notice or the passage of time or both, would be an Event of Default.
“Definitive Note” means a certificated Note bearing, if required, the
appropriate restricted securities legend set forth in Section 2.16(e).
“Depository” means The Depository Trust Company, its nominees and their
respective successors.

-11-



--------------------------------------------------------------------------------




“Disqualified Equity Interests” of any Person means any class of Equity
Interests of such Person that, by its terms, or by the terms of any related
agreement or of any security into which it is convertible, puttable or
exchangeable, is, or upon the happening of any event or the passage of time
would be, required to be redeemed by such Person, whether or not at the option
of the holder thereof, or matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, in whole or in part, in each case on or
prior to the date that is 91 days after the final maturity date of the Notes;
provided, however, that any class of Equity Interests of such Person that, by
its terms, authorizes such Person to satisfy in full its obligations with
respect to the payment of dividends or upon maturity, redemption (pursuant to a
sinking fund or otherwise) or repurchase thereof or otherwise by the delivery of
Equity Interests that are not Disqualified Equity Interests, and that is not
convertible, puttable or exchangeable for Disqualified Equity Interests or
Indebtedness, will not be deemed to be Disqualified Equity Interests so long as
such Person satisfies its obligations with respect thereto solely by the
delivery of Equity Interests that are not Disqualified Equity Interests;
provided, further, however, that any Equity Interests that would not constitute
Disqualified Equity Interests but for provisions thereof giving holders thereof
(or the holders of any security into or for which such Equity Interests are
convertible, exchangeable or exercisable) the right to require the Issuer to
redeem such Equity Interests upon the occurrence of a change in control
occurring prior to the 91st day after the final maturity date of the Notes shall
not constitute Disqualified Equity Interests if (1) the change of control
provisions applicable to such Equity Interests are no more favorable to such
holders than the provisions of Section 4.20, and (2) such Equity Interests
specifically provide that the Issuer will not redeem any such Equity Interests
pursuant to such provisions prior to the Issuer’s purchase of the Notes as
required pursuant to the provisions of Section 4.20.
“Distribution Compliance Period,” with respect to any Notes, means the period of
40 consecutive days beginning on and including the later of (i) the day on which
such Notes are first offered to Persons other than distributors (as defined in
Regulation S under the Securities Act) in reliance on Regulation S and (ii) the
issue date with respect to such Notes.
“Domestic Subsidiary” means any Subsidiary of the Issuer organized under the
laws of any jurisdiction within the United States.
“Equity Interests” of any Person means (1) any and all shares or other equity
interests (including common stock, preferred stock, limited liability company
interests and partnership interests) in such Person and (2) all rights to
purchase, warrants or options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) such
shares or other interests in such Person.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
“Exchange Notes” means the debt securities of the Issuer issued pursuant to this
Indenture in exchange for, and in an aggregate principal amount equal to, the
Notes of either series, in compliance with the terms of the Registration Rights
Agreement.
“Exchange Offer” means the offer by the Issuer, pursuant to the Registration
Rights Agreement, to certain Holders of Initial Notes, to issue and deliver to
such Holders, in exchange for their Initial Notes, a like aggregate principal
amount of Exchange Notes registered under the Securities Act.
“Existing Notes” means the 2019 Notes, each series of the 2017 Notes and the
2022 Notes.

-12-



--------------------------------------------------------------------------------




“Existing Note Guarantees” means the guarantees of the Existing Notes by the
Guarantors.
“Existing Notes Indentures” means the 2019 Notes Indenture, the 2017 Notes
Indenture and the 2022 Notes Indenture.
“Fair Market Value” means, with respect to any asset, the price (after taking
into account any liabilities relating to such assets) that would be negotiated
in an arm’s-length transaction for cash between a willing seller and a willing
and able buyer, neither of which is under any compulsion to complete the
transaction.
“Foreign Subsidiary” means any Subsidiary of the Issuer that is not a Domestic
Subsidiary.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, consistently applied.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“guarantee” means a direct or indirect guarantee by any Person of any
Indebtedness of any other Person and includes any obligation, direct or
indirect, contingent or otherwise, of such Person (1) to purchase or pay (or
advance or supply funds for the purchase or payment of) Indebtedness of such
other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s-length terms and are entered
into in the ordinary course of business), to take-or-pay, or to maintain
financial statement conditions or otherwise); or (2) entered into for purposes
of assuring in any other manner the obligee of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); “guarantee,” when used as a verb, and “guaranteed” have correlative
meanings.
“Guarantors” means each Material Domestic Subsidiary of the Issuer on the Issue
Date, and each other Person that is required to, or at the election of the
Issuer does, become a Guarantor by the terms of this Indenture, in each case,
until such Person is released from its Note Guarantee in accordance with the
terms of this Indenture.
“Hedging Obligations” of any Person means the obligations of such Person under
swap, cap, collar, forward purchase or similar agreements or arrangements
dealing with interest rates, currency exchange rates or commodity prices, either
generally or under specific contingencies.
“Holder” means any registered holder, from time to time, of the Notes.

-13-



--------------------------------------------------------------------------------




“incur” means, with respect to any Indebtedness or Obligation, incur, create,
issue, assume, guarantee or otherwise become directly or indirectly liable,
contingently or otherwise, with respect to such Indebtedness or Obligation;
provided that (1) the Indebtedness of a Person existing at the time such Person
became a Restricted Subsidiary shall be deemed to have been incurred by such
Restricted Subsidiary and (2) neither the accrual of interest nor the accretion
of original issue discount or the accretion or accumulation of dividends on any
Equity Interests shall be deemed to be an incurrence of Indebtedness.
“Indebtedness” of any Person at any date means, without duplication:
(1)    all liabilities, contingent or otherwise, of such Person for borrowed
money (whether or not the recourse of the lender is to the whole of the assets
of such Person or only to a portion thereof) or with respect to deposits or
advances of any kind;
(2)    all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;
(3)    all reimbursement obligations of such Person in respect of letters of
credit, letters of guaranty, bankers’ acceptances and similar credit
transactions;
(4)    all obligations of such Person to pay the deferred and unpaid purchase
price of property or services, except trade payables and accrued expenses
incurred by such Person in the ordinary course of business in connection with
obtaining goods, materials or services;
(5)    all Capitalized Lease Obligations of such Person;
(6)    all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person;
(7)    all Indebtedness of others guaranteed by such Person to the extent of
such guarantee; provided that Indebtedness of the Issuer or its Subsidiaries
that is guaranteed by the Issuer or the Issuer’s Subsidiaries shall only be
counted once in the calculation of the amount of Indebtedness of the Issuer and
its Subsidiaries on a consolidated basis; and
(8)    all obligations of such Person under conditional sale or other title
retention agreements relating to assets purchased by such Person (excluding
obligations arising from inventory transactions in the ordinary course of
business).
The amount of any Indebtedness which is incurred at a discount to the principal
amount at maturity thereof as of any date shall be deemed to have been incurred
at the accreted value thereof as of such date. The amount of Indebtedness of any
Person at any date shall be the outstanding balance at such date of all
unconditional obligations as described above, the maximum liability of such
Person for any such contingent obligations at such date and, in the case of
clause (6), the lesser of (a) the Fair Market Value of any asset subject to a
Lien securing the Indebtedness of others on the date that the Lien attaches and
(b) the amount of the Indebtedness secured.
“Indenture” means this Indenture as amended, restated or supplemented from time
to time.

-14-



--------------------------------------------------------------------------------




“Independent Investment Banker” means one of the Reference Treasury Dealers
appointed by the Issuer.
“Initial Notes” means the 2023 Notes and the 2043 Notes.
“Initial Purchasers” means (1) with respect to the Notes issued on the Issue
Date, Barclays Capital Inc., J.P. Morgan Securities LLC, Wells Fargo Securities,
LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, BNP Paribas Securities
Corp., Morgan Stanley & Co. LLC, Credit Agricole Securities (USA) Inc., SunTrust
Robinson Humphrey, Inc., SMBC Nikko Capital Markets Limited, Mizuho Securities
USA Inc., RBS Securities Inc., Santander Investment Securities Inc., Citigroup
Global Markets Inc., Deutsche Bank Securities Inc., UBS Securities, LLC, Credit
Suisse Securities (USA), LLC, and U.S. Bancorp Investments, Inc. and (2) with
respect to each issuance of Additional Notes, the Persons purchasing such
Additional Notes under the related Purchase Agreement.
“Institutional Accredited Investor” or “IAI” means an institution that is an
“accredited investor” as that term is defined in Rule 501(a)(1), (2), (3) or (7)
promulgated under the Securities Act.
“interest” means, with respect to the Notes, interest on the Notes (including
Additional Interest, if any).
“Interest Payment Dates” means each March 15 and September 15, commencing
September 15, 2013.
“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) if by Moody’s and BBB- (or the equivalent) if by Standard & Poor’s.
“Investments” of any Person means:
(1)    all direct or indirect investments by such Person in any other Person in
the form of loans, advances or capital contributions or other credit extensions
constituting Indebtedness of such other Person, and any guarantee of
Indebtedness of any other Person;
(2)    all purchases (or other acquisitions for consideration) by such Person of
Indebtedness, Equity Interests or other securities of any other Person (other
than any such purchase that constitutes a Restricted Payment of the type
described in clause (2) of the definition thereof);
(3)    all other items that would be classified as investments on a balance
sheet of such Person prepared in accordance with GAAP (including, if required by
GAAP, purchases of assets outside the ordinary course of business); and
(4)    the Designation of any Subsidiary as an Unrestricted Subsidiary.

-15-



--------------------------------------------------------------------------------




Except as otherwise expressly specified in this definition, the amount of any
Investment (other than an Investment made in cash) shall be the Fair Market
Value thereof on the date such Investment is made. The amount of Investment
pursuant to clause (4) shall be the Fair Market Value of the Issuer’s
proportionate interest in such Unrestricted Subsidiary as of the date of such
Unrestricted Subsidiary’s designation as an Unrestricted Subsidiary. If the
Issuer or any Restricted Subsidiary sells or otherwise disposes of any Equity
Interests of any Restricted Subsidiary, or any Restricted Subsidiary issues any
Equity Interests, in either case, such that, after giving effect to any such
sale or disposition, such Person is no longer a Subsidiary, the Issuer shall be
deemed to have made an Investment on the date of any such sale or other
disposition equal to the Fair Market Value of the Equity Interests of and all
other Investments in such Restricted Subsidiary retained. Notwithstanding the
foregoing, purchases or redemptions of Equity Interests of the Issuer or Parent
shall be deemed not to be Investments.
“Issue Date” means March 18, 2013, the date on which the Notes are originally
issued.
“Issuer” means the party named as such in the first paragraph of this Indenture
until a successor replaces such party pursuant to Article Five and thereafter
means the successor.
“Lien” means, with respect to any asset, any mortgage, deed of trust, lien
(statutory or other), pledge, easement, charge, security interest or other
encumbrance of any kind or nature in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset.
“LINTA” means Liberty Interactive Corporation, a Delaware corporation, and any
successor (by merger, consolidation, transfer or otherwise) to all or
substantially all of its assets; and any subsequent successor (by merger,
consolidation, transfer or otherwise) to all or substantially all of a
successor’s assets, provided, that if a Transferee Parent becomes the beneficial
owner of all or substantially all of the equity securities of the Issuer then
beneficially owned by LINTA as to which LINTA has dispositive power, the term
“LINTA” shall also mean such Transferee Parent and any successor (by merger,
consolidation, transfer or otherwise) to all or substantially all of its assets.
“Transferee Parent” for this purpose means, in the event of any transaction or
series of related transactions involving the direct or indirect transfer (or
relinquishment of control) by LINTA of a Person or Persons (a “Transferred
Person”) that hold equity securities of the Issuer beneficially owned by LINTA,
such Transferred Person or its successor in such transaction or any ultimate
parent entity (within the meaning of the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended) of such Transferred Person or its
successor if immediately after giving effect to such transaction or the last
transaction in such series, voting securities representing at least a majority
of the voting power of the outstanding voting securities of such Transferred
Person, successor or ultimate parent entity are beneficially owned by any
combination of LINTA, Persons who prior to such transaction were beneficial
owners of a majority of, or a majority of the voting power of, the outstanding
voting securities of LINTA (or of any publicly traded class or series of voting
securities of LINTA designed to track the economic performance of a specified
group of assets or businesses) or Persons who are Control Persons as of the date
of such transaction or the last transaction in such series. “Control Person” for
this purpose means each of (a) the Chairman of the Board of LINTA, (b) the
President of LINTA, (c) any Executive Vice President or Senior Vice President of
LINTA, (d) each of the directors of LINTA and (e) the respective Affiliated
Persons of the Persons referred to in clauses (a) through (d).

-16-



--------------------------------------------------------------------------------




“Material Domestic Subsidiary” means any Domestic Subsidiary of the Issuer, as
of the last day of the fiscal quarter of the Issuer most recently ended for
which financial statements are available, that has assets (including Equity
Interests in Subsidiaries) or revenues (including both third party and
intercompany revenues) with a value in excess of 7.50% of the consolidated
assets of the Issuer and its Domestic Subsidiaries or 7.50% of the consolidated
revenues of the Issuer and its Domestic Subsidiaries; provided, that in the
event Domestic Subsidiaries that would otherwise not be Material Domestic
Subsidiaries shall in the aggregate account for a percentage in excess of 7.50%
of the consolidated assets of the Issuer and its Domestic Subsidiaries or 7.50%
of the consolidated revenues of the Issuer and its Domestic Subsidiaries as of
the end of such fiscal quarter, then one or more of such Domestic Subsidiaries
designated by the Issuer (or, if the Issuer shall make no designation, one or
more of such Domestic Subsidiaries in descending order based on their respective
contributions to the consolidated assets of the Issuer), shall be included as
Material Domestic Subsidiaries to the extent necessary to eliminate such excess.
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“Non-Recourse Debt” means Indebtedness of an Unrestricted Subsidiary:
(1)    as to which neither the Issuer nor any Restricted Subsidiary (a) provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness) or (b) is directly or indirectly liable as a
guarantor or otherwise, and
(2)    no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit upon notice, lapse of time or both any holder of any other
Indebtedness (other than the Credit Agreement, Existing Notes or Notes) of the
Issuer or any Restricted Subsidiary to declare a default on the other
Indebtedness or cause the payment thereof to be accelerated or payable prior to
its stated maturity.
“Non-U.S. Person” means a Person who is not a U.S. Person, as defined in
Regulation S.
“Notes” means the Initial Notes, the Exchange Notes and any Additional Notes.
“Notes Custodian” means the custodian with respect to a Global Note (as
appointed by the Depository), or any successor Person thereto and shall
initially be the Trustee.
“Obligation” means any principal, interest, penalties, fees, indemnification,
reimbursements, costs, expenses, damages and other liabilities payable under the
documentation governing any Indebtedness.
“Offering Memorandum” means the offering memorandum, dated as of March 4, 2013,
relating to the offering of the Notes.
“Officer” means any of the following of the Issuer: the Chairman of the Board of
Directors, the Chief Executive Officer, the Chief Financial Officer, the
President, any Vice President, the Treasurer or the Secretary.
“Officer’s Certificate” means a certificate signed by an Officer.

-17-



--------------------------------------------------------------------------------




“Opinion of Counsel” means a written opinion reasonably satisfactory in form and
substance to the Trustee from legal counsel, which counsel is reasonably
acceptable to the Trustee, opining on the matters required by Section 11.05 and
delivered to the Trustee.
“Parent” means LINTA.
“Parent Pledge Agreement” means the pledge agreement by and among the Parent
Pledgor and the Collateral Agent dated as of June 16, 2009 as amended and
restated as of September 25, 2009, March 23, 2010, September 2, 2010, March 1,
2013 and March 18, 2013, as further amended and restated as of the date hereof,
as such agreement may be amended from time to time in accordance with its terms.
“Parent Pledgor” means the pledgor party to the Parent Pledge Agreement.
“Permitted Holders” means any one or more of (a) LINTA, (b) John C. Malone,
(c) each of the respective Affiliated Persons of the Person referred to in
clause (b), and (d) any Person a majority of the aggregate voting power of all
the outstanding classes or series of the equity securities of which are
beneficially owned by any one or more of the Persons referred to in clauses (a),
(b) or (c).
“Permitted Indebtedness” has the meaning set forth in Section 4.06.
“Permitted Investment” means:
(1)    Investments by the Issuer or any Restricted Subsidiary in any Restricted
Subsidiary;
(2)    Investments in the Issuer by any Restricted Subsidiary;
(3)    loans and advances to directors, employees and officers of Parent (prior
to the consummation of an initial public offering of the Issuer’s Equity
Interests) or the Issuer or any of the Restricted Subsidiaries for bona fide
business purposes and to purchase Equity Interests of the Parent (prior to the
consummation of an initial public offering of the Issuer’s Equity Interests) or
the Issuer (after the consummation of an initial public offering of the Issuer’s
Equity Interests) not in excess of $10.0 million at any one time outstanding;
(4)    cash and Cash Equivalents;
(5)    receivables owing to the Issuer or any Restricted Subsidiary if created
or acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Issuer or any such Restricted
Subsidiary deems reasonable under the circumstances;
(6)    Investments in securities of trade creditors or customers received
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers;
(7)    Investments made by the Issuer or any Restricted Subsidiary as a result
of consideration received in connection with a sale of assets made in compliance
with Section 4.08;

-18-



--------------------------------------------------------------------------------




(8)    lease, utility and other similar deposits in the ordinary course of
business;
(9)    stock, obligations or securities received in settlement of debts created
in the ordinary course of business and owing to the Issuer or any Restricted
Subsidiary or in satisfaction of judgments;
(10)    any Investment existing on, or made pursuant to binding commitments
existing on, the Issue Date; and
(11)    Investments, including in joint ventures of the Issuer or any of its
Restricted Subsidiaries, not to exceed $100.0 million in the aggregate
outstanding at any time.
“Permitted Liens” means the following types of Liens:
(1)    Liens for taxes, assessments or governmental charges or claims either (a)
not delinquent or (b) contested in good faith by appropriate proceedings and as
to which the Issuer or a Restricted Subsidiary shall have set aside on its books
such reserves as may be required pursuant to GAAP;
(2)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen and other Liens imposed by law
incurred in the ordinary course of business for sums not yet delinquent by more
than 30 days or being contested in good faith, if such reserve or other
appropriate provision, if any, as shall be required by GAAP shall have been made
in respect thereof;
(3)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation (or pursuant to letters of credit issued
in connection with such workers’ compensation compliance), unemployment
insurance and other social security laws or regulations;
(4)    Liens incurred or deposits made in the ordinary course of business to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return-of-money
bonds, letters of credit and other similar obligations (exclusive of obligations
for the payment of borrowed money);
(5)    Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
(6)    judgment Liens not giving rise to an Event of Default;
(7)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Issuer or any Restricted Subsidiary;
(8)    Liens securing obligations in respect of trade-related letters of credit
and covering the goods (or the documents of title in respect of such goods)
financed or the purchase of which is supported by such letters of credit and the
proceeds and products thereof;

-19-



--------------------------------------------------------------------------------




(9)    Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Issuer or any
Restricted Subsidiary, including rights of offset and setoff;
(10)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Issuer or any Restricted Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;
(11)    leases or subleases granted to others that do not materially interfere
with the ordinary course of business of the Issuer or any Restricted Subsidiary;
(12)    Liens arising from filing Uniform Commercial Code financing statements
regarding leases;
(13)    [Reserved];
(14)    Liens securing Hedging Obligations entered into for bona fide hedging
purposes of the Issuer or any Restricted Subsidiary in the ordinary course of
business not for the purpose of speculation;
(15)    Liens existing on the Issue Date securing obligations outstanding on the
Issue Date;
(16)    Liens in favor of the Issuer or a Guarantor;
(17)    Liens securing Purchase Money Indebtedness; provided that such Liens
shall secure Capitalized Lease Obligations or be created within 90 days of the
acquisition of such fixed or capital assets and shall not extend to any asset
other than the specified asset being financed and additions and improvements
thereon;
(18)    Liens securing Acquired Indebtedness permitted to be incurred under this
Indenture; provided that the Liens do not extend to assets not subject to such
Lien at the time of acquisition (other than improvements thereon) and are no
more favorable to the lienholders than those securing such Acquired Indebtedness
prior to the incurrence of such Acquired Indebtedness by the Issuer or a
Restricted Subsidiary;
(19)    deposits and other Liens securing credit card operations of the Issuer
and its Subsidiaries, provided the amount secured does not exceed amounts owed
by the Issuer and its Subsidiaries in connection with such credit card
operations;
(20)    Liens to secure Refinancing Indebtedness of Indebtedness secured by
Liens referred to in the foregoing clauses (15), (17) and (18); provided that in
the case of Liens securing Refinancing Indebtedness of Indebtedness secured by
Liens referred to in the foregoing clauses (15), (17) and (18) such Liens do not
extend to any additional assets (other than improvements thereon and
replacements thereof);

-20-



--------------------------------------------------------------------------------




(21)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(22)    Interests of vendors in inventory arising out of such inventory being
subject to a “sale or return” arrangement with such vendor or any consignment by
any third party of any inventory; and
(23)    Liens incurred in the ordinary course of business of the Issuer or any
Restricted Subsidiary with respect to obligations that do not in the aggregate
exceed $150.0 million at any one time outstanding, so long as such Liens do not
encumber Collateral consisting of assets of the Issuer or any Restricted
Subsidiary.
“Permitted Parity Indebtedness” has the meaning set forth in Section 4.10.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or other entity of any kind.
“Plan of Liquidation” with respect to any Person, means a plan that provides
for, contemplates or the effectuation of which is preceded or accompanied by
(whether or not substantially contemporaneously, in phases or otherwise):
(1) the sale, lease, conveyance or other disposition of all or substantially all
of the assets of such Person other than as an entirety or substantially as an
entirety; and (2) the distribution of all or substantially all of the proceeds
of such sale, lease, conveyance or other disposition of all or substantially all
of the remaining assets of such Person to holders of Equity Interests of such
Person.
“Preferred Stock” means, with respect to any Person, any and all preferred or
preference stock or other equity interests (however designated) of such Person
whether now outstanding or issued after the Issue Date.
“principal” means, with respect to the Notes, the principal of, and premium, if
any, on the Notes.
“Purchase Agreement” means (1) with respect to the Notes issued on the Issue
Date, the Purchase Agreement dated March 4, 2013 among the Issuer, the
Guarantors, Barclays Capital Inc., J.P. Morgan Securities LLC and Wells Fargo
Securities, LLC, as representatives of the Initial Purchasers, and (2) with
respect to each issuance of Additional Notes, the purchase agreement or
underwriting agreement among the Issuer, the Guarantors and the Persons
purchasing such Additional Notes.
“Purchase Money Indebtedness” means Indebtedness, including Capitalized Lease
Obligations, of the Issuer or any Restricted Subsidiary incurred for the purpose
of financing all or any part of the purchase price of property, plant or
equipment used in the business of the Issuer or any Restricted Subsidiary or the
cost of installation, construction or improvement thereof; provided, however,
that such Indebtedness is comprised of Capitalized Lease Obligations or (1) the
amount of such Indebtedness shall not exceed such purchase price or cost and (2)
such Indebtedness shall be incurred within 90 days after such acquisition of
such asset by the Issuer or such Restricted Subsidiary or such installation,
construction or improvement.

-21-



--------------------------------------------------------------------------------




“Qualified Equity Interests” of any Person means Equity Interests of such Person
other than Disqualified Equity Interests; provided that such Equity Interests
shall not be deemed Qualified Equity Interests to the extent sold or owed to a
Subsidiary of such Person or financed, directly or indirectly, using funds
(1) borrowed from such Person or any Subsidiary of such Person until and to the
extent such borrowing is repaid or (2) contributed, extended, guaranteed or
advanced by such Person or any Subsidiary of such Person (including, without
limitation, in respect of any employee stock ownership or benefit plan). Unless
otherwise specified, Qualified Equity Interests refer to Qualified Equity
Interests of the Issuer.
“Qualified Institutional Buyer” or “QIB” has the meaning specified in Rule 144A
promulgated under the Securities Act.
“Rating Agencies” means (1) each of Moody’s and Standard & Poor’s; and (2) if
any of Moody’s or Standard & Poor’s ceases to rate the Notes or fails to make a
rating of the Notes publicly available for reasons outside of the Issuer’s
control, a “nationally recognized statistical rating organization” as such term
is defined for purposes of Section 3(a)(62) of the Exchange Act, that the Issuer
selects (as certified by an Officer of the Issuer) as a replacement agency for
Moody’s or Standard & Poor’s, or both of them, as the case may be.
“redeem” means to redeem, repurchase, purchase, defease, retire, discharge or
otherwise acquire or retire for value; and “redemption” shall have a correlative
meaning; provided that this definition shall not apply for purposes of Section
3.01.
“Redemption Date” when used with respect to any Note to be redeemed means the
date fixed for such redemption pursuant to the terms of the Notes.
“Reference Treasury Dealer” means any primary U.S. Government securities dealer
in New York City selected by the Issuer.
“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any redemption date, the average, as determined by the
Independent Investment Banker, of the bid and asked prices for the Comparable
Treasury Issue (expressed in each case as a percentage of its principal amount)
quoted in writing to the Independent Investment Banker at 5:00 p.m., New York
City time, on the third Business Day preceding such redemption date.
“refinance” means to refinance, repay, prepay, replace, renew or refund.
“Refinancing Indebtedness” means Indebtedness of the Issuer or a Restricted
Subsidiary incurred in exchange for, or the proceeds of which are used to redeem
or refinance in whole or in part, any Indebtedness of the Issuer or any
Restricted Subsidiary (the “Refinanced Indebtedness”); provided that:
(1)    the principal amount (and accreted value, in the case of Indebtedness
issued at a discount) of the Refinancing Indebtedness does not exceed the
principal amount (and accreted value, as the case may be) of the Refinanced
Indebtedness plus the amount of accrued and unpaid interest on the Refinanced
Indebtedness, any reasonable premium paid to the holders of the Refinanced
Indebtedness and reasonable expenses incurred in connection with the incurrence
of the Refinancing Indebtedness;

-22-



--------------------------------------------------------------------------------




(2)    the obligor of Refinancing Indebtedness does not include any Person
(other than the Issuer or any Restricted Subsidiary) that is not an obligor of
the Refinanced Indebtedness;
(3)    if the Refinanced Indebtedness was subordinated in right of payment to
the Notes or the Note Guarantees, as the case may be, then such Refinancing
Indebtedness, by its terms, is subordinate in right of payment to the Notes or
the Note Guarantees, as the case may be, at least to the same extent as the
Refinanced Indebtedness;
(4)    the Refinancing Indebtedness has a final stated maturity either (a) no
earlier than the Refinanced Indebtedness being repaid or amended or (b) after
the final maturity date of the Notes; and
(5)    the portion, if any, of the Refinancing Indebtedness that is scheduled to
mature on or prior to the final maturity date of the Notes has a Weighted
Average Life to Maturity at the time such Refinancing Indebtedness is incurred
that is equal to or greater than the Weighted Average Life to Maturity of the
portion of the Refinanced Indebtedness being repaid that is scheduled to mature
on or prior to the final maturity date of the Notes; provided that Refinancing
Indebtedness in respect of Refinanced Indebtedness that has no amortization may
provide for amortization installments, sinking fund payments, senior maturity
dates or other required payments of principal of up to 1% of the aggregate
principal amount per annum.
“Registration Rights Agreement” means the Registration Rights Agreement dated
the Issue Date, among the Issuer, the Guarantors and Barclays Capital Inc., J.P.
Morgan Securities LLC and Wells Fargo Securities, LLC, as representatives of the
Initial Purchasers.
“Regulation S” means Regulation S promulgated under the Securities Act.
“Responsible Officer” when used with respect to the Trustee, means an officer or
assistant officer assigned to the corporate trust department of the Trustee (or
any successor group of the Trustee) with direct responsibility for the
administration of this Indenture and also means, with respect to a particular
corporate trust matter, any other officer to whom such matter is referred
because of his knowledge of and familiarity with the particular subject.
“Restricted Note” has the same meaning as “Restricted Security” set forth in
Rule 144(a)(3) promulgated under the Securities Act; provided that the Trustee
shall be entitled to request and conclusively rely upon an Opinion of Counsel
with respect to whether any Note is a Restricted Note.
“Restricted Payment” means any of the following:
(1)    the declaration or payment of any dividend or any other distribution on
Equity Interests of the Issuer or any Restricted Subsidiary or any payment made
to the direct or indirect holders (in their capacities as such) of Equity
Interests of the Issuer or any Restricted Subsidiary, including, without
limitation, any such payment in connection with any merger or consolidation
involving the Issuer but excluding (a) dividends or distributions payable solely
in Qualified Equity Interests or through accretion or accumulation of such
dividends on such Equity Interests and (b) in the case of Restricted
Subsidiaries, dividends or distributions payable to the Issuer or to a
Restricted Subsidiary and pro rata dividends or distributions payable to
minority stockholders of any Restricted Subsidiary;

-23-



--------------------------------------------------------------------------------




(2)    the redemption of any Equity Interests of the Issuer or any Restricted
Subsidiary, or any equity holder of the Issuer, including, without limitation,
any payment in exchange for such Equity Interests in connection with any merger
or consolidation involving the Issuer but excluding any such Equity Interests
held by the Issuer or any Restricted Subsidiary;
(3)    any Investment other than a Permitted Investment; or
(4)    any payment or redemption prior to the scheduled maturity or prior to any
scheduled repayment of principal or sinking fund payment, as the case may be, in
respect of Subordinated Indebtedness (other than any Subordinated Indebtedness
owed to and held by the Issuer or any Restricted Subsidiary).
“Restricted Subsidiary” means any Subsidiary of the Issuer other than an
Unrestricted Subsidiary.
“Rule 144” means Rule 144 promulgated under the Securities Act.
“Rule 144A” means Rule 144A promulgated under the Securities Act.
“Rule 144A Notes” means all Notes offered and sold to QIBs in reliance on Rule
144A.
“Sale and Leaseback Transactions” means with respect to any Person an
arrangement with any bank, insurance company or other lender or investor or to
which such lender or investor is a party, providing for the leasing by such
Person of any asset of such Person which has been or is being sold or
transferred by such Person to such lender or investor or to any Person to whom
funds have been or are to be advanced by such lender or investor on the security
of such asset.
“SEC” means the U.S. Securities and Exchange Commission.
“Secured Party” means the lenders and the agents under the Credit Agreement,
holders of Existing Notes, the trustee under the Existing Notes and providers of
the Specified Swap Agreements, the Trustee, the Holders, the Collateral Agent
and any other party designated as an additional secured party under the Security
Documents in accordance with the terms of the Security Documents, Indenture, the
Credit Agreement or the Existing Notes Indentures.
“Securities Act” means the U.S. Securities Act of 1933, as amended.
“Security Documents” means, collectively, the Parent Pledge Agreement and any
other security agreement relating to the Collateral, each as in effect on the
Issue Date (in the case of the Parent Pledge Agreement) and as any Security
Document may be amended, amended and restated, modified, renewed or replaced
from time to time.
“Shelf Registration Statement” has the meaning set forth in the Registration
Rights Agreement.

-24-



--------------------------------------------------------------------------------




“Significant Subsidiary” means (1) any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Regulation S‑X promulgated pursuant to
the Securities Act as such Regulation is in effect on the Issue Date and (2) any
Restricted Subsidiary that, when aggregated with all other Restricted
Subsidiaries that are not otherwise Significant Subsidiaries and as to which any
event described in clause (7) or (8) under Section 6.01 has occurred and is
continuing, would constitute a Significant Subsidiary under clause (1) of this
definition.
“Specified Swap Agreement” means any Swap Agreement in respect of interest rate
or currency exchange rates existing on the Issue Date or entered into by the
Issuer or any Guarantor and any Person that is a lender or an affiliate of a
lender under the Credit Agreement at the time such Swap Agreement is entered
into and is secured equally and ratably with such Credit Agreement pursuant to
the terms of the Credit Agreement and Security Documents or any such agreement
secured equally and ratably with any Credit Facility pursuant to the terms of
such Credit Facility and Security Documents.
“Standard & Poor’s” means Standard & Poor’s Financial Services, LLC and any
successor to its rating agency business.
“Stock Compensation Plans” means compensation plans in connection with which the
Issuer and its Subsidiaries make payments to Parent and its Affiliates in
consideration for securities of Parent issued to employees of the Issuer and its
Subsidiaries.
“Subordinated Indebtedness” means Indebtedness of the Issuer or any Restricted
Subsidiary that is expressly subordinated in right of payment to the Notes of
each series or the Note Guarantees.
“Subsidiary” means, with respect to any Person:
(1)    any corporation, limited liability company, association or other business
entity of which more than 50% of the total voting power of the Equity Interests
entitled (without regard to the occurrence of any contingency) to vote in the
election of the Board of Directors thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of such Person (or a combination thereof); and
(2)    any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are such Person or of one or more Subsidiaries of such
Person (or any combination thereof).
Unless otherwise specified, “Subsidiary” refers to a Subsidiary of the Issuer.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Issuer or the
Subsidiaries shall be a Swap Agreement.

-25-



--------------------------------------------------------------------------------




“Tax Liability Allocation and Indemnification Agreement” means that certain Tax
Liability Allocation and Indemnification Agreement entered into as of April 26,
2004 by and between Liberty Interactive LLC (f/k/a Liberty Media Corporation)
and the Issuer, as amended, modified or replaced from time to time in a manner
no less favorable to the Issuer than as in effect on the Issue Date; provided
that such agreement may be amended from time to time in the future to permit
Issuer to pay the portion of any additional consolidated, combined or similar
income taxes payable by any direct or indirect parent of Issuer that are
attributable to the income of Issuer and/or any of its Subsidiaries.
“Transfer Restricted Notes” means Notes that bear or are required to bear the
legend set forth in Section 2.16(e) hereto.
“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939, as
amended.
“Trustee” means the party named as such in this Indenture until a successor
replaces it pursuant to this Indenture and thereafter means the successor.
“Unrestricted Subsidiary” means (1) QVC Italia S.r.l., (2) any Subsidiary that
at the time of determination shall be designated an Unrestricted Subsidiary by
the Board of Directors of the Issuer in accordance with Section 4.13 and (3) any
Subsidiary of an Unrestricted Subsidiary.
“U.S. Government Obligations” means direct non-callable obligations of, or
guaranteed by, the United States of America for the payment of which guarantee
or obligations the full faith and credit of the United States is pledged.
“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, means the number of years obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (2) the then outstanding principal amount of such
Indebtedness.
“Wholly-Owned Restricted Subsidiary” means a Restricted Subsidiary of which 100%
of the Equity Interests (except for directors’ qualifying shares or certain
minority interests owned by other Persons solely due to local law requirements
that there be more than one stockholder, but which interest is not in excess of
what is required for such purpose) are owned directly by the Issuer or through
one or more Wholly-Owned Restricted Subsidiaries.

-26-



--------------------------------------------------------------------------------




SECTION 1.02.    Other Definitions.
The definitions of the following terms may be found in the sections indicated as
follows:
Term
Defined in Section
“Affiliate Transaction”
4.09
“Agent Members”
2.02(c)
“Change of Control Offer”
4.20
“Change of Control Payment”
4.20
“Covenant Defeasance”
9.03
“Designation”
4.13
“Event of Default”
6.01
“Exchange Global Note”
2.02(b)
“Global Notes”
2.02(b)
“IAI Global Note”
2.02(b)
“IAI Notes”
2.02(b)
“Legal Defeasance”
9.02
“Note Guarantee”
10.01
“Paying Agent”
2.04
“Permanent Regulation S Global Note”
2.02(b)
“Permitted Parity Indebtedness”
4.10(b)
“Recovery”
12.08
“Redesignation”
4.13
“Registrar”
2.04
“Regulation S Global Note”
2.02(b)
“Regulation S Notes”
2.02(b)
“Rule 144A Global Note”
2.02(b)
“Rule 144A Notes”
2.02(b)
“Successor”
5.01
“Temporary Regulation S Global Note
2.02(b)
“Terminated Covenants”
4.21



SECTION 1.03    Incorporation by Reference of Trust Indenture Act.
Whenever this Indenture refers to a provision of the TIA, the portion of such
provision required to be incorporated herein in order for this Indenture to be
qualified under the TIA is incorporated by reference in and made a part of this
Indenture. The following TIA terms used in this Indenture have the following
meanings:
“indenture securities” means the Notes.
“indenture securityholder” means a Holder.
“indenture to be qualified” means this Indenture.

-27-



--------------------------------------------------------------------------------




“indenture trustee” or “institutional trustee” means the Trustee.
“obligor on the indenture securities” means the Issuer, the Guarantors or any
other obligor on the Notes.
All other terms used in this Indenture that are defined by the TIA, defined in
the TIA by reference to another statute or defined by SEC rule have the meanings
therein assigned to them.
SECTION 1.04.    Rules of Construction.
Unless the context otherwise requires:
(1)    a term has the meaning assigned to it herein, whether defined expressly
or by reference;
(2)    “or” is not exclusive;
(3)    words in the singular include the plural, and in the plural include the
singular;
(4)    words used herein implying any gender shall apply to both genders;
(5)    “herein,” “hereof” and other words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
Subsection;
(6)    unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statements of the
Issuer;
(7)    “$,” “U.S. Dollars” and “United States Dollars” each refer to United
States dollars, or such other money of the United States that at the time of
payment is legal tender for payment of public and private debts; and
(8)    references to a series of Notes mean the 2023 Notes or the 2043 Notes, as
applicable.

-28-



--------------------------------------------------------------------------------




ARTICLE 2
THE NOTES
SECTION 2.01.    Amount of Notes.
Upon receipt of a written order of the Issuer, the Trustee shall authenticate
(i) (a) 2023 Notes for original issue on the Issue Date in the aggregate
principal amount not to exceed $750,000,000 and (b) 2043 Notes for original
issue on the Issue Date in the aggregate principal amount not to exceed
$300,000,000 and (ii) subject to Section 4.06 (unless terminated pursuant to
Section 4.21) and Section 4.10, Additional Notes in an unlimited principal
amount, upon a written order of the Issuer in the form of an Officer’s
Certificate of the Issuer. The Officer’s Certificate shall specify the amount of
the applicable series of Notes to be authenticated, the date on which the Notes
are to be authenticated, and the names and delivery instructions for each
Holder.
Upon receipt of a written order of the Issuer in the form of an Officer’s
Certificate, the Trustee shall authenticate Notes of the same series in
substitution for Notes originally issued to reflect any name change of the
Issuer. Any Additional Notes of either series and the Exchange Notes shall be
part of the same issue as the Notes of such series being issued on the date
hereof and shall vote on all matters as one class with the Notes of such series
being issued on the date hereof, including, without limitation, waivers,
amendments, redemptions and offers to purchase. For the purposes of this
Indenture, except for Section 4.06, references to the Notes include Additional
Notes and the Exchange Notes, if any.
SECTION 2.02.    Form and Dating; Book Entry Provisions.
(a)    The Notes and the Trustee’s certificate of authentication with respect
thereto shall be substantially in the form set forth in Exhibit A-1 hereto, in
the case of 2023 Notes, and Exhibit A-2 hereto, in the case of 2043 Notes, which
are incorporated in and form a part of this Indenture. The Notes may have
notations, legends or endorsements required by law, rule or usage to which the
Issuer is subject. Each Note shall be dated the date of its authentication.

-29-



--------------------------------------------------------------------------------




(b)    (i) The Notes shall be offered and sold by the Issuer pursuant to a
Purchase Agreement. The Notes shall be resold initially only to (i) QIBs in
reliance on Rule 144A under the Securities Act and (ii) Persons other than U.S.
Persons (as defined in Regulation S) in reliance on Regulation S under the
Securities Act. Notes may thereafter be transferred to, among others, QIBs, IAIs
and purchasers in reliance on Regulation S, subject to the restrictions on
transfer set forth herein. Notes initially resold pursuant to Rule 144A shall be
issued in the form of one or more permanent global Notes in definitive, fully
registered form without interest coupons (collectively, the “Rule 144A Global
Note”); and Notes resold to IAIs (the “IAI Notes”) shall be issued in the form
of one or more permanent global Notes in definitive, fully registered form
without interest coupons (collectively, the “IAI Global Note”); and Notes
initially resold pursuant to Regulation S shall be issued initially in the form
of one or more temporary global Notes in fully registered form (collectively,
the “Temporary Regulation S Global Note”), in each case without interest coupons
and with the global securities legend and the applicable restricted securities
legend set forth in Exhibit A-1 hereto, in the case of 2023 Notes, and Exhibit
A-2 hereto, in the case of 2043 Notes, which shall be deposited on behalf of the
purchasers of the Notes represented thereby with the Notes Custodian and
registered in the name of the Depository or a nominee of the Depository, duly
executed by the Issuer and authenticated by the Trustee as provided in this
Indenture. Except as set forth in this Section 2.02(b), beneficial ownership
interests in the Temporary Regulation S Global Note shall not be exchangeable
for interests in the Rule 144A Global Note, the IAI Global Note, a permanent
global Note (the “Permanent Regulation S Global Note” and together with the
Temporary Regulation S Global Note, the “Regulation S Global Note”) or any other
Note prior to the expiration of the Distribution Compliance Period and then,
after the expiration of the Distribution Compliance Period, may be exchanged for
interests in a Rule 144A Global Note or an IAI Global Note of the same series
only upon certification in form reasonably satisfactory to the Trustee that (i)
beneficial ownership interests in such Temporary Regulation S Global Note are
owned either by Non-U.S. Persons or U.S. persons who purchased such interests in
a transaction that did not require registration under the Securities Act and
(ii) in the case of an exchange for an IAI Global Note, certification that the
interest in the Temporary Regulation S Global Note is being transferred to an
institutional “accredited investor” under the Securities Act that is an
institutional accredited investor acquiring the securities for its own account
or for the account of an institutional accredited investor.
(i)    Beneficial interests in Temporary Regulation S Global Notes or IAI Global
Notes may be exchanged for interests in Rule 144A Global Notes of the same
series if (1) such exchange occurs in connection with a transfer of Notes in
compliance with Rule 144A and (2) the transferor of the beneficial interest in
the Temporary Regulation S Global Note or the IAI Global Note, as applicable,
first delivers to the Trustee a written certificate (in a form satisfactory to
the Trustee) to the effect that the beneficial interest in the Temporary
Regulation S Global Note or the IAI Global Note, as applicable, is being
transferred to a Person (A) who the transferor reasonably believes to be a QIB,
(B) purchasing for its own account or the account of a QIB in a transaction
meeting the requirements of Rule 144A, and (C) in accordance with all applicable
securities laws of the States of the United States and other jurisdictions.

-30-



--------------------------------------------------------------------------------




(ii)    Beneficial interests in Temporary Regulation S Global Notes and Rule
144A Global Notes may be exchanged for an interest in IAI Global Notes of the
same series if (1) such exchange occurs in connection with a transfer of Notes
in compliance with an exemption under the Securities Act and (2) the transferor
of the Regulation S Global Note or Rule 144A Global Note, as applicable, first
delivers to the Trustee a written certificate (in a form reasonably satisfactory
to the Trustee) to the effect that (A) the Regulation S Global Note or Rule 144A
Global Note, as applicable, is being transferred to an “accredited investor”
within the meaning of 501(a)(1), (2), (3) or (7) under the Securities Act that
is an institutional investor acquiring the securities for its own account or for
the account of such an institutional accredited investor, in each case in a
minimum principal amount of Notes of US$250,000, for investment purposes and not
with a view to or for offer or sale in connection with any distribution in
violation of the Securities Act and (B) in accordance with all applicable
securities laws of the States of the United States and other jurisdictions.
(iii)    Beneficial interests in a Rule 144A Global Note or an IAI Global Note
may be transferred to a Person who takes delivery in the form of an interest in
a Regulation S Global Note of the same series, whether before or after the
expiration of the Distribution Compliance Period, only if the transferor first
delivers to the Trustee a written certificate (in the form provided in this
Indenture) to the effect that such transfer is being made in accordance with
Rule 903 or 904 of Regulation S or Rule 144 (if applicable).
(iv)    Exchange Notes exchanged for interests in the Rule 144A Notes, the
Regulation S Notes, and the IAI Notes will be issued in the form of a permanent
global Note, substantially in the form of Exhibit B-1 hereto, in the case of
2023 Notes, and Exhibit B-2 hereto, in the case of 2043 Notes, which are hereby
incorporated by reference and made a part of this Indenture, deposited with the
Registrar as hereinafter provided, including the appropriate legend set forth in
Section 2.16(e) (the “Exchange Global Note”). The Exchange Global Note will be
deposited upon issuance with, or on behalf of, the Registrar as custodian for
DTC, duly executed by the Issuer and authenticated by the Trustee as hereinafter
provided. The Exchange Global Note may be represented by more than one
certificate, if so required by DTC’s rules regarding the maximum principal
amount to be represented by a single certificate.
(v)    The Rule 144A Global Note, the IAI Global Note, the Temporary Regulation
S Global Note, the Permanent Regulation S Global Note and the Exchange Global
Note are collectively referred to herein as “Global Notes”. The aggregate
principal amount of the Global Notes may from time to time be increased or
decreased by adjustments made on the records of the Trustee and the Depository
or its nominee as hereinafter provided.
(c)    Book-Entry Provisions. This Section 2.02(c) shall apply only to a Global
Note deposited with or on behalf of the Depository.
(i)    The Issuer shall execute and the Trustee shall, in accordance with this
Section 2.02(c), authenticate and deliver initially one or more Global Notes of
each series that (A) shall be registered in the name of the Depository for such
Global Note or the nominee of such Depository and (B) shall be delivered by the
Trustee to such Depository or pursuant to such Depository’s instructions or held
by the Trustee as custodian for the Depository.

-31-



--------------------------------------------------------------------------------




(ii)    Members of, or participants in, the Depository (“Agent Members”) shall
have no rights under this Indenture with respect to any Global Note held on
their behalf by the Depository or by the Trustee as the custodian of the
Depository or under such Global Note, and the Issuer, the Trustee and any agent
of the Issuer or the Trustee shall be entitled to treat the Depository as the
absolute owner of such Global Note for all purposes whatsoever. Notwithstanding
the foregoing, nothing herein shall prevent the Issuer, the Trustee or any agent
of the Issuer or the Trustee from giving effect to any written certification,
proxy or other authorization furnished by the Depository or impair, as between
the Depository and its Agent Members, the operation of customary practices of
such Depository governing the exercise of the rights of a holder of a beneficial
interest in any Global Note.
(d)    Definitive Notes. Except as provided in this Section 2.02 or Section 2.16
or 2.17, owners of beneficial interests in Notes shall not be entitled to
receive physical delivery of Definitive Notes.
(e)    The terms and provisions contained in the Notes shall constitute, and are
expressly made, a part of this Indenture and, to the extent applicable, the
Issuer, the Guarantors and the Trustee, by their execution and delivery of this
Indenture, expressly agree to such terms and provisions and agree to be bound
thereby.
(f)    The Notes may be presented for registration of transfer and exchange at
the offices of the Registrar.
SECTION 2.03.    Execution and Authentication.
An Officer (who shall, in each case, have been duly authorized by all requisite
corporate actions) shall sign the Notes for the Issuer by manual or facsimile
signature.
If an Officer whose signature is on a Note was an Officer at the time of such
execution but no longer holds that office at the time the Trustee authenticates
the Note, the Note shall be valid nevertheless.
No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Note a certificate of
authentication substantially in the form provided for herein executed by the
Trustee by manual signature of an authorized officer, and such certificate upon
any Note shall be conclusive evidence, and the only evidence, that such Note has
been duly authenticated and delivered hereunder. Notwithstanding the foregoing,
if any Note shall have been authenticated and delivered hereunder but never
issued and sold by the Issuer, and the Issuer shall deliver such Note to the
Trustee for cancellation as provided in Section 2.12, for all purposes of this
Indenture such Note shall be deemed never to have been authenticated and
delivered hereunder and shall never be entitled to the benefits of this
Indenture.
The Trustee may appoint an authenticating agent reasonably acceptable to the
Issuer to authenticate the Notes. Unless otherwise provided in the appointment,
an authenticating agent may authenticate the Notes whenever the Trustee may do
so. Each reference in this Indenture to authentication by the Trustee includes
authentication by such agent. An authenticating agent has the same rights as an
Agent to deal with the Issuer and Affiliates of the Issuer. Each Paying Agent is
designated as an authenticating agent for purposes of this Indenture.

-32-



--------------------------------------------------------------------------------




The Notes of each series shall be issuable only in registered form without
coupons in minimum denominations of $2,000 and integral multiples of $1,000.
SECTION 2.04.    Registrar and Paying Agent.
The Issuer shall maintain an office or agency (which shall be located in the
Borough of Manhattan in The City of New York, State of New York) where Notes may
be presented for registration of transfer or for exchange (the “Registrar”), and
an office or agency where Notes may be presented for payment (the “Paying
Agent”) and an office or agency where notices and demands to or upon the Issuer,
if any, in respect of the Notes and this Indenture may be served. The Registrar
shall keep a register of the Notes and of their transfer and exchange. If and
for so long as the Trustee is not the Registrar, the Trustee shall have the
right to inspect the register of the Notes during regular business hours. The
Issuer may have one or more additional Paying Agents. The term “Paying Agent”
includes any additional Paying Agent. The Issuer or any Affiliate thereof may
act as Paying Agent.
The Issuer shall enter into an appropriate agency agreement, which shall
incorporate the provisions of the TIA, with any Agent that is not a party to
this Indenture. The agreement shall implement the provisions of this Indenture
that relate to such Agent. The Issuer shall notify the Trustee of the name and
address of any such Agent. If the Issuer fails to maintain a Registrar or Paying
Agent, or fails to give the foregoing notice, the Trustee shall act as such and
shall be entitled to appropriate compensation in accordance with Section 7.07.
The Issuer or any wholly owned Subsidiary may act as Paying Agent, Registrar,
co-registrar or transfer agent.
The Issuer initially appoints the Trustee as Registrar, Paying Agent and Agent
for service of notices and demands in connection with the Notes and this
Indenture.
SECTION 2.05.    Paying Agent To Hold Money in Trust.
On or prior to each due date of the principal or interest on any Notes, the
Issuer shall deposit with the Paying Agent a sum sufficient to pay such
principal and interest when so becoming due. Each Paying Agent shall hold in
trust for the benefit of the Holders or the Trustee all money held by the Paying
Agent for the payment of principal of or premium or interest on the Notes
(whether such money has been paid to it by the Issuer or any other obligor on
the Notes or the Guarantors), and the Issuer and the Paying Agent shall notify
the Trustee in writing of any default by the Issuer (or any other obligor on the
Notes) in making any such payment. If the Issuer or a Subsidiary of the Issuer
serves as Paying Agent, it shall segregate the money held by it as Paying Agent
and hold it as a separate trust fund. Money held in trust by the Paying Agent
need not be segregated except as required by law and in no event shall the
Paying Agent be liable for any interest on any money received by it hereunder.
The Issuer at any time may require the Paying Agent to pay all money held by it
to the Trustee and account for any funds disbursed and the Trustee may at any
time during the continuance of any Event of Default specified in Section 6.01(1)
or (2), upon written request to the Paying Agent, require such Paying Agent to
pay forthwith all money so held by it to the Trustee and to account for any
funds disbursed by the Paying Agent. Upon making such payment, the Paying Agent
shall have no further liability for the money delivered to the Trustee.

-33-



--------------------------------------------------------------------------------




SECTION 2.06.    Holder Lists.
The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of the Holders and
shall otherwise comply with TIA Section 312(a). If the Trustee is not the
Registrar, the Issuer shall furnish to the Trustee at least five Business Days
before each Interest Payment Date, and at such other times as the Trustee may
reasonably request in writing, a list in such form and as of such date as the
Trustee may reasonably require of the names and addresses of the Holders and the
Issuer shall otherwise comply with TIA Section 312(a).
SECTION 2.07.    Transfer and Exchange.
Subject to Sections 2.02(b), 2.16 and 2.17, when Notes are presented to the
Registrar with a request from such Holder to register a transfer or to exchange
them for an equal principal amount of Notes of the same series of other
authorized denominations, the Registrar shall register the transfer as requested
if the requirements of this Indenture are met. Every Note presented or
surrendered for registration of transfer or exchange shall be duly endorsed or
be accompanied by a written instrument of transfer in form satisfactory to the
Issuer and the Registrar, duly executed by the Holder thereof or his attorneys
duly authorized in writing. To permit registrations of transfers and exchanges,
the Issuer shall issue and execute and the Trustee shall authenticate new Notes
(and the Guarantors shall execute the guarantee thereon) evidencing such
transfer or exchange at the Registrar’s request. No service charge shall be made
to the Holder for any registration of transfer or exchange. The Issuer may
require from the Holder payment of a sum sufficient to cover any transfer taxes
or other governmental charge that may be imposed in relation to a transfer or
exchange, but this provision shall not apply to any exchange pursuant to
Section 2.11, 3.06, 4.20 or 8.05 (in which events the Issuer shall be
responsible for the payment of such taxes). The Registrar shall not be required
to exchange or register a transfer of any Note of a series for a period of 15
days immediately preceding the mailing of notice of redemption of Notes of such
series to be redeemed or of any Note selected, called or being called for
redemption except the unredeemed portion of any Note being redeemed in part.
Any Holder of any Global Note shall, by acceptance of such Global Note, agree
that transfers of the beneficial interests in such Global Note may be effected
only through a book entry system maintained by the Holder of such Global Note
(or its agent), and that ownership of a beneficial interest in such Global Note
shall be required to be reflected in a book entry.
Each Holder of a Note agrees to indemnify the Issuer and the Trustee against any
liability that may result from the transfer, exchange or assignment of such
Holder’s Note in violation of any provision of this Indenture and/or applicable
U.S. Federal or state securities law.
Except as expressly provided herein, neither the Trustee nor the Registrar shall
have any duty to monitor the Issuer’s compliance with or have any responsibility
with respect to the Issuer’s compliance with any Federal or state securities
laws.

-34-



--------------------------------------------------------------------------------




SECTION 2.08.    Replacement Notes.
If a mutilated Note is surrendered to the Registrar or the Trustee, or if the
Holder claims that the Note has been lost, destroyed or wrongfully taken, the
Issuer shall issue and the Trustee shall authenticate a replacement Note of the
same series (and the Guarantors shall execute the guarantee thereon) if such
Holder furnishes to the Issuer and the Trustee evidence reasonably acceptable to
them of the ownership and the destruction, loss or theft of such Note and if the
requirements of Section 8-405 of the New York Uniform Commercial Code as in
effect on the date of this Indenture are met. If required by the Trustee or the
Issuer, an indemnity bond shall be posted by such Holder, sufficient in the
judgment of both to protect the Issuer, the Guarantors, the Trustee or any
Paying Agent from any loss that any of them may suffer if such Note is replaced.
The Issuer and the Trustee may charge such Holder for their reasonable
out‑of‑pocket expenses in replacing such Note (including, without limitation,
attorneys’ fees and disbursements) in replacing such Note. Every replacement
Note shall constitute a contractual obligation of the Issuer.
SECTION 2.09.    Outstanding Notes.
The Notes outstanding at any time are all Notes that have been authenticated by
the Trustee except for (a) those cancelled by it, (b) those delivered to it for
cancellation, (c) to the extent set forth in Sections 9.01 and 9.02, on or after
the date on which the conditions set forth in Section 9.01 or 9.02 have been
satisfied, those Notes theretofore authenticated and delivered by the Trustee
hereunder and (d) those described in this Section 2.09 as not outstanding.
Subject to Section 2.10, a Note does not cease to be outstanding because the
Issuer or one of its Affiliates holds the Note.
If a Note is replaced pursuant to Section 2.08, it ceases to be outstanding
unless the Trustee and the Issuer receives proof satisfactory to it that the
replaced Note is held by a bona fide purchaser in whose hands such Note is a
legal, valid and binding obligation of the Issuer.
If the Paying Agent holds in trust, in its capacity as such, on any Redemption
Date or maturity date, money sufficient to pay all accrued interest and
principal with respect to the Notes payable on that date and is not prohibited
from paying such money to the Holders thereof pursuant to the terms of this
Indenture, then on and after that date such Notes cease to be outstanding and
interest on them ceases to accrue.
SECTION 2.10.    Treasury Notes.
In determining whether the Holders of the required principal amount of Notes
have concurred in any declaration of acceleration or notice of default or
direction, waiver or consent or any amendment, modification or other change to
this Indenture, Notes owned by the Issuer or any other Affiliate of the Issuer
shall be disregarded as though they were not outstanding, except that for the
purposes of determining whether the Trustee shall be protected in relying on any
such direction, waiver or consent or any amendment, modification or other change
to this Indenture, only Notes as to which a Responsible Officer of the Trustee
has received an Officer’s Certificate stating that such Notes are so owned shall
be so disregarded. Notes so owned which have been pledged in good faith shall
not be disregarded if the pledgee established to the satisfaction of the Trustee
the pledgee’s right so to act with respect to the Notes and that the pledgee is
not the Issuer, a Guarantor, any other obligor on the Notes or any of their
respective Affiliates.

-35-



--------------------------------------------------------------------------------




SECTION 2.11.    Temporary Notes.
Until definitive Notes are prepared and ready for delivery, the Issuer may
prepare and the Trustee shall authenticate temporary Notes. Temporary Notes
shall be substantially in the form of definitive Notes but may have variations
that the Issuer considers appropriate for temporary Notes. Without unreasonable
delay, the Issuer shall prepare and the Trustee shall authenticate definitive
Notes in exchange for temporary Notes of the same series. Until such exchange,
temporary Notes shall be entitled to the same rights, benefits and privileges as
definitive Notes.
SECTION 2.12.    Cancellation.
The Issuer at any time may deliver Notes to the Trustee for cancellation. The
Registrar and the Paying Agent shall forward to the Trustee any Notes
surrendered to them for registration of transfer, exchange or payment. The
Trustee and no one else shall cancel all Notes surrendered for registration of
transfer, exchange, payment, replacement or cancellation and shall (subject to
the record-retention requirements of the Exchange Act) destroy cancelled Notes.
The Trustee shall deliver a certificate of such destruction to the Issuer. The
Issuer may not reissue or resell, or issue new Notes to replace, Notes that the
Issuer has redeemed or paid, or that have been delivered to the Trustee for
cancellation, other than in accordance with the express provisions of this
Indenture.
SECTION 2.13.    Defaulted Interest.
If the Issuer defaults on a payment of interest on the Notes, it shall pay the
defaulted interest, plus (to the extent permitted by law) any interest payable
on the defaulted interest, in accordance with the terms hereof, to the Persons
who are Holders of such Notes on a subsequent special record date, which date
shall be at least five Business Days prior to the payment date. The Issuer shall
fix such special record date and payment date in a manner satisfactory to the
Trustee. The Issuer shall promptly mail to each Holder of such Notes a notice
that states the special record date, the payment date and the amount of
defaulted interest, and interest payable on defaulted interest, if any, to be
paid. The Issuer may make payment of any defaulted interest in any other lawful
manner not inconsistent with the requirements (if applicable) of any securities
exchange on which the Notes may be listed and, upon such notice as may be
required by such exchange, if, after written notice given by the Issuer to the
Trustee of the proposed payment pursuant to this sentence, such manner of
payment shall be deemed practicable by the Trustee.
SECTION 2.14.    CUSIP Number.
The Issuer in issuing the Notes may use a “CUSIP” number, ISIN and “Common Code”
number (in each case if then generally in use), and if so, such CUSIP number,
ISIN and Common Code number shall be included in notices of redemption or
exchange as a convenience to Holders; provided that any such notice may state
that no representation is made as to the correctness or accuracy of such number
either as printed in the notice or on the Notes, and that reliance may be placed
only on the other identification numbers printed on the Notes. The Issuer shall
promptly notify, and in any event within 10 Business Days, the Trustee of any
such CUSIP number, ISIN and Common Code number used by the Issuer in connection
with the issuance of the Notes and of any change in the CUSIP number, ISIN and
Common Code number.

-36-



--------------------------------------------------------------------------------




SECTION 2.15.    Deposit of Moneys.
Subject to the following paragraph, prior to 12:00 p.m., New York City time, on
each Interest Payment Date and maturity date, the Issuer shall have deposited
with the Paying Agent in immediately available funds money sufficient to make
cash payments, if any, due on such Interest Payment Date or maturity date, as
the case may be. The principal and interest on Global Notes shall be payable to
the Depository or its nominee, as the case may be, as the sole registered owner
and the sole holder of the Global Notes represented thereby. The principal and
interest on Definitive Notes shall be payable, either in person or by mail, at
the office of the Paying Agent.
If a Holder has given wire transfer instructions to the Issuer at least ten
Business Days prior to the applicable Interest Payment Date, the Issuer (through
the Paying Agent) will make all payments on such Holder’s Notes by wire transfer
of immediately available funds to the account specified in those instructions.
Otherwise, payments on the Notes will be made at the office or agency of the
Payment Agent for the Notes within the City and State of New York unless the
Issuer (with notice to the Paying Agent) elects to make interest payments by
check mailed to the Holders at their addresses set forth in the register of
Holders.
SECTION 2.16.    Special Transfer Provisions.
(a)    Transfer and Exchange of Definitive Notes. When Definitive Notes are
presented to the Registrar with a request:
(x)    to register the transfer of such Definitive Notes; or
(y)    to exchange such Definitive Notes for an equal principal amount of
Definitive Notes of other authorized denominations of the same series,
the Registrar shall register the transfer or make the exchange as requested if
its reasonable requirements for such transaction are met; provided, however,
that the Definitive Notes surrendered for transfer or exchange:
(i)    shall be duly endorsed or accompanied by a written instrument of transfer
in form reasonably satisfactory to the Issuer and the Registrar, duly executed
by the Holder thereof or its attorney duly authorized in writing; and
(ii)    if such Definitive Notes are required to bear a restricted securities
legend, they are being transferred or exchanged pursuant to an effective
registration statement under the Securities Act, pursuant to Section 2.16(b) or
pursuant to clause (A), (B) or (C) below, and are accompanied by the following
additional information and documents, as applicable:
(A)    if such Definitive Notes are being delivered to the Registrar by a Holder
for registration in the name of such Holder, without transfer, a certification
from such Holder to that effect; or
(B)    if such Definitive Notes are being transferred to the Issuer, a
certification to that effect; or

-37-



--------------------------------------------------------------------------------




(C)    if such Definitive Notes are being transferred (x) pursuant to an
exemption from registration in accordance with Rule 144A, Regulation S or Rule
144 under the Securities Act; or (y) in reliance upon another exemption from the
requirements of the Securities Act: (i) a certification to that effect (in the
form set forth on the reverse of the Note) and (ii) if the Issuer so requests,
an opinion of counsel or other evidence reasonably satisfactory to it as to the
compliance with the restrictions set forth in the legend set forth in Section
2.16(e)(i).
(b)    Restrictions on Transfer of a Definitive Note for a Beneficial Interest
in a Global Note. A Definitive Note may not be exchanged for a beneficial
interest in a Rule 144A Global Note, an IAI Global Note or a Permanent
Regulation S Global Note of the same series except upon satisfaction of the
requirements set forth below. Upon receipt by the Trustee of a Definitive Note,
duly endorsed or accompanied by appropriate instruments of transfer, in form
satisfactory to the Trustee, together with:
(i)    certification, in the form set forth on the reverse of the Note, that
such Definitive Note is either (A) being transferred to a QIB in accordance with
Rule 144A, (B) being transferred to an IAI or (C) being transferred after
expiration of the Distribution Compliance Period by a Person who initially
purchased such Note in reliance on Regulation S to a buyer who elects to hold
its interest in such Note in the form of a beneficial interest in the Permanent
Regulation S Global Note; and
(ii)    written instructions directing the Trustee to make, or to direct the
Notes Custodian to make, an adjustment on its books and records with respect to
such Rule 144A Global Note (in the case of a transfer pursuant to clause
(b)(i)(A)), IAI Global Note (in the case of a transfer pursuant to clause
(b)(i)(B)) or Permanent Regulation S Global Note (in the case of a transfer
pursuant to clause (b)(i)(C)) to reflect an increase in the aggregate principal
amount of the Notes represented by the Rule 144A Global Note, IAI Global Note or
Permanent Regulation S Global Note, as applicable, such instructions to contain
information regarding the Depository account to be credited with such increase,
then the Trustee shall cancel such Definitive Note and cause, or direct the
Notes Custodian to cause, in accordance with the standing instructions and
procedures existing between the Depository and the Notes Custodian, the
aggregate principal amount of Notes represented by the Rule 144A Global Note,
IAI Global Note or Permanent Regulation S Global Note, as applicable, of the
same series to be increased by the aggregate principal amount of the Definitive
Note to be exchanged and shall credit or cause to be credited to the account of
the Person specified in such instructions a beneficial interest in the Rule 144A
Global Note, IAI Global Note or Permanent Regulation S Global Note, as
applicable, of the same series, equal to the principal amount of the Definitive
Note so canceled. If no Rule 144A Global Notes, IAI Global Notes or Permanent
Regulation S Global Notes, as applicable, of the applicable series are then
outstanding, the Issuer shall issue and the Trustee shall authenticate, upon
written order of the Issuer in the form of an Officer’s Certificate of the
Issuer, a new Rule 144A Global Note, IAI Global Note or Permanent Regulation S
Global Note, as applicable, of the applicable series in the appropriate
principal amount.

-38-



--------------------------------------------------------------------------------




(c)    Transfer and Exchange of Global Notes.
(i)    The transfer and exchange of Global Notes or beneficial interests therein
shall be effected through the Depository, in accordance with this Indenture
(including applicable restrictions on transfer set forth herein, if any) and the
procedures of the Depository therefor. A transferor of a beneficial interest in
a Global Note shall deliver to the Registrar a written order given in accordance
with the Depository’s procedures containing information regarding the
participant account of the Depository to be credited with a beneficial interest
in such Global Note. The Registrar shall, in accordance with such instructions,
instruct the Depository to credit to the account of the Person specified in such
instructions a beneficial interest in the Global Note and to debit the account
of the Person making the transfer the beneficial interest in the Global Note
being transferred.
(ii)    If the proposed transfer is a transfer of a beneficial interest in one
Global Note to a beneficial interest in another Global Note of the same series,
the Registrar shall reflect on its books and records the date and an increase in
the principal amount of the Global Note to which such interest is being
transferred in an amount equal to the principal amount of the interest to be so
transferred, and the Registrar shall reflect on its books and records the date
and a corresponding decrease in the principal amount of the Global Note from
which such interest is being transferred.
(iii)    Notwithstanding any other provisions of Article Two (other than the
provisions set forth in Section 2.17), a Global Note may not be transferred as a
whole except by the Depository to a nominee of the Depository or by a nominee of
the Depository to the Depository or another nominee of the Depository or by the
Depository or any such nominee to a successor Depository or a nominee of such
successor Depository.
(iv)    In the event that a Global Note is exchanged for Definitive Notes of the
same series pursuant to Section 2.17, such Notes may be exchanged only in
accordance with such procedures as are substantially consistent with the
provisions of this Section 2.16 (including the certification requirements set
forth on the reverse of the Notes intended to ensure that such transfers comply
with Rule 144A, Regulation S or another applicable exemption under the
Securities Act, as the case may be) and such other procedures as may from time
to time be adopted by the Issuer.
(d)    Restrictions on Transfer of Temporary Regulation S Global Notes. During
the Distribution Compliance Period, beneficial ownership interests in Temporary
Regulation S Global Notes may only be sold, pledged or transferred in accordance
with the Applicable Procedures and only (i) to Issuer, (ii) in an offshore
transaction in accordance with Regulation S (other than a transaction resulting
in an exchange for an interest in a Permanent Regulation S Global Note) or (iii)
pursuant to an effective registration statement under the Securities Act, in
each case in accordance with any applicable securities laws of any State of the
United States.
(e)    Legend.
(i)    Except as permitted by the following paragraphs (ii), (iii) and (iv),
each Note certificate evidencing the Global Notes (and all Notes issued in
exchange therefor or in substitution thereof), in the case of Notes offered
otherwise than in reliance on Regulation S, shall bear a legend in substantially
the following form:

-39-



--------------------------------------------------------------------------------




THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF
THIS NOTE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) THIS NOTE
MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO THE
ISSUER, (II) IN THE UNITED STATES TO A PERSON WHOM THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (III) TO
AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(a)(1), (2), (3), OR (7)
OF REGULATION D UNDER THE SECURITIES ACT THAT IS AN INSTITUTIONAL INVESTOR
ACQUIRING THE NOTES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH AN
INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUM PRINCIPAL AMOUNT OF
SECURITIES OF US$250,000, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO OR FOR
OFFER OR SALE IN CONNECTION WITH ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES
ACT, (IV) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE
WITH RULE 904 UNDER THE SECURITIES ACT, (V) PURSUANT TO EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF
AVAILABLE) OR (VI) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, IN EACH OF CASES (I) THROUGH (VI), IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER
SHALL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS
NOTE FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.
Each certificate evidencing a Note offered in reliance on Regulation S shall, in
addition to the foregoing, bear a legend in substantially the following form:
THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION ORIGINALLY
EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES OR TO, OR FOR
THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ALL
APPLICABLE STATE SECURITIES LAWS. TERMS USED ABOVE HAVE THE MEANINGS GIVEN TO
THEM IN REGULATION S UNDER THE SECURITIES ACT.

-40-



--------------------------------------------------------------------------------




Each Definitive Note shall also bear the following additional legend:
IN CONNECTION WITH ANY TRANSFER, THE HOLDER SHALL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.
(ii)    Upon any sale or transfer of a Transfer Restricted Note (including any
Transfer Restricted Note represented by a Global Note) pursuant to Rule 144
under the Securities Act, the Registrar shall permit the transferee thereof to
exchange such Transfer Restricted Note for a certificated Note of the same
series that does not bear the legend set forth above and rescind any restriction
on the transfer of such Transfer Restricted Note, if the transferor thereof
certifies in writing to the Registrar that such sale or transfer was made in
reliance on Rule 144 (such certification to be in the form set forth on the
reverse of the Note).
(iii)    After a transfer of any Initial Notes during the period of the
effectiveness of a Shelf Registration Statement with respect to such Initial
Notes, all requirements pertaining to the restricted securities legend as set
forth in Exhibit A-1 hereto, in the case of 2023 Notes, and Exhibit A-2 hereto,
in the case of 2043 Notes, on such Initial Notes shall cease to apply and the
requirements that any such Initial Notes be issued in global form shall continue
to apply.
(iv)    Upon the consummation of an Exchange Offer with respect to the Initial
Notes pursuant to which Holders of such Initial Notes are offered Exchange Notes
in exchange for their Initial Notes, all requirements pertaining to Initial
Notes that Initial Notes be issued in global form shall continue to apply, and
Exchange Notes in global form without the restricted securities legend as set
forth in Exhibit A-1 hereto, in the case of 2023 Notes, and Exhibit A-2 hereto,
in the case of 2043 Notes, shall be available to Holders that exchange such
Initial Notes in such Exchange Offer.
(f)    Cancellation or Adjustment of Global Note. At such time as all beneficial
interests in a Global Note have either been exchanged for Definitive Notes,
redeemed, purchased or canceled, such Global Note shall be returned to the
Depository for cancellation or retained and canceled by the Trustee. At any time
prior to such cancellation, if any beneficial interest in a Global Note is
exchanged for Definitive Notes, redeemed, purchased or canceled, the principal
amount of Notes represented by such Global Note shall be reduced and an
adjustment shall be made on the books and records of the Trustee (if it is then
the Notes Custodian for such Global Note) with respect to such Global Note, by
the Trustee or the Notes Custodian, to reflect such reduction.

-41-



--------------------------------------------------------------------------------




(g)    No Obligation of the Trustee.
(i)    The Trustee shall have no responsibility or obligation to any beneficial
owner of a Global Note, a member of, or a participant in the Depository or other
Person with respect to the accuracy of the records of the Depository or its
nominee or of any participant or member thereof, with respect to any ownership
interest in the Notes or with respect to the delivery to any participant,
member, beneficial owner or other Person (other than the Depository) of any
notice (including any notice of redemption) or the payment of any amount, under
or with respect to such Notes. All notices and communications to be given to the
Holders and all payments to be made to Holders under the Notes shall be given or
made only to or upon the order of the registered Holders (which shall be the
Depository or its nominee in the case of a Global Note). The rights of
beneficial owners in any Global Note shall be exercised only through the
Depository subject to the applicable rules and procedures of the Depository. The
Trustee may rely and shall be fully protected in relying upon information
furnished by the Depository with respect to its members, participants and any
beneficial owners.
(ii)    The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Depository participants,
members or beneficial owners in any Global Note) other than to require delivery
of such certificates and other documentation or evidence as are expressly
required by, and to do so if and when expressly required by, the terms of this
Indenture, and to examine the same to determine substantial compliance as to
form with the express requirements hereof.
SECTION 2.17.    Certificated Notes.
(a)    A Global Note deposited with the Depository or with the Trustee as Notes
Custodian for the Depository pursuant to Section 2.02 shall be transferred to
the beneficial owners thereof in the form of Definitive Notes of the same series
in an aggregate principal amount equal to the principal amount of such Global
Note, in exchange for such Global Note, only if such transfer complies with
Section 2.16 hereof and (i) the Depository notifies the Issuer that it is
unwilling or unable to continue as Depository for such Global Note and the
Depository fails to appoint a successor depository or if at any time such
Depository ceases to be a “clearing agency” registered under the Exchange Act
and, in either case, a successor depositary is not appointed by the Issuer
within 90 days of such notice, (ii) the Issuer, at its option, notifies the
Trustee in writing that it elects to cause the issuance of Notes of either
series in definitive form, then, upon surrender by the relevant Global Note
Holder of its Global Note, Notes in such form will be issued to each Person that
such Global Note Holder and the Depository identifies as being the beneficial
owner of the related Notes, or (iii) an Event of Default has occurred and is
continuing with respect to the Notes of the relevant series.

-42-



--------------------------------------------------------------------------------




(b)    Any Global Note that is transferable to the beneficial owners thereof
pursuant to this Section 2.17 shall be surrendered by the Depository to the
Trustee located at its corporate trust office in the Borough of Manhattan, The
City of New York, to be so transferred, in whole or from time to time in part,
without charge, and the Trustee shall authenticate and deliver, upon such
transfer of each portion of such Global Note, an equal aggregate principal
amount of Definitive Notes of the same series of authorized denominations. Any
portion of a Global Note transferred pursuant to this Section 2.17 shall be
executed, authenticated and delivered only in denominations of US$2,000
principal amount or any integral multiple of US$1,000 in excess thereof and
registered in such names as the Depository shall direct. Any Definitive Note
delivered in exchange for an interest in the Transfer Restricted Note shall,
except as otherwise provided by Section 2.16(e) hereof, bear the applicable
restricted securities legends and definitive note legend set forth in
Exhibit A-1 hereto, in the case of 2023 Notes, and Exhibit A-2 hereto, in the
case of 2043 Notes.
(c)    Subject to the provisions of Section 2.17(b) hereof, the registered
Holder of a Global Note shall be entitled to grant proxies and otherwise
authorize any Person, including Agent Members and Persons that may hold
interests through Agent Members, to take any action which a Holder is entitled
to take under this Indenture or the Notes.
(d)    In the event of the occurrence of one of the events specified in Section
2.17(a) hereof, the Issuer shall promptly make available to the Trustee a
reasonable supply of Definitive Notes in definitive, fully registered form
without interest coupons. In the event that the Definitive Notes are not issued
to each such beneficial owner promptly after the Registrar has received a
request from the Holder of a Global Note to issue such Certificated Note, the
Issuer expressly acknowledges, with respect to the right of any Holder to pursue
a remedy pursuant to Article 6 of this Indenture, the right of any beneficial
holder of Notes to pursue such remedy with respect to the portion of the Global
Note that represents such beneficial holder’s Notes as if such Certificated
Notes had been issued.
(e)    By its acceptance of any Note bearing any Legend in Section 2.16(e), each
Holder of such Note acknowledges the restrictions on transfer of such Note set
forth in this Indenture and in such Legend in Section 2.16(e) and agrees that it
shall transfer such Note only as provided in this Indenture.
The Registrar shall retain for a period of two years copies of all letters,
notices and other written communications received pursuant to Section 2.02 or
this Section 2.17. The Issuer shall have the right to inspect and make copies of
all such letters, notices or other written communications at any reasonable time
upon the giving of reasonable notice to the Registrar.
SECTION 2.18.    Computation of Interest.
Interest on the Notes shall be computed on the basis of a 360-day year of twelve
30-day months. Additional Interest will be payable with respect to the Notes in
certain circumstances if the Issuer does not consummate the Exchange Offer (or
shelf registration, if applicable) as provided in the Registration Rights
Agreement.

-43-



--------------------------------------------------------------------------------




ARTICLE 3
REDEMPTION
SECTION 3.01.    Election To Redeem; Notices to Trustee.
If the Issuer elects to redeem Notes of either series pursuant to paragraph 6 of
such Notes, at least 40 days prior to the Redemption Date (unless a shorter
notice shall be agreed to in writing by the Trustee), the Issuer shall notify
the Trustee in writing of the Redemption Date, the principal amount of Notes to
be redeemed and the redemption price, and deliver to the Trustee an Officer’s
Certificate stating that such redemption will comply with the conditions
contained in paragraph 6 of the Notes. Notice given to the Trustee pursuant to
this Section 3.01 may not be revoked after the time that notice is given to
Holders pursuant to Section 3.03.
SECTION 3.02.    Selection by Trustee of Notes To Be Redeemed.
In the event that less than all of the 2023 Notes or 2043 Notes, as the case may
be, are to be redeemed pursuant to a redemption made pursuant to paragraph 6 of
such Notes, selection of the Notes for redemption shall be made by the Trustee
in compliance with the requirements of the principal national securities
exchange, if any, on which such Notes are listed or, if such Notes are not then
listed on a national securities exchange, on a pro rata basis, by lot or by such
method as the Trustee shall deem fair and appropriate; provided, however, that
no Notes of a principal amount of $2,000 or less shall be redeemed in part. If a
partial redemption is made pursuant to paragraph 6 of the Notes, selection of
the Notes or portions thereof for redemption shall be made by the Trustee only
on a pro rata basis or on as nearly a pro rata basis as is practicable (subject
to the procedures of the Depository), unless that method is otherwise
prohibited. The Trustee shall promptly notify the Issuer of the Notes selected
for redemption and, in the case of any Notes selected for partial redemption,
the principal amount thereof to be redeemed. The Trustee may select for
redemption portions of the principal of the Notes that have denominations larger
than $2,000. For all purposes of this Indenture unless the context otherwise
requires, provisions of this Indenture that apply to Notes called for redemption
also apply to portions of Notes called for redemption. The Issuer may acquire
Notes of either series by means other than redemption, whether pursuant to an
Issuer tender offer, open market purchase or otherwise, provided such
acquisition does not otherwise violate the other terms of this Indenture.
SECTION 3.03.    Notice of Redemption.
At least 30 days, and no more than 60 days, before a Redemption Date, the Issuer
shall mail, or cause to be mailed, a notice of redemption by first-class mail to
each Holder to be redeemed at his or her last address as the same appears on the
registry books maintained by the Registrar pursuant to Section 2.04, except that
redemption notices may be mailed more than 60 days prior to a Redemption Date if
the notice is issued in connection with a satisfaction and discharge of this
Indenture. If the Issuer mails such notice to Holders, it shall mail a copy of
such notice to the Trustee at the same time.
The notice shall identify the Notes to be redeemed (including the CUSIP numbers,
ISIN and Common Code numbers, if any thereof) and shall state:
(1)    the Redemption Date;
(2)    the redemption price and the amount of premium (or the manner of
calculation the redemption price and/or premium) and accrued interest to be
paid;

-44-



--------------------------------------------------------------------------------




(3)    if any Note is being redeemed in part, the portion of the principal
amount of such Note to be redeemed and that, after the Redemption Date and upon
surrender of such Note, a new Note or Notes of the same series in principal
amount equal to the unredeemed portion shall be issued;
(4)    the name and address of the Paying Agent;
(5)    that Notes called for redemption must be surrendered to the Paying Agent
to collect the redemption price;
(6)    that unless the Issuer defaults in making the redemption payment,
interest on Notes called for redemption ceases to accrue on and after the
Redemption Date;
(7)    that the Notes are being redeemed pursuant to paragraph 6 of the Notes;
and
(8)    the aggregate principal amount of Notes that are being redeemed.
At the Issuer’s written request made at least five Business Days prior to the
date on which notice is to be given, the Trustee shall give the notice of
redemption prepared by the Issuer, in the Issuer’s name and at the Issuer’s sole
expense. In such event, the Issuer shall provide the Trustee with the
information required by this Section 3.03.
SECTION 3.04.    Effect of Notice of Redemption.
Once the notice of redemption described in Section 3.03 is mailed, Notes called
for redemption become due and payable on the Redemption Date and at the
redemption price, including any premium, plus interest accrued to the Redemption
Date. Upon surrender to the Paying Agent, such Notes shall be paid at the
redemption price, including any premium, plus interest accrued to the Redemption
Date, provided that if the Redemption Date is after a regular record date and on
or prior to the Interest Payment Date, the accrued interest shall be payable to
the Holder of the redeemed Notes registered on the relevant record date, and
provided, further, that if a Redemption Date is not a Business Day, payment
shall be made on the next succeeding Business Day and no interest shall accrue
for the period from such Redemption Date to such succeeding Business Day.
Failure to give notice or any defect in the notice to any Holder shall not
affect the validity of the notice to any other Holder.
SECTION 3.05.    Deposit of Redemption Price.
On or prior to 12:00 p.m., New York City time, on each Redemption Date, the
Issuer shall deposit with the Paying Agent in immediately available funds money
sufficient to pay the redemption price of, including premium, if any, and
accrued interest on all Notes to be redeemed on that date other than Notes or
portions thereof called for redemption on that date which have been delivered by
the Issuer to the Trustee for cancellation. Promptly after the calculation of
the Redemption Price, the Issuer shall give the Trustee and any Paying Agent
written notice thereof.

-45-



--------------------------------------------------------------------------------




On and after any Redemption Date, if money sufficient to pay the redemption
price of, including premium, if any, and accrued interest on Notes called for
redemption shall have been made available in accordance with the preceding
paragraph, the Notes called for redemption shall cease to accrue interest and
the only right of the Holders of such Notes shall be to receive payment of the
redemption price of and, subject to the first proviso in Section 3.04, accrued
and unpaid interest on such Notes to the Redemption Date. If any Note
surrendered for redemption shall not be so paid, interest shall be paid, from
the Redemption Date until such redemption payment is made, on the unpaid
principal of the Note and any interest not paid on such unpaid principal, in
each case, at the rate and in the manner provided in the Notes.
SECTION 3.06.    Notes Redeemed in Part.
Upon surrender of a Note that is redeemed in part, the Issuer shall execute and
the Trustee shall authenticate for the Holder thereof a new Note of the same
series equal in principal amount to the unredeemed portion of the Note
surrendered.
SECTION 3.07.    Mandatory Redemption.
The Issuer shall not be required to make mandatory redemption payments with
respect to the Notes of either series.
ARTICLE 4
COVENANTS
SECTION 4.01.    Payment of Notes.
The Issuer shall pay the principal of and interest on the Notes on the dates and
in the manner provided in the Notes and this Indenture. An installment of
principal or interest shall be considered paid on the date it is due if the
Trustee or Paying Agent holds on that date money designated for and sufficient
to pay such installment.
The Issuer shall pay interest on overdue principal (including post-petition
interest in a proceeding under any Bankruptcy Law), and overdue interest, to the
extent lawful, at the rate specified in the Notes.
SECTION 4.02.    Reports to Holders.
(a)    Notwithstanding that the Issuer may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act or otherwise report on
an annual and quarterly basis on forms provided for such annual and quarterly
reporting pursuant to rules and regulations promulgated by the SEC, the Issuer
will file with the SEC:
(1)    within the time period specified in the SEC’s rules and regulations for a
non-accelerated filer, annual reports on Form 10-K (or any successor or
comparable form) containing the information required to be contained therein (or
required in such successor or comparable form);

-46-



--------------------------------------------------------------------------------




(2)    within the time period specified in the SEC’s rules and regulations for a
non-accelerated filer, reports on Form 10-Q (or any successor or comparable
form) containing the information required to be contained therein (or required
in such successor or comparable form);
(3)    promptly from time to time after the occurrence of an event required to
be therein reported (and in any event within the time period specified in the
SEC’s rules and regulations), such other reports on Form 8-K (or any successor
or comparable form); and
(4)    any other information, documents and other reports which the Issuer would
be required to file with the SEC if it were subject to Section 13 or 15(d) of
the Exchange Act;
provided, however, that the Issuer shall not be so obligated to file such
reports with the SEC if the SEC does not permit such filing, in which event the
Issuer will make available such information to prospective purchasers of Notes
of each series, including by posting such reports on the primary website of the
Issuer or its Subsidiaries, in addition to providing such information to the
Trustee and the Holders, in the case of Form 10-K within 30 days, and in each
other case within 15 days, after the time the Issuer would be required to file
such information with the SEC if it were subject to Section 13 or 15(d) of the
Exchange Act as a non-accelerated filer.
(b)    In the event that (1) the rules and regulations of the SEC permit the
Issuer and any direct or indirect parent of the Issuer to report at such parent
entity’s level on a consolidated basis and (2) such parent entity of the Issuer
is not engaged in any business in any material respect other than incidental to
its ownership, directly or indirectly, of the capital stock of the Issuer, such
consolidated reporting at such parent entity’s level in a manner consistent with
that described in this Section 4.02 for the Issuer will satisfy this Section
4.02.
In addition, the Issuer will make such information available to prospective
investors upon request. In addition, the Issuer will, for so long as any Notes
of either series remain outstanding during any period when it is not subject to
Section 13 or 15(d) of the Exchange Act, or otherwise permitted to furnish the
SEC with certain information pursuant to Rule 12g3-2(b) of the Exchange Act, it
will furnish to the Holders and to prospective investors, upon their request,
the information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.
Notwithstanding the foregoing, the Issuer will be deemed to have furnished such
reports referred to above to the Trustee and the Holders if the Issuer has filed
such reports with the SEC via the EDGAR filing system and such reports are
publicly available; provided, however, that the Trustee shall have no obligation
to determine whether or not the Issuer shall have made such filings. In
addition, such requirements shall be deemed satisfied prior to the commencement,
if required, of the exchange offer contemplated by the Registration Rights
Agreement relating to the Notes or the effectiveness of the shelf registration
statement by the filing with the SEC of the exchange offer registration
statement and/or shelf registration statement in accordance with the provisions
of such Registration Rights Agreement, and any amendments thereto, if such
registration statement and/or amendments thereto are filed at times that
otherwise satisfy the time requirements set forth in Section 4.02(a).

-47-



--------------------------------------------------------------------------------




(c)    In the event that any direct or indirect parent of the Issuer is or
becomes a Guarantor, Issuer may satisfy its obligations in this Section 4.02
with respect to financial information relating to the Issuer by furnishing
financial information relating to such direct or indirect parent; provided that
the same is accompanied by consolidating information that explains in reasonable
detail the differences between the information relating to such direct or
indirect parent and any of its Subsidiaries other than the Issuer and its
Subsidiaries, on the one hand, and the information relating to the Issuer and
the Subsidiaries of the Issuer on a stand-alone basis, on the other hand.
SECTION 4.03.    Waiver of Stay, Extension or Usury Laws.
Each of the Issuer and the Guarantors covenants (to the extent that it may
lawfully do so) that it shall not at any time insist upon, or plead (as a
defense or otherwise) or in any manner whatsoever claim or take the benefit or
advantage of, any stay or extension law or any usury law or other law which
would prohibit or forgive any of the Issuer and the Guarantors from paying all
or any portion of the principal of, premium, if any, and/or interest on the
Notes as contemplated herein, wherever enacted, now or at any time hereafter in
force, or which may affect the covenants or the performance of this Indenture;
and (to the extent that they may lawfully do so) each of the Issuer and the
Guarantors hereby expressly waives all benefit or advantage of any such law, and
covenants that it shall not hinder, delay or impede the execution of any power
herein granted to the Trustee, but shall suffer and permit the execution of
every such power as though no such law had been enacted.
SECTION 4.04.    Compliance Certificate; Notice of Default.
(a)    The Issuer shall deliver to the Trustee, within 120 days after the end of
each fiscal year, an Officer’s Certificate stating that a review of the
activities of the Issuer and its Subsidiaries during such fiscal year has been
made under the supervision of the signing Officers with a view to determining
whether the Issuer and the Guarantors have kept, observed, performed and
fulfilled their obligations under this Indenture, and further stating, as to
each such Officer signing such certificate, that to the best of his or her
knowledge, the Issuer and the Guarantors have kept, observed, performed and
fulfilled each and every covenant contained in this Indenture and no Default
occurred during such period (or, if a Default shall have occurred, describing
all such Defaults of which he or she may have knowledge and what action they are
taking or propose to take with respect thereto) and that to the best of his or
her knowledge no event has occurred and remains in existence by reason of which
payments on account of the principal of or interest, if any, on the Notes is
prohibited or if such event has occurred, a description of the event and what
action the Issuer and the Guarantors is taking or propose to take with respect
thereto.
(b)    The Issuer and the Guarantors shall, so long as any of the Notes are
outstanding, deliver to the Trustee, forthwith upon any Officer becoming aware
of any Default, an Officer’s Certificate specifying such Default and what action
the Issuer and the Guarantors are taking or propose to take with respect
thereto.
(c)    The Issuer’s fiscal year currently ends on December 31. The Issuer shall
provide written notice to the Trustee of any change in its fiscal year.

-48-



--------------------------------------------------------------------------------




SECTION 4.05.    Payment of Obligations. 
The Issuer shall, and shall cause each of its Restricted Subsidiaries to, pay
its material obligations, including material tax liabilities before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Issuer or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest is not adverse in any material respect to the
Holders.
SECTION 4.06.    Limitations on Incurrence of Indebtedness.
The Issuer will not, and will not permit any Restricted Subsidiary to, directly
or indirectly, incur any Indebtedness; provided that the Issuer or any
Restricted Subsidiary may incur additional Indebtedness, in each case, if, after
giving effect to such incurrence and the application of the proceeds therefrom,
the Consolidated Interest Coverage Ratio would be at least 2.00 to 1.00 (the
“Coverage Ratio Exception”).
Notwithstanding the above, each of the following shall be permitted (the
“Permitted Indebtedness”):
(1)    Indebtedness of the Issuer and any Guarantor under the Credit Facilities
(including the Notes and the Existing Notes) in an aggregate amount at any time
outstanding not to exceed $5,000,000,000, other than the aggregate principal
amount of 2019 Notes and 2017 Notes that are repurchased, redeemed or otherwise
retired substantially contemporaneously with the Issue Date;
(2)    the Note Guarantees and the Existing Note Guarantees;
(3)    Indebtedness of the Issuer and the Restricted Subsidiaries to the extent
outstanding on the Issue Date (other than Indebtedness referred to in clause
(1), (2) or (4));
(4)    (x) Indebtedness of the Issuer or any Restricted Subsidiary owed to any
other Restricted Subsidiary or the Issuer and (y) guarantees by any Restricted
Subsidiary or the Issuer of any Indebtedness of the Issuer or any other
Restricted Subsidiary; provided, however, that upon any such Restricted
Subsidiary ceasing to be a Restricted Subsidiary or such Indebtedness being owed
to any Person other than the Issuer or a Restricted Subsidiary, as applicable,
the Issuer or such Restricted Subsidiary, as applicable, shall be deemed to have
incurred Indebtedness not permitted by this clause (4);
(5)    Indebtedness in respect of bid, performance or surety bonds issued for
the account of the Issuer or any Restricted Subsidiary in the ordinary course of
business, including guarantees or obligations of the Issuer or any Restricted
Subsidiary with respect to letters of credit supporting such bid, performance or
surety obligations (in each case other than for an obligation for money
borrowed);
(6)    Purchase Money Indebtedness incurred by the Issuer or any Restricted
Subsidiary, and Refinancing Indebtedness thereof, in an aggregate amount not to
exceed at any time outstanding $100.0 million;

-49-



--------------------------------------------------------------------------------




(7)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;
(8)    Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
(9)    Refinancing Indebtedness with respect to Indebtedness incurred pursuant
to the Coverage Ratio Exception or clause (2) or (3) above or this clause (9);
(10)    indemnification, adjustment of purchase price, earn-out or similar
obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business or assets of the Issuer or any
Restricted Subsidiary or Equity Interests of a Restricted Subsidiary, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or Equity Interests for the purpose of financing or in
contemplation of any such acquisition; provided that (a) any amount of such
obligations included on the face of the balance sheet of the Issuer or any
Restricted Subsidiary shall not be permitted under this clause (10) and (b) in
the case of a disposition, the maximum aggregate liability in respect of all
such obligations outstanding under this clause (10) shall at no time exceed the
gross proceeds actually received by the Issuer and the Restricted Subsidiaries
in connection with such disposition;
(11)    Indebtedness of Subsidiaries that are not Guarantors if, after giving
effect to such incurrence and the application of the proceeds thereof, the
aggregate principal amount of such indebtedness does not exceed $425.0 million
(less the amount of any Indebtedness secured by a Lien permitted under clause
(23) of the definition of “Permitted Liens” which Indebtedness is not incurred
pursuant to this clause (11)); and
(12)    Indebtedness of the Issuer or any Restricted Subsidiary in an aggregate
amount not to exceed $250.0 million at any time outstanding.
For purposes of determining compliance with this Section 4.06, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Permitted Indebtedness described in clauses (1) through (12) above or is
entitled to be incurred pursuant to the Coverage Ratio Exception, the Issuer
shall, in its sole discretion, classify such item of Indebtedness and may divide
and classify such Indebtedness in more than one of the types of Indebtedness
described and may later reclassify any item of Indebtedness described in clauses
(1) through (12) above (provided that at the time of reclassification it meets
the criteria in such category or categories), except that Indebtedness
outstanding under the Credit Agreement and the Notes of each series issued on
the Issue Date (and any Exchange Notes and guarantees thereof) shall be deemed
to have been incurred under clause (1) above. In addition, for purposes of
determining any particular amount of Indebtedness under this Section 4.06,
guarantees, Liens or letter of credit obligations supporting Indebtedness
otherwise included in the determination of such particular amount shall not be
included so long as incurred by a Person that could have incurred such
Indebtedness.

-50-



--------------------------------------------------------------------------------




For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed or
first incurred (whichever yields the lower U.S. dollar equivalent), in the case
of revolving credit debt; provided that if such Indebtedness is incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable U.S. dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced.
SECTION 4.07.    Limitations on Restricted Payments.
The Issuer will not, and will not permit any Restricted Subsidiary to, directly
or indirectly, make any Restricted Payment unless at the time of such Restricted
Payment:
(1)    no Default shall have occurred and be continuing or shall occur as a
consequence thereof; and
(2)    after giving effect to such incurrence and the application of proceeds
therefrom the Consolidated Leverage Test would be satisfied.
The foregoing provisions will not prohibit:
(1)    the payment by the Issuer or any Restricted Subsidiary of any dividend
within 60 days after the date of declaration thereof, if on the date of
declaration the payment would have complied with the provisions of this
Indenture;
(2)    the redemption of any Equity Interests of the Issuer or any Restricted
Subsidiary in exchange for, or out of the proceeds of the substantially
concurrent issuance and sale of, Qualified Equity Interests (provided that any
transfers of the Equity Interests of the Issuer will be subject to the
provisions of the Parent Pledge Agreement);
(3)    the redemption of Subordinated Indebtedness of the Issuer or any
Restricted Subsidiary (a) in exchange for, or out of the proceeds of the
substantially concurrent issuance and sale of, Qualified Equity Interests
(provided that any transfers of the Equity Interests of the Issuer will be
subject to the provisions of the Parent Pledge Agreement), (b) in exchange for,
or out of the proceeds of the substantially concurrent incurrence of,
Refinancing Indebtedness permitted to be incurred under Section 4.06 and the
other terms of this Indenture or (c) upon a Change of Control or in connection
with a sale of assets to the extent required by the agreement governing such
Subordinated Indebtedness but only if the Issuer shall have complied with
Section 4.20 and purchased all Notes validly tendered pursuant to the relevant
offer prior to redeeming such Subordinated Indebtedness;

-51-



--------------------------------------------------------------------------------




(4)    (x) prior to the consummation of an initial public offering, payments to
Parent to permit Parent, and which are used by Parent or (y) after the
consummation of an initial public offering, payments to the Issuer to permit the
Issuer, and which are used by the Issuer, to redeem Equity Interests of Parent
or the Issuer, as the case may be, held by officers, directors or employees or
former officers, directors or employees (or their transferees, estates or
beneficiaries under their estates), upon their death, disability, retirement,
severance or termination of employment or service; provided that the aggregate
cash consideration paid for all such redemptions shall not exceed $25.0 million
during any twelve consecutive months;
(5)    payments permitted pursuant to clause (3) of Section 4.09;
(6)    repurchases of Equity Interests deemed to occur upon the exercise of
stock options if the Equity Interests represent a portion of the exercise price
thereof;
(7)    [Reserved];
(8)    payments by the Issuer to Parent or its subsidiaries to the extent
necessary to pay principal and interest when due in respect of Indebtedness of
Parent and its subsidiaries;
(9)    Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for directors, management, employees or consultants of
the Issuer and its Subsidiaries; or
(10)    other Restricted Payments in an aggregate amount from and after the
Issue Date not to exceed $50.0 million;
provided that in the case of any Restricted Payment pursuant to clause (3), (8)
or (10) above, no Default shall have occurred and be continuing or occur as a
consequence thereof.
For purposes of this covenant, if a particular Restricted Payment involves a
non-cash payment, including a distribution of assets, then such Restricted
Payment shall be deemed to be an amount equal to the cash portion of such
Restricted Payment, if any, plus an amount equal to the Fair Market Value of the
non-cash portion of such Restricted Payment.
SECTION 4.08.    Limitations on Asset Sales.
The Issuer will not, and will not permit any Restricted Subsidiary to, directly
or indirectly, consummate any Asset Sale unless:
(1)    at the time of such transaction (or, if earlier, the date of the
commitment to enter into such transaction) and after giving effect thereto and
to the use of proceeds thereof, (a) no Default shall have occurred and be
continuing, and (b) the Consolidated Leverage Test would be satisfied; and
(2)    if such Asset Sale involves the disposition of Collateral, the Issuer or
such Subsidiary has complied with the provisions of this Indenture and the
Security Documents.

-52-



--------------------------------------------------------------------------------




SECTION 4.09.    Limitations on Transactions with Affiliates.
The Issuer will not, and will not permit any Restricted Subsidiary to, directly
or indirectly, in one transaction or a series of related transactions, sell,
lease, transfer or otherwise dispose of any of its assets to, or purchase any
assets from, or enter into any contract, agreement, understanding, loan, advance
or guarantee with, or for the benefit of, any Affiliate (an “Affiliate
Transaction”), unless such Affiliate Transaction is on terms that are no less
favorable to the Issuer or the relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction at such time on an
arm’s-length basis by the Issuer or that Restricted Subsidiary from a Person
that is not an Affiliate of the Issuer or that Restricted Subsidiary.
The foregoing restrictions shall not apply to:
(1)    transactions between or among the Issuer and its Restricted Subsidiaries
not involving any other Affiliate;
(2)    reasonable director, officer and employee compensation (including
bonuses) and other benefits (including retirement, health, and Stock
Compensation Plans) and indemnification arrangements and reasonable payments to
Affiliates in consideration for securities issued in connection therewith;
(3)    transactions pursuant to the Tax Liability Allocation and Indemnification
Agreement;
(4)    loans and advances permitted by clause (3) of the definition of
“Permitted Investments”;
(5)    Restricted Payments of the type described in clause (1), (2) or (4) of
the definition of “Restricted Payment” and which are made in accordance with
Section 4.07;
(6)    (x) any agreement in effect on the Issue Date and disclosed in the
Offering Memorandum, as in effect on the Issue Date or as thereafter amended or
replaced in any manner, that, taken as a whole, is not more disadvantageous to
the Holders or the Issuer in any material respect than such agreement as it was
in effect on the Issue Date or (y) any transaction pursuant to any agreement
referred to in the immediately preceding clause (x);
(7)    any transaction with a joint venture or similar entity which would
constitute an Affiliate Transaction solely because the Issuer or a Restricted
Subsidiary owns an equity interest in or otherwise controls such joint venture
or similar entity; provided that no Affiliate of the Issuer or any of its
Subsidiaries other than the Issuer or a Restricted Subsidiary shall have a
beneficial interest in such joint venture or similar entity;
(8)    ordinary overhead arrangements in which any Subsidiary participates; and
(9)    (a) any transaction with an Affiliate where the only consideration paid
by the Issuer or any Restricted Subsidiary is Qualified Equity Interests or
(b) the issuance or sale of any Qualified Equity Interests.

-53-



--------------------------------------------------------------------------------




SECTION 4.10.    Limitations on Liens.
(a)    The Issuer will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, assume or permit or suffer to exist any
Lien (other than Permitted Liens) of any nature whatsoever against any assets
(including Equity Interests of a Restricted Subsidiary) of the Issuer or any
Restricted Subsidiary, whether owned at the Issue Date or thereafter acquired,
which Lien secures Indebtedness, Hedging Obligations or trade payables.
(b)    The provisions in the preceding clause (a) shall not apply to Liens on
Collateral to secure Indebtedness (“Permitted Parity Indebtedness”) in an
aggregate principal amount not exceeding $5,000,000,000 that is secured by a
Lien that is equal and ratable with or junior to the Lien in favor of the
Collateral Agent for the benefit of the Trustee and the Holders with respect to
the Notes and the Note Guarantees; provided that, the Notes may be restricted
from participating in providing instructions in respect of remedies and
enforcement to the Collateral Agent with respect to the Collateral; provided
further that when there is no Credit Agreement outstanding, Liens incurred
pursuant to this paragraph in favor of holders of Permitted Parity Indebtedness
that ranks pari passu with the Notes may be entitled to participate in providing
instructions in respect of remedies and enforcement to the Collateral Agent with
respect to the Collateral ratably with the holders of any other such
Indebtedness and the Holders of the Notes in proportion to the amount of
obligations under such Indebtedness.
SECTION 4.11.    Additional Note Guarantees.
If, after the Issue Date, (a) any Restricted Subsidiary (including any newly
formed, newly acquired or newly Redesignated Restricted Subsidiary) becomes a
Material Domestic Subsidiary, (b) any Restricted Subsidiary (including any newly
formed, newly acquired or newly Redesignated Restricted Subsidiary) guarantees
any Indebtedness under the Credit Agreement or any Permitted Parity Indebtedness
or (c) the Issuer otherwise elects to have any Restricted Subsidiary become a
Guarantor, then, in each such case, the Issuer shall cause such Restricted
Subsidiary to:
(1)    execute and deliver to the Trustee (a) a supplemental indenture in form
and substance satisfactory to the Trustee pursuant to which such Restricted
Subsidiary shall unconditionally guarantee all of the Issuer’s obligations under
the Notes and this Indenture and (b) a notation of guarantee in respect of its
Note Guarantee; and
(2)    deliver to the Trustee one or more opinions of counsel that such
supplemental indenture (a) has been duly authorized, executed and delivered by
such Restricted Subsidiary and (b) constitutes a valid and legally binding
obligation of such Restricted Subsidiary in accordance with its terms (subject
to customary qualifications).
SECTION 4.12.    Limitations on Dividend and Other Restrictions Affecting
Restricted Subsidiaries.
The Issuer will not, and will not permit any Restricted Subsidiary to, directly
or indirectly, create or otherwise cause or permit to exist or become effective
any consensual encumbrance or consensual restriction on the ability of any
Restricted Subsidiary to:
(a)    pay dividends or make any other distributions on or in respect of its
Equity Interests held by the Issuer or any Restricted Subsidiary;
(b)    make loans or advances or pay any Indebtedness or other obligation owed
to the Issuer or any other Restricted Subsidiary; or

-54-



--------------------------------------------------------------------------------




(c)    transfer any of its assets to the Issuer or any other Restricted
Subsidiary;
except for:
(1)    encumbrances or restrictions existing under or by reason of applicable
law, regulation or order;
(2)    encumbrances or restrictions existing under this Indenture, the Notes,
the Note Guarantees, Exchange Notes (and any guarantees thereof) and the
Security Documents;
(3)    non-assignment provisions of any contract or any lease entered into in
the ordinary course of business;
(4)    encumbrances or restrictions existing under agreements existing on the
Issue Date (including, without limitation, the Credit Agreement, the Existing
Notes Indentures, the Existing Notes and the Existing Note Guarantees) as in
effect on that date;
(5)    restrictions relating to any Lien permitted under this Indenture imposed
by the holder of such Lien that limit the right of the relevant obligor to
transfer assets that are subject to such Lien;
(6)    restrictions imposed under any agreement to sell assets permitted under
this Indenture to any Person pending the closing of such sale;
(7)    encumbrances or restrictions imposed under any instrument governing
Acquired Indebtedness, which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Person or the
properties or assets of the Person so acquired and encumbrances or restrictions
imposed under any agreement of any Person that becomes a Restricted Subsidiary
provided that such encumbrances or restrictions are not created in contemplation
of or in connection with such Person becoming a Restricted Subsidiary;
(8)    any other agreement governing Indebtedness entered into after the Issue
Date that contains encumbrances and restrictions that are not materially more
restrictive with respect to any Restricted Subsidiary than those in effect on
the Issue Date with respect to that Restricted Subsidiary pursuant to agreements
in effect on the Issue Date;
(9)    customary provisions in partnership agreements, limited liability company
organizational governance documents, joint venture agreements, shareholder
agreements and other similar agreements that restrict the transfer of ownership
interests in such partnership, limited liability company, joint venture,
corporation or similar Person or assets of such entities;
(10)    Purchase Money Indebtedness incurred in compliance with Section 4.06
that impose restrictions of the nature described in clause (c) above on the
assets acquired;
(11)    restrictions on cash or other deposits or net worth imposed by suppliers
or landlords under contracts entered into in the ordinary course of business;
and

-55-



--------------------------------------------------------------------------------




(12)    any encumbrances or restrictions imposed by any amendments, replacements
or refinancings of the contracts, instruments or obligations referred to in
clauses (1) through (11) above; provided that such amendments, replacements or
refinancings are not materially more restrictive with respect to such
encumbrances and restrictions than those prior to such amendment, replacement or
refinancing.
SECTION 4.13.    Limitations on Designation of Unrestricted Subsidiaries.
The Issuer may designate any Subsidiary (including any newly formed or newly
acquired Subsidiary) of the Issuer as an “Unrestricted Subsidiary” under this
Indenture (a “Designation”) only if:
(1)    no Default shall have occurred and be continuing at the time of or
immediately after giving effect to such Designation; and
(2)    at the time of and immediately after giving effect to such Designation,
the Consolidated Leverage Test would be satisfied.
No Subsidiary shall be Designated as an “Unrestricted Subsidiary” unless such
Subsidiary:
(1)    has no Indebtedness other than Non-Recourse Debt and other obligations
arising by operation of law, including joint and several liability for taxes,
ERISA obligations and similar items, except, in each case, pursuant to
Investments which are made in accordance with Section 4.07;
(2)    is not party to any agreement, contract, arrangement or understanding
with the Issuer or any Restricted Subsidiary unless the terms of the agreement,
contract, arrangement or understanding comply with Section 4.09;
(3)    is a Person with respect to which neither the Issuer nor any Restricted
Subsidiary has any direct or indirect obligation (a) to subscribe for additional
Equity Interests or (b) to maintain or preserve the Person’s financial condition
or to cause the Person to achieve any specified levels of operating results,
except, in each case, pursuant to Investments which are made in accordance with
Section 4.07; and
(4)    will not become a Subsidiary of the Issuer or its other Subsidiaries
(other than another Unrestricted Subsidiary) where the Issuer or such other
Subsidiary will become a general partner of any such Subsidiary.
If, at any time, any Unrestricted Subsidiary fails to meet the preceding
requirements as an Unrestricted Subsidiary, it shall thereafter cease to be an
Unrestricted Subsidiary for purposes of this Indenture on the date that is 30
days after the Issuer or any Restricted Subsidiary has obtained knowledge of
such failure (unless such failure has been cured by such date), and any
Indebtedness of the Subsidiary and any Liens on assets of such Subsidiary shall
be deemed to be incurred by a Restricted Subsidiary at such time and, if the
Indebtedness is not permitted to be incurred under Section 4.06 or the Lien is
not permitted under Section 4.10, the Issuer shall be in default of the
applicable covenant.

-56-



--------------------------------------------------------------------------------




The Issuer may redesignate an Unrestricted Subsidiary as a Restricted Subsidiary
(a “Redesignation”) only if:
(1)    no Default shall have occurred and be continuing at the time of and after
giving effect to such Redesignation; and
(2)    all Liens, Indebtedness and Investments of such Unrestricted Subsidiary
outstanding immediately following such Redesignation would, if incurred or made
at such time, have been permitted to be incurred or made for all purposes of
this Indenture.
All Designations and Redesignations must be evidenced by resolutions of the
Board of Directors of the Issuer and an Officer’s Certificate certifying
compliance with the foregoing provisions delivered to the Trustee.
SECTION 4.14.    Limitations on Sale and Leaseback Transactions.
The Issuer will not, and will not permit any Restricted Subsidiary to, directly
or indirectly, enter into any Sale and Leaseback Transaction; provided that the
Issuer or any Restricted Subsidiary may enter into a Sale and Leaseback
Transaction if:
(1)    such Sale and Leaseback Transaction involves a lease for a term of not
more than three years;
(2)    such Sale and Leaseback Transaction is between the Issuer and one of its
Restricted Subsidiaries or between any of the Issuer’s Restricted Subsidiaries;
(3)    the Issuer or such Restricted Subsidiary could have (a) incurred the
Indebtedness attributable to such Sale and Leaseback Transaction pursuant to
Section 4.06 and (b) incurred a Lien to secure such Indebtedness without equally
and ratably securing the Notes pursuant to Section 4.10 or the lease in the Sale
and Leaseback Transaction is not a capital lease and, upon its incurrence, such
arrangements outstanding shall not be in excess of 15% of Consolidated Net
Tangible Assets at any one time outstanding; or
(4)    the Issuer or such Restricted Subsidiary applies an amount equal to the
net proceeds of such Sale and Leaseback Transaction within 365 days after such
Sale and Leaseback Transaction to the retirement or other discharge of
Indebtedness of the Issuer or a Restricted Subsidiary.
SECTION 4.15.    Conduct of Business.
The Issuer will not, and will not permit any Restricted Subsidiary to, change
its line of business conducted by the Issuer and its Restricted Subsidiaries on
the Issue Date (other than businesses incidental or related thereto).

-57-



--------------------------------------------------------------------------------




SECTION 4.16.    Maintenance of Properties; Insurance. 
The Issuer will, and will cause each of its Restricted Subsidiaries to, (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (b) maintain,
with financially sound and reputable insurance companies or in accordance with
self insurance practices, insurance in such amounts and against such risks as
are customarily maintained by companies of similar size engaged in the same or
similar businesses operating in the same or similar locations.
SECTION 4.17.    Compliance with Laws.
The Issuer will, and will cause each of its Restricted Subsidiaries to, comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to do so would not be
adverse in any material respect to the Holders.
SECTION 4.18.    Existence.
The Issuer will, and will cause each of its Restricted Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 5.01, and the Issuer shall not be required to preserve
any such right, franchise, permit, license or legal existence with respect to
itself or any Restricted Subsidiary if the Issuer shall determine in good faith
the preservation thereof is no longer desirable in the conduct of the business
of the Issuer and its Restricted Subsidiaries.
SECTION 4.19.    Payments for Consent.
The Issuer will not, and will not permit any Restricted Subsidiary to, directly
or indirectly, pay or cause to be paid any consideration, whether by way of
interest, fee or otherwise, to any Holder for or as an inducement to any
consent, waiver or amendment of any of the terms or provisions of this Indenture
or the Notes unless such consideration is offered to be paid or agreed to be
paid to all Holders (or, in the case of any consent, waiver or amendment that is
applicable to only one series of the Notes, to all Holders of the Notes of such
series) that consent, waive or agree to amend in the time frame set forth in the
solicitation documents relating to such consent, waiver or agreement.
SECTION 4.20.    Change of Control Offer.
If a Change of Control Triggering Event occurs with respect to the Notes, unless
the Issuer has exercised its right to redeem the Notes of either series, the
Issuer will be required to make an offer to repurchase all or, at the Holder’s
option, any part (equal to $2,000 or any integral multiple of $1,000 in excess
thereof) of each Holder’s Notes of such series pursuant to a Change of Control
Offer.

-58-



--------------------------------------------------------------------------------




In the Change of Control Offer, the Issuer will be required to offer payment in
cash equal to 101% of the aggregate principal amount of Notes to be purchased
plus accrued and unpaid interest, if any, on the Notes repurchased, to, but not
including, the date of purchase (the “Change of Control Payment”). Within 30
days following any Change of Control Triggering Event with respect to the Notes,
the Issuer shall mail a notice to Holders of each series of Notes, with a copy
to the Trustee for such series of Notes, describing the transaction or
transactions that constitute the Change of Control Triggering Event and offering
to repurchase such series of Notes (a “Change of Control Offer”) on the date
specified in the notice, which date will be no earlier than 30 and no later than
60 days from the date such notice is mailed (the “Change of Control Payment
Date”), pursuant to the procedures required by this Indenture and described in
such notice.
On the Change of Control Payment Date, the Issuer will be required, to the
extent lawful, to:
(1)    accept for payment all Notes or portions of Notes of each series properly
tendered pursuant to the Change of Control Offer;
(2)    deposit with the Paying Agent an amount equal to the Change of Control
Payment in respect of all Notes or portions of Notes of each series properly
tendered; and
(3)    deliver or cause to be delivered to the Trustee the Notes properly
accepted together with an Officer’s Certificate stating the aggregate principal
amount of Notes or portions of Notes of each series being purchased.
The Paying Agent will be required to promptly pay, to each Holder who properly
tendered Notes, the purchase price for such Notes, and the Trustee will be
required to promptly authenticate and mail (or cause to be transferred by book
entry) to each such Holder a new Note equal in principal amount to any
unpurchased portion of the Notes surrendered, if any; provided that each new
Note will be in a principal amount of $2,000 or an integral multiple of $1,000
in excess thereof.
The Issuer will not be required to make a Change of Control Offer upon a Change
of Control Triggering Event if a third party makes such an offer in the manner,
at the times and otherwise in compliance with the requirements for an offer made
by us and such third party purchases all Notes properly tendered and not
withdrawn under its offer. In the event that such third party terminates or
defaults its offer, the Issuer will be required to make a Change of Control
Offer treating the date of such termination or default as though it were the
date of the Change of Control Triggering Event.
The Issuer shall comply with the requirements of applicable securities laws and
regulations in connection with the purchase of Notes pursuant to a Change of
Control Offer. To the extent that the provisions of any securities laws or
regulations conflict with the provisions under this Section 4.20, the Issuer
shall comply with the applicable securities laws and regulations and shall not
be deemed to have breached its obligations under this Section 4.20 by virtue of
this compliance.

-59-



--------------------------------------------------------------------------------




SECTION 4.21.    Fall-Away Event.
If on any date following the Issue Date (i) the Notes have Investment Grade
Ratings from both Moody’s and Standard & Poor’s, and the Issuer has delivered
written notice of such Investment Grade Ratings to the Trustee, and (ii) no
Default has occurred and is continuing under this Indenture, then, beginning on
that day and continuing at all times thereafter regardless of any subsequent
changes in the ratings of the Notes or the occurrence of any Default, the
provisions in the following sections shall no longer be applicable to the Notes
(collectively, the “Terminated Covenants”): Sections 4.06, 4.07, 4.08, 4.09,
4.12 and clause (3) of Section 5.01.
No Default, Event of Default or breach of any kind shall be deemed to exist
under this Indenture or the Notes with respect to the Terminated Covenants based
on, and none of the Issuer or any of its Subsidiaries shall bear any liability
for, any actions taken or events occurring after the Notes attain an investment
grade rating, regardless of whether such actions or event would have been
permitted if the applicable Terminated Covenants remained in effect.
ARTICLE 5
SUCCESSOR CORPORATION
SECTION 5.01.    Limitations on Mergers, Consolidations, etc.
The Issuer will not, directly or indirectly, in a single transaction or a series
of related transactions, (a) consolidate or merge with or into another Person,
or sell, lease, transfer, convey or otherwise dispose of or assign all or
substantially all of the assets of the Issuer or the Issuer and the Restricted
Subsidiaries (taken as a whole) or (b) adopt a Plan of Liquidation unless, in
either case:
(1)    either:
(a)    the Issuer will be the surviving or continuing Person; or
(b)    the Person formed by or surviving such consolidation or merger or to
which such sale, lease, conveyance or other disposition shall be made (or, in
the case of a Plan of Liquidation, any Person to which assets are transferred)
(collectively, the “Successor”) is a corporation, limited liability company or
limited partnership organized and existing under the laws of any State of the
United States of America or the District of Columbia, and the Successor
expressly assumes, by agreements in form and substance reasonably satisfactory
to the Trustee, all of the obligations of the Issuer under the Notes and this
Indenture;
(2)    immediately prior to and immediately after giving effect to such
transaction and the assumption of the obligations as set forth in clause
(1)(b) above and the incurrence of any Indebtedness to be incurred in connection
therewith, and the use of any net proceeds therefrom on a pro forma basis, no
Default shall have occurred and be continuing; and
(3)    immediately after and giving effect to such transaction and the
assumption of the obligations set forth in clause (1)(b) above and the
incurrence of any Indebtedness to be incurred in connection therewith, and the
use of any net proceeds therefrom on a pro forma basis, the Consolidated
Leverage Test would be satisfied.

-60-



--------------------------------------------------------------------------------




For purposes of this Section 5.01, any Indebtedness of the Successor which was
not Indebtedness of the Issuer immediately prior to the transaction shall be
deemed to have been incurred in connection with such transaction.
Except as provided in Section 10.04, no Guarantor may consolidate with or merge
with or into (whether or not such Guarantor is the surviving Person) another
Person, unless:
(1)    either:
(a)    such Guarantor will be the surviving or continuing Person; or
(b)    the Person formed by or surviving any such consolidation or merger is
another Guarantor or assumes, by agreements in form and substance reasonably
satisfactory to the Trustee, all of the obligations of such Guarantor under the
Note Guarantee of such Guarantor, this Indenture, the Registration Rights
Agreement and the Security Documents; and
(2)    immediately after giving effect to such transaction, no Default shall
have occurred and be continuing.
For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Restricted
Subsidiaries, the Equity Interests of which constitute all or substantially all
of the properties and assets of the Issuer, will be deemed to be the transfer of
all or substantially all of the properties and assets of the Issuer.
Upon any consolidation, combination or merger of the Issuer or a Guarantor, or
any transfer of all or substantially all of the assets of the Issuer or
Guarantor in accordance with the foregoing, in which the Issuer or such
Guarantor is not the continuing obligor under the Notes or its Note Guarantee,
the surviving entity formed by such consolidation or into which the Issuer or
such Guarantor is merged or the Person to which the conveyance, lease or
transfer is made will succeed to, and be substituted for, and may exercise every
right and power of, the Issuer or such Guarantor under this Indenture, the
Registration Rights Agreement, the Notes and the Note Guarantees with the same
effect as if such surviving entity had been named therein as the Issuer or such
Guarantor and, except in the case of a lease, the Issuer or such Guarantor, as
the case may be, will be released from the obligation to pay the principal of
and interest on the Notes or in respect of its Note Guarantee, as the case may
be, and all of the Issuer’s or such Guarantor’s other obligations and covenants
under the Notes, this Indenture and its Note Guarantee, if applicable.
Notwithstanding the foregoing, any Restricted Subsidiary may consolidate with,
merge with or into or convey, transfer or lease, in one transaction or a series
of transactions, all or substantially all of its assets to the Issuer or another
Restricted Subsidiary; provided if such Restricted Subsidiary is a Guarantor,
that the surviving entity remains or becomes a Guarantor.
SECTION 5.02.    Successor Person Substituted.
Upon any consolidation or merger or any transfer of all or substantially all of
the assets of the Issuer or any Restricted Subsidiary in accordance with Section
5.01, the successor entity formed by such consolidation or into which the Issuer
is merged or to which such transfer is made shall succeed to, and be substituted
for, and may exercise every right and power of, the Issuer or such Restricted
Subsidiary

-61-



--------------------------------------------------------------------------------




under this Indenture with the same effect as if such successor entity had been
named as the Issuer or such Restricted Subsidiary herein, and thereafter the
predecessor entity shall be relieved of all obligations and covenants under this
Indenture and the Notes.
ARTICLE 6
DEFAULTS AND REMEDIES
SECTION 6.01.    Events of Default.
Each of the following shall be an “Event of Default” with respect to a series of
Notes:
(1)    failure by the Issuer to pay interest on any of the Notes of such series
when it becomes due and payable and the continuance of any such failure for 30
days;
(2)    failure by the Issuer to pay the principal on any of the Notes of such
series when it becomes due and payable, whether at stated maturity, upon
redemption, upon purchase, upon acceleration or otherwise;
(3)    failure by the Issuer to comply with Section 5.01 or in respect of its
obligations to make a Change of Control Offer;
(4)    failure by the Issuer to comply with any other agreement or covenant in
this Indenture and continuance of this failure for 30 days after written notice
of the failure has been given to the Issuer by the Trustee or by the Holders of
at least 25% of the aggregate principal amount of the Notes of such series then
outstanding;
(5)    default under any mortgage, indenture or other instrument or agreement
under which there may be issued or by which there may be secured or evidenced
Indebtedness of the Issuer or any Restricted Subsidiary, whether such
Indebtedness now exists or is incurred after the Issue Date, which default:
(a)    is caused by a failure to pay at final maturity principal on such
Indebtedness within the applicable express grace period and any extensions
thereof,
(b)    results in the acceleration of such Indebtedness prior to its express
final maturity, or
(c)    results in the commencement of judicial proceedings to foreclose upon, or
to exercise remedies under applicable law or the applicable security documents
to take ownership of, the assets securing such Indebtedness, and
in each case, the principal amount of such Indebtedness, together with any other
Indebtedness with respect to which an event described in clause (a), (b) or (c)
has occurred and is continuing, aggregates $100.0 million or more (and provided
that, for purposes of this clause (5) only, “Indebtedness” shall include any
Hedging Obligations with the “principal amount” of any Hedging Obligations at
any time being the maximum aggregate amount (giving effect to any netting
agreements) that the Issuer or such Restricted Subsidiary would be required to
pay if the agreement with respect to such Hedging Obligations terminated at such
time);

-62-



--------------------------------------------------------------------------------




(6)    one or more judgments or orders that exceed $100.0 million in the
aggregate (net of amounts covered by insurance or bonded) for the payment of
money have been entered by a court or courts of competent jurisdiction against
the Issuer or any Restricted Subsidiary and such judgment or judgments have not
been satisfied, stayed, annulled or rescinded within 60 days of being entered;
(7)    the Issuer or any Significant Subsidiary pursuant to or within the
meaning of any Bankruptcy Law:
(a)    commences a voluntary case,
(b)    consents to the entry of an order for relief against it in an involuntary
case,
(c)    consents to the appointment of a Custodian of it or for all or
substantially all of its assets, or
(d)    makes a general assignment for the benefit of its creditors;
(8)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
(a)    is for relief against the Issuer or any Significant Subsidiary as debtor
in an involuntary case,
(b)    appoints a Custodian of the Issuer or any Significant Subsidiary or a
Custodian for all or substantially all of the assets of the Issuer or any
Significant Subsidiary, or
(c)    orders the liquidation of the Issuer or any Significant Subsidiary,
and the order or decree remains unstayed and in effect for 60 days;
(9)    any Note Guarantee ceases to be in full force and effect with respect to
such series of Notes (other than in accordance with the terms of such Note
Guarantee and this Indenture) or is declared null and void and unenforceable or
found to be invalid or any Guarantor denies its liability under its Note
Guarantee (other than by reason of release of a Guarantor from its Note
Guarantee in accordance with the terms of this Indenture and the Note
Guarantee);
(10)    (a) the security interest under the Security Documents, at any time,
ceases to be in full force and effect for any reason other than in accordance
with the terms of this Indenture and the Security Documents, (b) any security
interest created thereunder or under this Indenture is declared invalid or
unenforceable by a court of competent jurisdiction (other than by reason of
release in accordance with the terms of the Indenture and the Security
Documents) or (c) the Issuer, any Guarantor, the Parent Pledgor or any of their
respective Affiliates asserts, in any pleading in any court of competent
jurisdiction, that any such security interest is invalid or unenforceable; or
(11)    the Parent Pledgor shall fail to observe or perform any covenant,
condition or agreement contained in the Parent Pledge Agreement and such failure
shall continue

-63-



--------------------------------------------------------------------------------




unremedied for a period of 30 days after notice thereof from the Collateral
Agent to the Parent Pledgor.
SECTION 6.02.    Acceleration.
If an Event of Default specified in clause (7) or (8) of Section 6.01 with
respect to the Issuer or any Guarantor occurs, all outstanding Notes shall
become due and payable without any further action or notice. If an Event of
Default specified in clause (1) or (2) of Section 6.01 as to a particular series
of Notes occurs, the Trustee or the Holders of at least 25% in aggregate
principal amount then outstanding of such series of Notes, by written notice to
the Issuer and the Trustee, may declare all amounts owing under such series of
Notes to be due and payable. If any other Event of Default (other than an Event
of Default specified in clause (7) or (8) of Section 6.01 with respect to the
Issuer or any Guarantor), shall have occurred and be continuing hereunder, the
Trustee, by written notice to the Issuer, or the Holders of at least 25% in
aggregate principal amount of the Notes then outstanding by written notice to
the Issuer and the Trustee, may declare all amounts owing under the Notes to be
due and payable immediately. Upon any such declaration of acceleration, the
aggregate principal of and accrued and unpaid interest on the outstanding Notes
(or the outstanding Notes of the relevant series) shall immediately become due
and payable; provided, however, that after such acceleration, but before a
judgment or decree based on acceleration, the Holders of a majority in aggregate
principal amount of the outstanding Notes (or the outstanding Notes of the
relevant series) may, in accordance with the terms of this Indenture, rescind
and annul such acceleration if all Events of Default, other than the nonpayment
of accelerated principal and interest, have been cured or waived as provided in
this Indenture.
The Trustee shall, within 30 days after the occurrence of any Default with
respect to the Notes of any series, give the Holders of such Notes written
notice of all uncured Defaults thereunder known to it; provided, however, that,
except in the case of an Event of Default in payment with respect to the Notes
of such series or a Default in complying with Section 5.01, the Trustee shall be
protected in withholding such notice if and so long as it in good faith
determines that the withholding of such notice is in the interest of the
Holders.
SECTION 6.03.    Other Remedies.
If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy by proceeding at law or in equity to collect the payment of
principal of, or premium, if any, and interest on the Notes or to enforce the
performance of any provision of the Notes, this Indenture and, subject to the
terms thereof, the Security Documents and may take any necessary action
requested of it as Trustee to settle, compromise, adjust or otherwise conclude
any proceedings to which it is a party.
The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or remedy or constitute a waiver of
or acquiescence in the Event of Default. No remedy is exclusive of any other
remedy. All available remedies are cumulative. Any costs associated with actions
taken by the Trustee under this Section 6.03 shall be reimbursed to the Trustee
by the Issuer.
SECTION 6.04.    Waiver of Past Defaults and Events of Default.
Subject to Sections 6.02, 6.08 and 8.02, the Holders of a majority in aggregate
principal amount of the Notes (or the Notes of the relevant series) then
outstanding have the right to waive any existing Default or compliance with any
provision of this Indenture or the Notes. Upon any such waiver,

-64-



--------------------------------------------------------------------------------




such Default shall cease to exist, and any Event of Default arising therefrom
shall be deemed to have been cured for every purpose of this Indenture; but no
such waiver shall extend to any subsequent or other Default or impair any right
consequent thereto.
SECTION 6.05.    Control by Majority.
Subject to the terms of the Security Documents, the Holders of a majority in
aggregate principal amount of the then outstanding Notes (or the Notes of the
then outstanding relevant series, if applicable) may direct the time, method and
place of conducting any proceeding for any remedy available to the Trustee or
exercising any trust or power conferred on the Trustee by this Indenture. The
Trustee, however, may refuse to follow any direction that conflicts with law or
this Indenture or that the Trustee determines may be unduly prejudicial to the
rights of another Holder not taking part in such direction, and the Trustee
shall have the right to decline to follow any such direction if the Trustee,
being advised by counsel, determines that the action so directed may not
lawfully be taken or if the Trustee in good faith shall, by a Responsible
Officer, determine that the proceedings so directed may result in costs and
expenses of the Trustee for which it has no source of payment or recovery or
involve it in personal liability; provided that the Trustee may take any other
action deemed proper by the Trustee which is not inconsistent with such
direction.
SECTION 6.06.    Limitation on Suits.
No Holder shall have any right to institute any proceeding with respect to this
Indenture or for any remedy thereunder, unless the Trustee:
(1)    has failed to act for a period of 60 days after receiving written notice
of a continuing Event of Default by such Holder and a request to act by Holders
of at least 25% in aggregate principal amount of Notes of the relevant series;
(2)    has been offered indemnity satisfactory to it in its reasonable judgment;
and
(3)    has not received from the Holders of a majority in aggregate principal
amount of the Notes of the relevant series a direction inconsistent with such
request.
However, such limitations do not apply to a suit instituted by a Holder of any
Note for enforcement of payment of the principal of or interest on such Note on
or after the due date therefor (after giving effect to the grace period
specified in clause (1) of Section 6.01).
SECTION 6.07.    No Personal Liability of Directors, Officers, Employees and
Stockholders.
No director, officer, employee, incorporator or stockholder of the Issuer or any
Guarantor shall have any liability for any obligations of the Issuer under the
Notes of either series or this Indenture or of any Guarantor under its Note
Guarantee or this Indenture or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each Holder by accepting a Note
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes and the Note Guarantees.
SECTION 6.08.    Rights of Holders To Receive Payment.
Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of principal of, or premium, if any, and interest of the Note
on or after the respective due dates

-65-



--------------------------------------------------------------------------------




expressed in the Note, or to bring suit for the enforcement of any such payment
on or after such respective dates, is absolute and unconditional and shall not
be impaired or affected without the consent of the Holder.
SECTION 6.09.    Collection Suit by Trustee.
If an Event of Default in payment of principal, premium or interest specified in
clause (1) or (2) of Section 6.01 occurs and is continuing, the Trustee may
recover judgment in its own name and as trustee of an express trust against the
Issuer or any Guarantor (or any other obligor on the Notes) for the whole amount
of unpaid principal and accrued interest remaining unpaid, together with
interest on overdue principal and, to the extent that payment of such interest
is lawful, interest on overdue installments of interest, in each case at the
rate set forth in the applicable series of Notes.
SECTION 6.10.    Trustee May File Proofs of Claim.
The Trustee may file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee and the
Holders allowed in any judicial proceedings relative to the Issuer or any
Guarantor (or any other obligor upon the Notes), its creditors or its property
and shall be entitled and empowered to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same
after deduction of its charges and expenses to the extent that any such charges
and expenses are not paid out of the estate in any such proceedings and any
custodian in any such judicial proceeding is hereby authorized by each Holder to
make such payments to the Trustee, and in the event that the Trustee shall
consent to the making of such payments directly to the Holders, to pay to the
Trustee any amount due to it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 7.07.
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan or
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceedings.
SECTION 6.11.    Priorities.
Subject to the terms of the Security Documents and any intercreditor agreement
with the holders of Permitted Party Indebtedness, if the Trustee collects any
money pursuant to this Article Six, it shall pay out the money in the following
order:
FIRST: to the Trustee for amounts due under Section 7.07;
SECOND: to Holders for amounts due and unpaid on the Notes for principal,
premium, if any, and interest as to each, ratably, without preference or
priority of any kind, according to the amounts due and payable on the Notes; and
THIRD: to the Issuer or, to the extent the Trustee collects any amount from any
Guarantor, to such Guarantor.
The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section 6.11. At least 15 days before such record date, the
Trustee shall mail to each Holder and the Issuer a notice that states the record
date, the payment date and the amount to be paid.

-66-



--------------------------------------------------------------------------------




SECTION 6.12.    Undertaking for Costs.
In any suit for the enforcement of any right or remedy hereunder or in any suit
against the Trustee for any action taken or omitted by it as Trustee, a court in
its discretion may require the filing by any party litigant in the suit of an
undertaking to pay the costs of the suit, and the court in its discretion may
assess reasonable costs, including reasonable attorneys’ fees, against any party
litigant in the suit, having due regard to the merits and good faith of the
claims or defenses made by the party litigant. This Section 6.12 does not apply
to a suit by the Trustee, a suit by a Holder pursuant to Section 6.08 or a suit
by Holders of more than 10% in principal amount of the Notes (or Notes of the
relevant series) then outstanding.
ARTICLE 7
TRUSTEE
SECTION 7.01.    Duties of Trustee.
(a)    If an Event of Default actually known to a Responsible Officer of the
Trustee has occurred and is continuing, the Trustee shall exercise such of the
rights and powers vested in it by this Indenture and use the same degree of care
and skill in its exercise as a prudent person would exercise or use under the
same circumstances in the conduct of his or her own affairs.
(b)    Except during the continuance of an Event of Default:
(1)    the Trustee need perform only those duties that are specifically set
forth in this Indenture and no others; and
(2)    in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture but, in the case of any such
certificates or opinions which by any provision hereof are required to be
furnished to the Trustee, the Trustee shall be under a duty to examine the same
to determine whether they conform on their face to the requirements hereof (but
need not confirm or investigate the accuracy of mathematical calculations or
other facts stated therein).
(c)    The Trustee may not be relieved from liability for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:
(1)    this clause (c) does not limit the effect of clause (b) of this Section
7.01;
(2)    the Trustee shall not be liable for any error of judgment made in good
faith, unless it is proved that the Trustee was negligent in ascertaining the
pertinent facts;
(3)    the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to the terms hereof; and
(4)    no provision hereof shall require the Trustee to expend or risk its own
funds or otherwise incur any financial liability in the performance of any of
its rights, powers or duties if it shall have reasonable grounds for believing
that repayment of such funds or adequate indemnity satisfactory to it against
such risk or liability is not reasonably assured to it.

-67-



--------------------------------------------------------------------------------




(d)    Whether or not therein expressly so provided, paragraphs (a), (b), (c)
and (e) of this Section 7.01 shall govern every provision of this Indenture that
in any way relates to the Trustee.
(e)    The Trustee may refuse to perform any duty or exercise any right or power
unless it receives indemnity satisfactory to it in its sole discretion against
any loss, liability, expense or fee.
(f)    The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuer or any Guarantor.
Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by the law.
(g)    Every provision of this Indenture relating to the conduct or affecting
the liability of or affording protection to the Trustee shall be subject to the
provisions of this Section 7.01 and to the provision of the TIA.
SECTION 7.02.    Rights of Trustee.
Subject to Section 7.01:
(1)    The Trustee may rely on any document reasonably believed by it to be
genuine and to have been signed or presented by the proper person. The Trustee
need not investigate any fact or matter stated in the document.
(2)    Before the Trustee acts or refrains from acting, it may require an
Officer’s Certificate or an Opinion of Counsel, or both, which shall conform to
the provisions of Section 11.05. The Trustee shall be protected and shall not be
liable for any action it takes or omits to take in good faith in reliance on
such certificate or opinion.
(3)    The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent appointed by it with
due care.
(4)    The Trustee shall not be liable for any action it takes or omits to take
in good faith which it reasonably believes to be authorized or within its rights
or powers; provided that the Trustee’s conduct does not constitute negligence or
willful misconduct.
(5)    The Trustee may consult with counsel of its selection, and the advice or
opinion of such counsel as to matters of law shall be full and complete
authorization and protection from liability in respect of any action taken,
omitted or suffered by it hereunder in good faith and in accordance with the
advice or opinion of such counsel.
(6)    The Trustee shall not be deemed to have knowledge of any Default or Event
of Default except (i) any Event of Default occurring pursuant to clause (1) or
(2) of Section 6.01 or (ii) any Event of Default of which the Trustee shall have
received written notification or otherwise obtained actual knowledge. In the
absence of such notice, the Trustee may conclusively assume there is no Default
except as aforesaid.
(7)    The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture, and may refuse to perform any duty or
exercise any such rights or powers, unless it shall have been offered reasonable
security or indemnity satisfactory to it against the cost, expenses and
liabilities which may be incurred by it in connection with such exercise of its
rights or powers.

-68-



--------------------------------------------------------------------------------




(8)    The Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate (including any Officer’s
Certificate), statement, instrument, opinion (including any Opinion of Counsel),
notice, request, direction, consent, order, bond, debenture, note, other
evidence of Indebtedness or other paper or document, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled, upon reasonable notice
to the Issuer, to examine the books, records, and premises of the Issuer,
personally or by agent or attorney at the sole cost of the investigation. Except
with respect to Sections 4.01, 4.02 (subject to paragraph 12 below) and 4.04,
the Trustee shall have no duty to inquire as to the performance of the Issuer’s
and the Guarantors’ covenants set forth herein.
(9)    The Trustee shall not be required to give any bond or surety in respect
of the performance of its powers and duties hereunder.
(10)    The permissive rights of the Trustee to do things enumerated in this
Indenture shall not be construed as duties hereunder.
(11)    The rights, privileges, protections, immunities and benefits given to
the Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and to each agent, custodian and other Person employed to act
hereunder.
(12)    Delivery of reports, information and documents to the Trustee under
Section 4.02 is for informational purposes only and the Trustee’s receipt of the
foregoing shall not constitute constructive notice of any information contained
therein, including the Issuer’s compliance with any of its covenants hereunder
(as which the Trustee is entitled to rely exclusively on the Officer’s
Certificate).
SECTION 7.03.    Individual Rights of Trustee.
The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may make loans to, accept deposits from, perform services
for or otherwise deal with the either of the Issuer or any Guarantor, or any
Affiliates thereof, with the same rights it would have if it were not Trustee.
Any Agent may do the same with like rights. The Trustee, however, shall be
subject to Sections 7.10 and 7.11.
SECTION 7.04.    Trustee’s Disclaimer.
The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes or any Note Guarantee, it
shall not be accountable for the Issuer’s or any Guarantor’s use of the proceeds
from the sale of Notes or any money paid to the Issuer or any Guarantor pursuant
to the terms of this Indenture and it shall not be responsible for the use or
application of money received by any Paying Agent other than the Trustee. The
Trustee shall not be responsible for any statement in the Notes, Note Guarantee,
this Indenture or any other document in connection with the sale of the Notes
other than its certificate of authentication.

-69-



--------------------------------------------------------------------------------




SECTION 7.05.    Notice of Defaults.
The Trustee shall, within 30 days after the occurrence of any Default with
respect to the Notes, give the Holders notice of all uncured Defaults thereunder
known to it; provided, however, that, except in the case of an Event of Default
in payment with respect to the Notes or a Default in complying with
Section 5.01, the Trustee shall be protected in withholding such notice if and
so long as it in good faith determines that the withholding of such notice is
not opposed to the interest of the Holders.
SECTION 7.06.    Reports by Trustee to Holders.
If required by TIA § 313(a), within 60 days after May 15th of any year,
commencing May 15, 2013, the Trustee shall mail to each Holder a brief report
dated as of such reporting date that complies with TIA § 313(a). The Trustee
also shall comply with TIA § 313(b)(2). The Trustee shall also transmit by mail
all reports as required by TIA § 313(c) and TIA § 313(d).
Reports pursuant to this Section 7.06 shall be transmitted by mail:
(1)    to all Holders, as the names and addresses of such Holders appear on the
Registrar’s books; and
(2)    to such Holders as have, within the two years preceding such
transmission, filed their names and addresses with the Trustee for that purpose.
A copy of each report at the time of its mailing to Holders shall be filed with
the SEC and each stock exchange on which the Notes are listed. The Issuer shall
promptly notify the Trustee, and in any event within 10 Business Days, when the
Notes are listed on any stock exchange and of any delisting thereof.
SECTION 7.07.    Compensation and Indemnity.
The Issuer and the Guarantors shall pay to the Trustee and Agents from time to
time reasonable compensation for its services hereunder (which compensation
shall not be limited by any provision of law in regard to the compensation of a
trustee of an express trust) as agreed to from time to time by the Trustee and
the Issuer. The Issuer and the Guarantors shall reimburse the Trustee and Agents
upon request for all reasonable out-of-pocket disbursements, expenses and
advances incurred or made by it in connection with its duties under this
Indenture, including the reasonable compensation, disbursements and expenses of
the Trustee’s agents and counsel.
The Issuer and the Guarantors shall indemnify each of the Trustee and any
predecessor Trustee for, and hold each of them harmless against, any and all
loss, damage, claim, liability or expense, including without limitation taxes
(other than taxes based on the income of the Trustee or such Agent) and
reasonable attorneys’ fees and expenses incurred by each of them in connection
with the acceptance or performance of its duties under this Indenture including
the reasonable costs and expenses of defending itself against any claim or
liability in connection with the exercise or performance of any of its powers or
duties hereunder (including, without limitation, settlement costs). The Trustee
or Agent shall notify the Issuer and the Guarantors in writing promptly of any
claim asserted against the Trustee or Agent for which it may seek indemnity.
However, the failure by the Trustee or Agent to so notify the Issuer and the
Guarantors shall not relieve the Issuer and Guarantors of their obligations
hereunder except to the extent the Issuer and the Guarantors are prejudiced
thereby.

-70-



--------------------------------------------------------------------------------




Notwithstanding the foregoing, the Issuer and the Guarantors need not reimburse
the Trustee for any expense or indemnify it against any loss or liability
incurred by the Trustee through its negligence, bad faith or willful misconduct.
To secure the payment obligations of the Issuer and the Guarantors in this
Section 7.07, the Trustee shall have a lien prior to the Notes on all money or
property held or collected by the Trustee except such money or property held in
trust to pay principal of and interest on particular Notes. The obligations of
the Issuer and the Guarantors under this Section 7.07 to compensate and
indemnify the Trustee, Agents and each predecessor Trustee and to pay or
reimburse the Trustee, Agents and each predecessor Trustee for expenses,
disbursements and advances shall survive the resignation or removal of the
Trustee and the satisfaction, discharge or other termination of this Indenture,
including any termination or rejection hereof under any Bankruptcy Law.
When the Trustee incurs expenses or renders services after an Event of Default
specified in clause (7) or (8) of Section 6.01 occurs, the expenses and the
compensation for the services are intended to constitute expenses of
administration under any Bankruptcy Law.
For purposes of this Section 7.07, the term “Trustee” shall include any trustee
appointed pursuant to this Article Seven.
SECTION 7.08.    Replacement of Trustee.
The Trustee may resign by so notifying the Issuer and the Guarantors in writing.
The Holders of a majority in principal amount of the outstanding Notes (or the
Notes of the relevant series, if applicable) may remove the Trustee by notifying
the Issuer and the removed Trustee in writing and may appoint a successor
Trustee with the Issuer’s written consent, which consent shall not be
unreasonably withheld. The Issuer may remove the Trustee at its election if:
(1)    the Trustee fails to comply with Section 7.10;
(2)    the Trustee is adjudged a bankrupt or an insolvent;
(3)    a receiver or other public officer takes charge of the Trustee or its
property; or
(4)    the Trustee otherwise becomes incapable of acting.
If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuer shall promptly appoint a successor Trustee.
If a Trustee is removed with or without cause, all fees and expenses (including
the reasonable fees and expenses of counsel) of the Trustee incurred in the
administration of the trust or in performing the duties hereunder shall be paid
to the Trustee.
If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Issuer or the Holders
of at least 10% in principal amount of the outstanding Notes may petition any
court of competent jurisdiction for the appointment of a successor Trustee.
If the Trustee fails to comply with Section 7.10, any Holder may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

-71-



--------------------------------------------------------------------------------




A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuer. Immediately following such delivery, the
retiring Trustee shall, subject to its rights under Section 7.07, transfer all
property held by it as Trustee to the successor Trustee, the resignation or
removal of the retiring Trustee shall become effective, and the successor
Trustee shall have all the rights, powers and duties of the Trustee under this
Indenture. A successor Trustee shall mail notice of its succession to each
Holder. Notwithstanding replacement of the Trustee pursuant to this Section
7.08, the Issuer obligations under Section 7.07 shall continue for the benefit
of the retiring Trustee.
SECTION 7.09.    Successor Trustee by Consolidation, Merger, etc.
If the Trustee consolidates with, merges or converts into, or transfers all or
substantially all of its corporate trust assets to, another entity, subject to
Section 7.10, the successor entity without any further act shall be the
successor Trustee; provided such entity shall be otherwise qualified and
eligible under this Article Seven.
SECTION 7.10.    Eligibility; Disqualification.
This Indenture shall always have a Trustee who satisfies the requirements of TIA
§ 310(a)(1) and (2) in every respect. The Trustee (together with its corporate
parent) shall have a combined capital and surplus of at least $50,000,000 as set
forth in the most recent applicable published annual report of condition. The
Trustee shall comply with TIA § 310(b), including the provision in § 310(b)(1).
SECTION 7.11.    Preferential Collection of Claims Against Issuer.
The Trustee shall comply with TIA § 311(a), excluding any creditor relationship
listed in TIA § 311 (b). A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated therein.
SECTION 7.12.    Paying Agents.
The Issuer shall cause each Paying Agent other than the Trustee to execute and
deliver to it and the Trustee an instrument in which such agent shall agree with
the Trustee, subject to the provisions of this Section 7.12:
(A)    that it shall hold all sums held by it as agent for the payment of
principal of, or premium, if any, or interest on, the Notes (whether such sums
have been paid to it by the Issuer or by any obligor on the Notes) in trust for
the benefit of Holders or the Trustee;
(B)    that it shall at any time during the continuance of any Event of Default,
upon written request from the Trustee, deliver to the Trustee all sums so held
in trust by it together with a full accounting thereof; and
(C)    that it shall give the Trustee written notice within three (3) Business
Days of any failure of the Issuer (or by any obligor on the Notes) in the
payment of any installment of the principal of, premium, if any, or interest on,
the Notes when the same shall be due and payable.

-72-



--------------------------------------------------------------------------------




ARTICLE 8
AMENDMENTS, SUPPLEMENTS AND WAIVERS
SECTION 8.01.    Without Consent of Holders.
The Issuer and the Trustee (or in the case of the Security Documents, the
Collateral Agent) may amend, waive or supplement this Indenture, the Security
Documents, the Note Guarantees or the Notes of either series without prior
notice to or consent of any Holder:
(1)    to provide for the assumption of the Issuer’s or a Guarantor’s
obligations to the Holders pursuant to Section 5.01;
(2)    to provide for uncertificated Notes in addition to or in place of
certificated Notes;
(3)    to cure any ambiguity, defect or inconsistency;
(4)    to add Note Guarantees with respect to the Notes or to secure the Notes;
(5)    to release any Guarantor from any of its obligations under its Note
Guarantee or this Indenture (to the extent permitted by this Indenture);
(6)    to qualify or maintain the qualification of this Indenture under the TIA;
(7)    to add to the covenants of the Issuer or a Guarantor for the benefit of
the Holders or to surrender any right or power herein conferred upon the Issuer
or a Guarantor with respect to the Notes;
(8)    to provide for the issuance of Additional Notes in accordance with the
provisions set forth in this Indenture;
(9)    to mortgage, pledge, hypothecate or grant any other Lien in favor of the
Collateral Agent or Trustee for the benefit of the Holders as additional
security for the payment and performance of all or any portion of the
obligations under the Notes and this Indenture in any property or assets,
including any which are required to be mortgaged, pledged or hypothecated, or in
which a Lien is required to be granted to or for the benefit of the Trustee or
the Collateral Agent pursuant to this Indenture, any of the Security Documents
or otherwise;
(10)    to add or remove Secured Parties (or any agent acting on their behalf)
to or from any Security Documents or to release Collateral from the Lien of this
Indenture and the Security Documents when permitted or required by the Security
Documents or this Indenture; or
(11)    to make any other change that does not materially adversely affect the
rights of any Holder hereunder.

-73-



--------------------------------------------------------------------------------




The Trustee is hereby authorized to join with the Issuer and the Guarantors in
the execution of any supplemental indenture authorized or permitted by the terms
of this Indenture and to make any further appropriate agreements and
stipulations which may be therein contained, but the Trustee shall not be
obligated to enter into any such supplemental indenture which adversely affects
its own rights, duties or immunities under this Indenture.
SECTION 8.02.    With Consent of Holders.
(a)    Subject to clause (b) of this Section 8.02, this Indenture or the Notes
may be amended with the consent (which may include consents obtained in
connection with a tender offer or exchange offer for Notes) of the Holders of at
least a majority in aggregate principal amount of the Notes then outstanding,
and any existing Default under, or compliance with any provision of, this
Indenture may be waived (other than any continuing Default in the payment of the
principal or interest on the Notes) with the consent (which may include consents
obtained in connection with a tender offer or exchange offer for Notes) of the
Holders of a majority in aggregate principal amount of the Notes then
outstanding; provided however, that if any such amendment or waiver, by its
terms, directly and disproportionately affects one series of Notes then
outstanding, such amendment or waiver shall require the consent (which may
include consents obtained in connection with a tender offer or exchange offer
for Notes) of the Holders of the majority in principal amount of such series of
Notes then outstanding, and if any such amendment or waiver only affects one
series of Notes, the Holders of the other series of Notes shall not be required
to consent thereto. Furthermore, without the consent of each Holder affected, no
amendment or waiver may:
(1)    reduce, or change the maturity of, the principal of any Note;
(2)    reduce the rate of or extend the time for payment of interest on any
Note;
(3)    reduce any premium payable upon redemption of the Notes or change the
date on, or the circumstances under, which any Notes are subject to redemption
(other than provisions relating to the purchase of Notes described in
Sections 4.20, except that if a Change of Control has occurred, no amendment or
other modification of the obligation of the Issuer to make a Change of Control
Offer relating to such Change of Control shall be made without the consent of
each Holder affected);
(4)    make any Note payable in money or currency other than that stated in the
Notes;
(5)    modify or change any provision of this Indenture or the related
definitions to affect the ranking of the Notes or any Note Guarantee in a manner
that adversely affects the Holders;
(6)    reduce the percentage of Holders necessary to consent to an amendment or
waiver to this Indenture or the Notes;
(7)    waive a default in the payment of principal of or premium or interest on
any Notes (except a rescission of acceleration of the Notes by the Holders
thereof as provided in this Indenture and a waiver of the payment default that
resulted from such acceleration);

-74-



--------------------------------------------------------------------------------




(8)    impair the rights of Holders to receive payments of principal of or
interest on the Notes on or after the due date therefor or to institute suit for
the enforcement of any payment on the Notes;
(9)    release any Guarantor that is a Material Domestic Subsidiary from any of
its obligations under its Note Guarantee or this Indenture, except as permitted
by this Indenture, or amend the definition of Material Domestic Subsidiary in a
manner adverse to Holders; or
(10)    make any change in this Section 8.02.
(b)    In addition, without the consent of at least 75% in aggregate principal
amount of Notes then outstanding (or the Notes of the relevant series of Notes,
as applicable), no amendment, supplement or waiver may modify any Security
Document or the provisions of this Indenture dealing with the Security Documents
or application of trust moneys, or otherwise release any Collateral, in each
case in any manner that materially and adversely affects the rights of the
Holders to equally and ratably share in the Liens provided for in the Security
Documents in a manner that is materially disproportionate to the effect of such
amendment, supplement or waiver on the holders of the other obligations secured
by the Security Documents.
After an amendment, supplement or waiver under this Section 8.02 becomes
effective, the Issuer shall mail to the Holders a notice briefly describing the
amendment, supplement or waiver.
Upon the written request of the Issuer, accompanied by a Board Resolution
authorizing the execution of any such supplemental indenture, and upon the
receipt by the Trustee of evidence reasonably satisfactory to the Trustee of the
consent of the Holders as aforesaid and upon receipt by the Trustee of the
documents described in Section 8.06, the Trustee shall join with the Issuer and
the Guarantors in the execution of such supplemental indenture unless such
supplemental indenture affects the Trustee’s own rights, duties or immunities
under this Indenture, in which case the Trustee may, but shall not be obligated
to, enter into such supplemental indenture.
It shall not be necessary for the consent of the Holders under this Section 8.02
to approve the particular form of any proposed amendment, supplement or waiver,
but it shall be sufficient if such consent approves the substance thereof.
SECTION 8.03.    Compliance with Trust Indenture Act.
Every amendment or supplement to this Indenture or the Notes shall comply with
the TIA as then in effect.
SECTION 8.04.    Revocation and Effect of Consents.
Until an amendment, supplement, waiver or other action becomes effective, a
consent to it by a Holder is a continuing consent conclusive and binding upon
such Holder and every subsequent Holder of the same Note or portion thereof, and
of any Note issued upon the transfer thereof or in exchange therefor or in place
thereof, even if notation of the consent is not made on any such Note. Any such
Holder or subsequent Holder, however, may revoke the consent as to his Note or
portion of a Note, if the Trustee receives the written notice of revocation
before the date the amendment, supplement, waiver or other action becomes
effective.

-75-



--------------------------------------------------------------------------------




The Issuer may, but shall not be obligated to, fix a record date for the purpose
of determining the Holders entitled to consent to any amendment, supplement, or
waiver. If a record date is fixed, then, notwithstanding the preceding
paragraph, those Persons who were Holders at such record date (or their duly
designated proxies), and only such Persons, shall be entitled to consent to such
amendment, supplement, or waiver or to revoke any consent previously given,
whether or not such Persons continue to be Holders after such record date. No
such consent shall be valid or effective for more than 120 days after such
record date unless the consent of the requisite number of Holders has been
obtained.
After an amendment, supplement, waiver or other action becomes effective, it
shall bind every Holder, unless it makes a change described in any of clauses
(1) through (10) of Section 8.02(a). In that case the amendment, supplement,
waiver or other action shall bind each Holder who has consented to it and every
subsequent Holder or portion of a Note that evidences the same debt as the
consenting Holder’s Note.
SECTION 8.05.    Notation on or Exchange of Notes.
If an amendment, supplement, or waiver changes the terms of a Note, the Trustee
(in accordance with the specific written direction of the Issuer) shall request
the Holder (in accordance with the specific written direction of the Issuer) to
deliver it to the Trustee. In such case, the Trustee shall place an appropriate
notation on the Note about the changed terms and return it to the Holder.
Alternatively, if the Issuer or the Trustee so determines, the Issuer in
exchange for the Note shall issue, the Guarantors shall endorse, and the Trustee
shall authenticate a new Note that reflects the changed terms. Failure to make
the appropriate notation or issue a new Note shall not affect the validity and
effect of such amendment, supplement or waiver.
SECTION 8.06.    Trustee To Sign Amendments, etc.
The Trustee shall sign any amendment, supplement or waiver authorized pursuant
to this Article Eight if the amendment, supplement or waiver does not adversely
affect the rights, duties, liabilities or immunities of the Trustee. If it does,
the Trustee may, but need not, sign it. In signing or refusing to sign such
amendment, supplement or waiver the Trustee shall be entitled to receive and,
subject to Section 7.01, shall be fully protected in relying conclusively upon
an Officer’s Certificate and an Opinion of Counsel stating, in addition to the
matters required by Section 11.04, that such amendment, supplement or waiver is
authorized or permitted by this Indenture and all conditions precedent required
hereunder to such amendment, supplement or waiver have been satisfied.
ARTICLE 9
DISCHARGE OF INDENTURE; DEFEASANCE
SECTION 9.01.    Discharge of Indenture.
The Issuer may terminate its obligations and the obligations of the Guarantors
under the Notes of either series, the Note Guarantees with respect to such
series, the Registration Rights Agreement and this Indenture with respect to
such series, except the obligations referred to in the last paragraph of this
Section 9.01, if

-76-



--------------------------------------------------------------------------------




(1)    all the Notes of such series that have been authenticated and delivered
(except lost, stolen or destroyed Notes which have been replaced or paid and
Notes of such series for whose payment money has been deposited in trust or
segregated and held in trust by the Issuer and thereafter repaid to the Issuer
or discharged from this trust) have been delivered to the Trustee for
cancellation, or
(2)    (a) all Notes of such series not delivered to the Trustee for
cancellation otherwise (i) have become due and payable, (ii) shall become due
and payable, or may be called for redemption, within one year or (iii) have been
called for redemption pursuant to paragraph 6 of the Notes, and, in any case,
the Issuer has irrevocably deposited or caused to be deposited with the Trustee
as trust funds, in trust solely for the benefit of the Holders of such Notes,
U.S. legal tender, U.S. Government Obligations or a combination thereof, in such
amounts as shall be sufficient (without consideration of any reinvestment of
interest) to pay and discharge the entire Indebtedness (including all principal
and accrued interest) on the Notes of such series not theretofore delivered to
the Trustee for cancellation,
(b)    the Issuer has paid all sums payable by it under this Indenture with
respect to the relevant series of Notes, and
(c)    the Issuer has delivered irrevocable instructions to the Trustee to apply
the deposited money toward the payment of the Notes of such series at maturity
or on the date of redemption, as the case may be.
In addition, the Issuer must deliver an Officer’s Certificate and an Opinion of
Counsel stating that all conditions precedent to satisfaction and discharge have
been complied with.
After such delivery, the Trustee shall acknowledge in writing the discharge of
the Issuer’s and the Guarantors’ obligations under the Notes of the relevant
series, the Note Guarantees with respect to such series, the Registration Rights
Agreement and this Indenture with respect to such series, except for those
surviving obligations specified below.
Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Issuer in Sections 7.07, 9.05 and 9.06 shall survive.

-77-



--------------------------------------------------------------------------------




SECTION 9.02.    Legal Defeasance.
The Issuer may at its option, by Board Resolution of the Board of Directors of
the Issuer, be discharged from its obligations with respect to the Notes of
either series and the Guarantors discharged from their obligations under the
Note Guarantees with respect to such series of Notes on the date the conditions
set forth in Section 9.04 are satisfied (hereinafter, “Legal Defeasance”). For
this purpose, such Legal Defeasance means that the Issuer and the Guarantors
shall be deemed to have paid and discharged the entire indebtedness represented
by the Notes of the relevant series and the Note Guarantees with respect thereto
and to have satisfied all its other obligations under such series of Notes, such
Note Guarantees and this Indenture insofar as the Notes of such series are
concerned (and the Trustee, at the expense of the Issuer, shall, subject to
Section 9.06, execute instruments in form and substance reasonably satisfactory
to the Trustee and Issuer acknowledging the same), except for the following
which shall survive until otherwise terminated or discharged hereunder (a) the
rights of Holders of such series of outstanding Notes to receive payments in
respect of the principal of, premium, if any, and interest on the Notes of such
series when such payments are due solely from the trust funds described in
Section 9.04 and as more fully set forth in such Section, (b) the Issuer’s
obligations with respect to the Notes of such series under Sections 2.03, 2.04,
2.05, 2.06, 2.07, 2.08, 2.11 and 4.18, (c) the rights, powers, trusts, duties,
and immunities of the Trustee hereunder (including claims of, or payments to,
the Trustee under or pursuant to Section 7.07) and (d) this Article Nine.
Subject to compliance with this Article Nine, the Issuer may exercise its option
under this Section 9.02 with respect to Notes of either series notwithstanding
the prior exercise of its option under Section 9.03 with respect to such Notes.
SECTION 9.03.    Covenant Defeasance.
At the option of the Issuer, pursuant to a Board Resolution of the Board of
Directors of the Issuer, with respect to either series of Notes (x) the Issuer
and the Guarantors shall be released from their respective obligations under
Sections 4.02 (except for obligations mandated by the TIA), 4.05 through 4.16,
inclusive, 4.20 and clause (3) of the first paragraph of Section 5.01 and
(y) clauses (4), (5), (6) and (9) of Section 6.01 shall no longer apply with
respect to the relevant series of Notes on and after the date the conditions set
forth in Section 9.04 are satisfied (hereinafter, “Covenant Defeasance”). For
this purpose, such Covenant Defeasance means that the Issuer and the Guarantors
may omit to comply with and shall have no liability in respect of any term,
condition or limitation set forth in any such specified Section or portion
thereof, whether directly or indirectly by reason of any reference elsewhere
herein to any such specified Section or portion thereof or by reason of any
reference in any such specified Section or portion thereof to any other
provision herein or in any other document, but the remainder of this Indenture
and the Notes shall be unaffected thereby.
SECTION 9.04.    Conditions to Legal Defeasance or Covenant Defeasance.
The following shall be the conditions to application of Section 9.02 or Section
9.03 to the outstanding Notes:
(1)    the Issuer must irrevocably deposit with the Trustee, as trust funds, in
trust solely for the benefit of the Holders of the relevant series of Notes,
U.S. legal tender, U.S. Government Obligations or a combination thereof, in such
amounts as shall be sufficient (without consideration of any reinvestment of
interest) in the opinion of a nationally recognized firm of independent public
accountants selected by the Issuer, to pay the principal of and interest on the
Notes of such series on the stated date for payment or on the Redemption Date of
the principal or installment of principal of or interest on the Notes of such
series,

-78-



--------------------------------------------------------------------------------




(2)    in the case of Legal Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel in the United States confirming that:
(a)    the Issuer has received from, or there has been published by the Internal
Revenue Service, a ruling, or
(b)    since the date hereof, there has been a change in the applicable U.S.
federal income tax law,
in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, the Holders of such series of outstanding Notes shall not
recognize income, gain or loss for U.S. federal income tax purposes as a result
of the Legal Defeasance and shall be subject to U.S. federal income tax on the
same amounts, in the same manner and at the same times as would have been the
case if such Legal Defeasance had not occurred,
(3)    in the case of Covenant Defeasance, the Issuer shall have delivered to
the Trustee an Opinion of Counsel in the United States reasonably acceptable to
the Trustee confirming that the Holders of such series of outstanding Notes
shall not recognize income, gain or loss for U.S. federal income tax purposes as
a result of such Covenant Defeasance and shall be subject to U.S. federal income
tax on the same amounts, in the same manner and at the same times as would have
been the case if the Covenant Defeasance had not occurred,
(4)    no Default shall have occurred and be continuing on the date of such
deposit (other than a Default resulting from the borrowing of funds to be
applied to such deposit),
(5)    the Legal Defeasance or Covenant Defeasance shall not result in a breach
or violation of, or constitute (a) a Default under this Indenture or (b) a
default under any other material agreement or instrument to which the Issuer or
any of its Subsidiaries is a party or by which the Issuer or any of its
Subsidiaries is bound (other than any such Default or default resulting solely
from the borrowing of funds to be applied to such deposit),
(6)    the Issuer shall have delivered to the Trustee an Officer’s Certificate
stating that the deposit was not made by it with the intent of preferring the
Holders of such series of Notes over any other of its creditors or with the
intent of defeating, hindering, delaying or defrauding any other of its
creditors or others, and
(7)    the Issuer shall have delivered to the Trustee an Officer’s Certificate
and an Opinion of Counsel, each stating that the conditions provided for in, in
the case of the Officer’s Certificate, clauses (1) through (6) and, in the case
of the Opinion of Counsel, clauses (2) and/or (3) and (5) of this paragraph have
been complied with.
If the funds deposited with the Trustee to effect Covenant Defeasance are
insufficient to pay the principal of and interest on the Notes of the relevant
series when due, then the obligations of the Issuer and the obligations of
Guarantors under this Indenture shall be revived and no such defeasance shall be
deemed to have occurred.

-79-



--------------------------------------------------------------------------------




SECTION 9.05.    Deposited Money and U.S. Government Obligations To Be Held in
Trust; Other Miscellaneous Provisions.
All money and U.S. Government Obligations (including the proceeds thereof)
deposited with the Trustee pursuant to Section 9.04 in respect of the
outstanding Notes of a particular series shall be held in trust and applied by
the Trustee, in accordance with the provisions of such Notes and this Indenture,
to the payment, either directly or through any Paying Agent, to the Holders of
such Notes, of all sums due and to become due thereon in respect of principal,
premium, if any, and accrued interest, but such money need not be segregated
from other funds except to the extent required by law.
The Issuer and the Guarantors shall (on a joint and several basis) pay and
indemnify the Trustee against any tax, fee or other charge imposed on or
assessed against the U.S. Government Obligations deposited pursuant to Section
9.04 or the principal, premium, if any, and interest received in respect thereof
other than any such tax, fee or other charge which by law is for the account of
the Holders of the outstanding Notes.
Anything in this Article Nine to the contrary notwithstanding, the Trustee shall
deliver or pay to the Issuer from time to time any money or U.S. Government
Obligations held by it as provided in Section 9.04 which, in the opinion of a
nationally recognized firm of independent public accountants expressed in a
written certification thereof delivered to the Trustee, are in excess of the
amount thereof which would then be required to be deposited to effect an
equivalent Legal Defeasance or Covenant Defeasance.
SECTION 9.06.    Reinstatement.
If the Trustee or Paying Agent is unable to apply any money or U.S. Government
Obligations in accordance with Section 9.01, 9.02 or 9.03 by reason of any legal
proceeding or by reason of any order or judgment of any court or Governmental
Authority enjoining, restraining or otherwise prohibiting such application, the
Issuer’s and each Guarantor’s obligations under this Indenture, the Registration
Rights Agreement, the Notes and the Note Guarantees shall be revived and
reinstated as though no deposit had occurred pursuant to this Article Nine until
such time as the Trustee or Paying Agent is permitted to apply all such money or
U.S. Government Obligations in accordance with Section 9.01; provided that if
the Issuer or the Guarantors have made any payment of principal of, premium, if
any, or accrued interest on any Notes because of the reinstatement of their
obligations, the Issuer or the Guarantors, as the case may be, shall be
subrogated to the rights of the Holders of such Notes to receive such payment
from the money or U.S. Government Obligations held by the Trustee or Paying
Agent.
SECTION 9.07.    Moneys Held by Paying Agent.
In connection with the satisfaction and discharge of this Indenture, all moneys
then held by any Paying Agent under the provisions of this Indenture shall, upon
written demand of the Issuer, be paid to the Trustee, or if sufficient moneys
have been deposited pursuant to Section 9.04, to the Issuer (or, if such moneys
had been deposited by the Guarantors, to such Guarantors), and thereupon such
Paying Agent shall be released from all further liability with respect to such
moneys.

-80-



--------------------------------------------------------------------------------




SECTION 9.08.    Moneys Held by Trustee.
Subject to applicable law, any moneys deposited with the Trustee or any Paying
Agent or then held by the Issuer or the Guarantors in trust for the payment of
the principal of, or premium, if any, or interest on any Note that are not
applied but remain unclaimed by the Holder of such Note for two years after the
date upon which the principal of, or premium, if any, or interest on such Note
shall have respectively become due and payable shall be repaid to the Issuer
(or, if appropriate, the Guarantors), or if such moneys are then held by the
Issuer or the Guarantors in trust, such moneys shall be released from such
trust; and the Holder of such Note entitled to receive such payment shall
thereafter, as an unsecured general creditor, look only to the Issuer and the
Guarantors for the payment thereof, and all liability of the Trustee or such
Paying Agent with respect to such trust money shall thereupon cease; provided
that the Trustee or any such Paying Agent, before being required to make any
such repayment, may, at the expense of the Issuer and the Guarantors, either
mail to each Holder affected, at the address shown in the register of the Notes
maintained by the Registrar pursuant to Section 2.03, or cause to be published
once a week for two successive weeks, in a newspaper published in the English
language, customarily published each Business Day and of general circulation in
the City of New York, New York, a notice that such money remains unclaimed and
that, after a date specified therein, which shall not be less than 30 days from
the date of such mailing or publication, any unclaimed balance of such moneys
then remaining shall be repaid to the Issuer. After payment to the Issuer or the
Guarantors or the release of any money held in trust by the Issuer or any
Guarantors, as the case may be, Holders entitled to the money must look only to
the Issuer and the Guarantors for payment as general creditors unless applicable
abandoned property law designates another Person.
ARTICLE 10
GUARANTEE OF NOTES
SECTION 10.01.    Guarantee.
Subject to the provisions of this Article Ten, each Guarantor, by execution of
this Indenture, jointly and severally, unconditionally guarantees (each, a “Note
Guarantee” and collectively, the “Note Guarantees”) to each Holder (i) the due
and punctual payment of the principal of and interest on each Note, when and as
the same shall become due and payable, whether at maturity, by acceleration or
otherwise, the due and punctual payment of interest on the overdue principal of
and interest on the Notes, to the extent lawful, and the due and punctual
payment of all obligations of the Issuer to the Holders or the Trustee all in
accordance with the terms of such Note, this Indenture and the Registration
Rights Agreement, and (ii) in the case of any extension of time of payment or
renewal of any Notes or any of such other Obligations, that the same shall be
promptly paid in full when due or performed in accordance with the terms of the
extension or renewal, at stated maturity, by acceleration or otherwise. Each
Guarantor, by execution of this Indenture, agrees that its obligations hereunder
shall be absolute and unconditional, irrespective of, and shall be unaffected
by, any invalidity, irregularity or unenforceability of any such Note, this
Indenture or the Registration Rights Agreement, any failure to enforce the
provisions of any such Note, this Indenture or the Registration Rights
Agreement, any waiver, modification or indulgence granted to the Issuer with
respect thereto by the Holder of such Note, or any other circumstances which may
otherwise constitute a legal or equitable discharge of a surety or such
Guarantor.

-81-



--------------------------------------------------------------------------------




Each Guarantor hereby waives diligence, presentment, demand for payment, filing
of claims with a court in the event of merger or bankruptcy of the Issuer, any
right to require a proceeding first against the Issuer, protest or notice with
respect to any such Note or the Indebtedness evidenced thereby and all demands
whatsoever, and covenants that this Note Guarantee shall not be discharged as to
any such Note except by payment in full of the principal thereof and interest
thereon. Each Guarantor hereby agrees that, as between such Guarantor, on the
one hand, and the Holders and the Trustee, on the other hand, (i) the maturity
of the Obligations guaranteed hereby may be accelerated as provided in
Article Six for the purposes of this Note Guarantee, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
Obligations guaranteed hereby, and (ii) in the event of any declaration of
acceleration of such Obligations as provided in Article Six, such Obligations
(whether or not due and payable) shall forthwith become due and payable by each
Guarantor for the purpose of this Note Guarantee.
SECTION 10.02.    Execution and Delivery of Guarantee.
To further evidence the Note Guarantee set forth in Section 10.01, each
Guarantor hereby agrees that a notation of such Note Guarantee, substantially in
the form included in Exhibit C hereto, shall be endorsed on each Note
authenticated and delivered by the Trustee and such Note Guarantee shall be
executed by either manual or facsimile signature of an Officer or an Officer of
a general partner, as the case may be, of each Guarantor. The validity and
enforceability of any Note Guarantee shall not be affected by the fact that it
is not affixed to any particular Note.
Each of the Guarantors hereby agrees that its Note Guarantee set forth in
Section 10.01 shall remain in full force and effect notwithstanding any failure
to endorse on each Note a notation of such Note Guarantee.
If an officer of a Guarantor whose signature is on this Indenture or a Note
Guarantee no longer holds that office at the time the Trustee authenticates the
Note on which such Note Guarantee is endorsed or at any time thereafter, such
Guarantor’s Note Guarantee of such Note shall be valid nevertheless.
The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of any Note Guarantee set forth in this
Indenture on behalf of the Guarantor.
SECTION 10.03.    Limitation of Guarantee.
The obligations of each Guarantor are limited to the maximum amount as shall,
after giving effect to all other contingent and fixed liabilities of such
Guarantor (including, without limitation, any guarantees under the Credit
Agreement and the Existing Note Guarantees) and after giving effect to any
collections from or payments made by or on behalf of any other Guarantor in
respect of the obligations of such other Guarantor under its Note Guarantee or
pursuant to its contribution obligations under this Indenture, result in the
obligations of such Guarantor under its Note Guarantee not constituting a
fraudulent conveyance or fraudulent transfer under federal or state law. Each
Guarantor that makes a payment or distribution under a Note Guarantee shall be
entitled to a contribution from each other Guarantor in a pro rata amount based
on the adjusted net assets of each Guarantor.

-82-



--------------------------------------------------------------------------------




SECTION 10.04.    Release of Guarantor.
A Guarantor shall be released from its obligations under its Note Guarantee and
its obligations under this Indenture:
(1)    in the event of dissolution of such Guarantor;
(2)    if such Guarantor is designated as an Unrestricted Subsidiary or
otherwise ceases to be a Restricted Subsidiary, in each case in accordance with
the provisions of this Indenture, upon effectiveness of such designation or when
it first ceases to be a Restricted Subsidiary, respectively; or
(3)    upon the release or discharge of the guarantee by such Guarantor of the
Credit Agreement or such other Indebtedness that resulted in the creation of
such Note Guarantee, except a discharge or release by or as a result of payment
under such other guarantee,
and in each such case, the Issuer has delivered to the Trustee an Officer’s
Certificate or an Opinion of Counsel, each stating that all conditions precedent
herein provided for relating to such transactions have been complied with and
that such release is authorized and permitted hereunder.
The Trustee shall execute any documents reasonably requested by the Issuer or a
Guarantor in order to evidence the release of such Guarantor from its
obligations under its Note Guarantee endorsed on the Notes and under this
Article Ten.
SECTION 10.05.    Waiver of Subrogation.
Until the Notes have been paid in full, each Guarantor hereby irrevocably waives
any claim or other rights which it may now or hereafter acquire against the
Issuer that arise from the existence, payment, performance or enforcement of
such Guarantor’s obligations under its Note Guarantee and this Indenture,
including, without limitation, any right of subrogation, reimbursement,
exoneration, indemnification, and any right to participate in any claim or
remedy of any Holder of Notes against the Issuer, whether or not such claim,
remedy or right arises in equity, or under contract, statute or common law,
including, without limitation, the right to take or receive from the Issuer,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or Note on account of such claim or other rights. If any amount
shall be paid to any Guarantor in violation of the preceding sentence and the
Notes shall not have been paid in full, such amount shall have been deemed to
have been paid to such Guarantor for the benefit of, and held in trust for the
benefit of, the Holders, and shall forthwith be paid to the Trustee for the
benefit of such Holders to be credited and applied upon the Notes, whether
matured or unmatured, in accordance with the terms of this Indenture. Each
Guarantor acknowledges that it shall receive direct and indirect benefits from
the financing arrangements contemplated by this Indenture and that the waiver
set forth in this Section 10.05 is knowingly made in contemplation of such
benefits.

-83-



--------------------------------------------------------------------------------




ARTICLE 11
MISCELLANEOUS
SECTION 11.01.    Trust Indenture Act Controls.
If any provision of this Indenture limits, qualifies or conflicts with another
provision which is required to be included in this Indenture by the TIA, the
required provision shall control. If any provision of this Indenture modifies
any TIA provision that may be so modified, such TIA provision shall be deemed to
apply to this Indenture as so modified. If any provision of this Indenture
excludes any TIA provision that may be so excluded, such TIA provision shall be
excluded from this Indenture.
The provisions of TIA §§ 310 through 317 that impose duties on any Person
(including the provisions automatically deemed included unless expressly
excluded by this Indenture) are a part of and govern this Indenture, whether or
not physically contained herein.
SECTION 11.02.    Notices.
Except for notice or communications to Holders, any notice or communication
shall be given in writing and delivered in person, sent by facsimile, delivered
by commercial courier service or mailed by first-class mail, postage prepaid,
addressed as follows:
If to the Issuer or any Guarantor:

QVC, Inc.
Studio Park, 1200 Wilson Drive, MC 203
West Chester, Pennsylvania 19382
Attention: Chief Financial Officer
Fax Number: (484) 701-1380
with copies to:

QVC, Inc.
Studio Park, 1200 Wilson Drive, MC 207
West Chester, Pennsylvania 19382
Attention: General Counsel
Fax Number: (484) 701-1021

and

Liberty Interactive Corporation
12300 Liberty Boulevard
Englewood, CO 80112
Attention: Treasurer
Fax: (220) 875-5915

-84-



--------------------------------------------------------------------------------




with, in the case of any notice furnished pursuant to Article Six, a copy to:

Sherman & Howard L.L.C.
633 17th Street, Suite 3000
Denver, Colorado 80202
Attention: Steve Miller
Fax Number: (303) 298-0940
If to the Trustee:
U.S. BANK NATIONAL ASSOCIATION
Corporate Trust Service
Two Liberty Place
50 S. 16th Street, Suite 2000
Mail Station: EX-PA-WBSP
Philadelphia, PA 19102
Attention: George J. Rayzis
Fax Number: (215) 761-9412
Such notices or communications shall be effective when received and shall be
sufficiently given if so given within the time prescribed in this Indenture.
The Issuer, the Guarantors or the Trustee by written notice to the others may
designate additional or different addresses for subsequent notices or
communications.
Any notice or communication mailed to a Holder shall be mailed to him by
first-class mail, postage prepaid, at his address shown on the register kept by
the Registrar.
Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication to a Holder is mailed in the manner provided above, it shall be
deemed duly given, whether or not the addressee receives it.
In case by reason of the suspension of regular mail service, or by reason of any
other cause, it shall be impossible to mail any notice as required by this
Indenture, then such method of notification as shall be made with the approval
of the Trustee shall constitute a sufficient mailing of such notice.
SECTION 11.03.    Communications by Holders with Other Holders.
Holders may communicate pursuant to TIA § 312(b) with other Holders with respect
to their rights under this Indenture or the Notes. The Issuer, the Guarantors,
the Trustee, the Registrar and anyone else shall have the protection of TIA
§ 312(c).
SECTION 11.04.    Certificate and Opinion as to Conditions Precedent.
Upon any request or application by the Issuer or any Guarantor to the Trustee to
take any action or refrain from taking any action under this Indenture, the
Issuer or such Guarantor shall furnish to the Trustee:

-85-



--------------------------------------------------------------------------------




(1)    an Officer’s Certificate in form and substance reasonably satisfactory to
the Trustee (which shall include the statements set forth in Section 11.05)
stating that, in the opinion of the signers, all conditions precedent, if any,
provided for in this Indenture relating to the proposed action have been
complied with; and
(2)    an Opinion of Counsel in form and substance reasonably satisfactory to
the Trustee (which shall include the statements set forth in Section 11.05)
stating that, in the opinion of such counsel, all such conditions precedent have
been complied with.
SECTION 11.05.    Statements Required in Certificate and Opinion.
Each certificate and opinion with respect to compliance by or on behalf of the
Issuer or any Guarantor with a condition or covenant provided for in this
Indenture (other than the Officer’s Certificate required by Sections 3.01 or
4.04) shall comply with the requirements of the Trust Indenture Act and any
other requirements set forth in this Indenture and shall include:
(1)    a statement that the Person making such certificate or opinion has read
such covenant or condition and the definitions herein relating thereto;
(2)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
(3)    a statement that, in the opinion of such Person, it or he or she has made
such examination or investigation as is necessary to enable it or him or her to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and
(4)    a statement as to whether or not, in the opinion of such Person, such
covenant or condition has been complied with; provided, however, that with
respect to such matters of fact an Opinion of Counsel may rely on an Officer’s
Certificate or certificate of public officials, and provided, further, that an
Opinion of Counsel may have customary qualifications for opinions of the type
required.
SECTION 11.06.    Rules by Trustee and Agents.
The Trustee may make reasonable rules for action by or meetings of Holders. The
Registrar and Paying Agent may make reasonable rules for their functions.
SECTION 11.07.    Business Days.
If a payment date is not a Business Day, payment may be made on the next
succeeding Business Day, and no interest shall accrue for the intervening
period.
SECTION 11.08.    Governing Law.
This Indenture, the Notes of each series and the Note Guarantees shall be
governed by and construed in accordance with the laws of the State of New York,
as applied to contracts made and performed within the State of New York.

-86-



--------------------------------------------------------------------------------




SECTION 11.09.    Waiver of Jury Trial.
EACH OF THE ISSUER, THE GUARANTORS AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE
NOTES OF EACH SERIES OR THE TRANSACTIONS CONTEMPLATED HEREBY.
SECTION 11.10.    Force Majeure.
In no event shall the Trustee, Paying Agent, Registrar or Transfer Agent be
responsible or liable for any failure or delay in the performance of its
obligations under this Indenture arising out of or caused by, directly or
indirectly, forces beyond its reasonable control, including without limitation
strikes, work stoppages, accidents, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts of God, and interruptions,
loss or malfunctions of utilities, communications or computer (software or
hardware) services.
SECTION 11.11.    No Adverse Interpretation of Other Agreements.
This Indenture may not be used to interpret another indenture, loan, security or
debt agreement of the Issuer or any Subsidiary. No such indenture, loan,
security or debt agreement may be used to interpret this Indenture.
SECTION 11.12.    No Recourse Against Others.
No recourse for the payment of the principal of or premium, if any, or interest,
on any of the Notes, or for any claim based thereon or otherwise in respect
thereof, and no recourse under or upon any obligation, covenant or agreement of
the Issuer or any Guarantor in this Indenture or in any supplemental indenture,
or in any of the Notes, or because of the creation of any Indebtedness
represented thereby, shall be had against any stockholder, officer, director or
employee, as such, past, present or future, of the Issuer or of any successor
corporation or against the property or assets of any such stockholder, officer,
employee or director, either directly or through the Issuer or any Guarantor, or
any successor corporation thereof, whether by virtue of any constitution,
statute or rule of law, or by the enforcement of any assessment or penalty or
otherwise; it being expressly understood that this Indenture and the Notes are
solely obligations of the Issuer and the Guarantors, and that no such personal
liability whatever shall attach to, or is or shall be incurred by, any
stockholder, officer, employee or director of the Issuer or any Guarantor, or
any successor corporation thereof, because of the creation of the indebtedness
hereby authorized, or under or by reason of the obligations, covenants or
agreements contained in this Indenture or the Notes or implied there from, and
that any and all such personal liability of, and any and all claims against
every stockholder, officer, employee and director, are hereby expressly waived
and released as a condition of, and as a consideration for, the execution of
this Indenture and the issuance of the Notes. It is understood that this
limitation on recourse is made expressly for the benefit of any such
shareholder, employee, officer or director and may be enforced by any of them.
SECTION 11.13.    Successors.
All agreements of the Issuer and the Guarantors in this Indenture and the Notes
shall bind their respective successors. All agreements of the Trustee, any
additional trustee and any Paying Agents in this Indenture shall bind its
successor.

-87-



--------------------------------------------------------------------------------




SECTION 11.14.    Multiple Counterparts.
The parties may sign multiple counterparts of this Indenture. Each signed
counterpart shall be deemed an original, but all of them together represent one
and the same agreement.
SECTION 11.15.    Table of Contents, Headings, etc.
The table of contents, cross-reference sheet and headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part hereof, and shall in no way modify or restrict
any of the terms or provisions hereof.
SECTION 11.16.
Separability.

Each provision of this Indenture shall be considered separable and if for any
reason any provision which is not essential to the effectuation of the basic
purpose of this Indenture or the Notes shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
SECTION 11.17.
USA Patriot Act

The parties hereto acknowledge that in accordance with Section 326 of the USA
Patriot Act the Trustee and Agents, like all financial institutions and in order
to help fight the funding of terrorism and money laundering, are required to
obtain, verify, and record information that identifies each person or legal
entity that establishes a relationship or opens an account. The parties to this
agreement agree that they shall provide the Trustee and the Agents with such
information as they may request in order to satisfy the requirements of the USA
Patriot Act.
The Issuer has agreed to qualify this Indenture under the TIA in accordance with
the terms and conditions of the Registration Rights Agreement and to pay all
reasonable costs and expenses (including attorneys’ fees and expenses for the
Issuers, the Trustee and the Holders) incurred in connection therewith to the
extent set forth in the Registration Rights Agreement, including, but not
limited to, costs and expenses of qualification of this Indenture and the Notes
and printing this Indenture and the Notes. The Trustee shall be entitled to
receive from the Issuer any such Officer’s Certificates, Opinions of Counsel or
other documentation as it may reasonably request in connection with any such
qualification of this Indenture under the TIA.

-88-



--------------------------------------------------------------------------------




ARTICLE 12
COLLATERAL AND SECURITY
SECTION 12.01.    Security Documents.
(a)    The payment of the principal of, premium, if any, and interest on the
Notes when due, whether on an interest payment date, at maturity, by
acceleration, repurchase, redemption or otherwise and whether by the Issuer
pursuant to the Notes or by any Guarantor pursuant to its Note Guarantees, the
payment of all secured obligations under the Security Documents, and the
performance of all other obligations of the Issuer and the Guarantors under this
Indenture, the Notes, the Note Guarantees, the Registration Rights Agreement and
the Security Documents are secured by Liens on the Collateral in favor of the
Collateral Agent for the benefit of the Trustee and the Holders prior to all
other Liens except for Permitted Liens, as provided in the Security Documents,
and shall be secured as provided in the Security Documents hereafter delivered
as required or permitted by this Indenture. The Trustee, the Issuer and the
Guarantors hereby acknowledge and agree that the Collateral Agent holds the
Collateral in trust for the ratable benefit of the Trustee and the Holders and
the other secured parties under the Security Document as provided therein and
enforcing their rights (in their capacity as such) with respect to the
Collateral, in each case pursuant to the terms of the Security Documents. Each
Holder, by accepting a Note, consents and agrees to the terms of the Security
Documents (including the provisions providing for the possession, use, release
and foreclosure of Collateral) as the same may be in effect or may be amended
from time to time in accordance with their terms and this Indenture and the
applicable Security Documents, and authorizes and directs the Collateral Agent
to enter into the Security Documents and to perform its obligations and exercise
its rights thereunder in accordance therewith. The Issuer shall deliver to the
Collateral Agent all documents required to be delivered pursuant to the Security
Documents, and shall do or cause to be done all such acts and things as may be
reasonably required by the next sentence of this Section 12.01(a), to assure and
confirm to the Collateral Agent the security interest in the Collateral
contemplated hereby, by the Security Documents or any part thereof, as from time
to time constituted, so as to render the same available for the security and
benefit of this Indenture and of the Notes secured thereby, according to the
intent and purposes therein expressed. The Issuer shall, and shall cause each
Guarantor to, and each Guarantor shall, make all filings (including filings of
continuation statements and amendments to Uniform Commercial Code financing
statements) and take all other actions as are required by the Security Documents
to maintain (at the sole cost and expense of the Issuer and Guarantors) the
security interest created by the Security Documents in the Collateral in favor
of the Collateral Agent for the benefit of the Trustee and the Holders as a
valid and enforceable first priority perfected lien and security interest,
subject only to Permitted Liens.
(b)    Neither the Issuer nor any Guarantor shall take or omit to take any
action that would materially adversely affect or impair the Liens in favor of
the Collateral Agent for the benefit of the Trustee and the Holders with respect
to the Collateral. Neither the Issuer nor any Guarantor shall enter into any
agreement that requires the proceeds received from any sale of Collateral to be
applied to repay, redeem, defease or otherwise acquire or retire any
Indebtedness of any Person, other than as permitted by this Indenture, the
Notes, the Note Guarantees and the Security Documents.

-89-



--------------------------------------------------------------------------------




SECTION 12.02.    Collateral Agent.
(a)    The Collateral Agent shall determine the time and method by which the
security interests in the Collateral shall be enforced and shall have the sole
and exclusive right to manage, perform and enforce the terms of the Security
Documents relating to the Collateral and to exercise and enforce all privileges,
rights and remedies thereunder, including to take or retake control or
possession of such Collateral and to hold, prepare for sale, marshal, process,
sell, lease, dispose of or liquidate such Collateral, including, without
limitation, following the occurrence of a Default or Event of Default under this
Indenture.
(b)    Prior to the repayment in full in cash of all obligations under the
Credit Agreement, neither the Trustee nor the Holders shall be entitled to
exercise or be entitled to participate in providing instructions in respect of
remedies and enforcement to the Collateral Agent, including the right to enforce
the actions pursuant to the Security Documents, request any action, institute
proceedings, give any instructions or notices, make any election, make
collections, sell or otherwise foreclose on any portion of the Collateral or
receive any payment (except for the right to receive payments as expressly set
forth under the Security Documents).
(c)    None of the Collateral Agent, any lender or agent of the secured
obligations under the Security Documents shall be liable to the Trustee or the
Holders for any actions with respect to the creation, perfection or continuation
of the security interests on the Collateral, actions with respect to the
occurrence of a default or an event of default, actions with respect to the
foreclosure upon, sale, release, or depreciation of, or failure to realize upon,
any of the Collateral, actions with respect to the collection of any claim for
all or any part of the obligations under the Notes from any debtor, guarantor or
any other party or the valuation, use or protection of the Collateral.
SECTION 12.03.    Release of Collateral.
(a)    The Issuer and the Guarantors shall be entitled to the release of the
following property and other assets constituting Collateral from the Liens
securing the Notes and the Note Guarantees under any one or more of the
following circumstances:
(1)    in the case of a Guarantor that is released from its Note Guarantee
pursuant to the terms hereof, the property and assets of such Guarantor;
(2)    concurrently with any release of such Collateral under the Credit
Agreement, the Existing Notes, and all then outstanding Permitted Parity
Indebtedness;
(3)    any Collateral that is sold (other than any such sale to another grantor
of Collateral) in a transaction permitted by the Credit Agreement;
(4)    as described under Section 8.02(b); or
(5)    upon (i) payment in full of the principal of, together with accrued and
unpaid interest on, the Notes and all other Obligations under this Indenture,
the Note Guarantees, the Registration Rights Agreement, and the Security
Documents that are due and payable at or prior to the time such principal,
together with accrued and unpaid interest, are paid or (ii) a legal defeasance
or covenant defeasance hereunder made in accordance with Section 9.04 or a
discharge of this Indenture pursuant to Section 9.01.

-90-



--------------------------------------------------------------------------------




(b)    Upon receipt of an Officer’s Certificate and an Opinion of Counsel
certifying that all conditions precedent hereunder and under the Security
Documents (and TIA Section 314(d)), if any, to such release have been met and
any necessary or proper instruments of termination, satisfaction or release
prepared by the Issuer, the Trustee shall, to the extent it may do so under the
applicable Security Documents, or shall cause the Collateral Agent to, execute,
deliver or acknowledge (at the Issuer’s expense) such instruments or releases to
evidence the release of any Collateral permitted to be released pursuant to this
Indenture or the Security Documents. Neither the Trustee nor the Collateral
Agent shall be liable for any such release undertaken in good faith in reliance
upon any such Officer’s Certificate or Opinion of Counsel, and notwithstanding
any term hereof or in any Security Document to the contrary, the Trustee and
Collateral Agent shall not be under any obligation to release any such Lien and
security interest, or execute and deliver any such instrument of release,
satisfaction or termination, unless and until it receives such Officer’s
Certificate and Opinion of Counsel.
SECTION 12.04.    Filing, Recording and Opinions.
(a)    The Issuer shall comply with the provisions of TIA § 314 to the extent
applicable. To the extent applicable, the Issuer shall cause TIA § 313(b),
relating to reports, TIA § 314(b), relating to opinions, and TIA § 314(d),
relating to the release of property or securities subject to the Lien of the
Security Documents, to be complied with. Any certificate or opinion required by
TIA § 314(d) shall be made by an officer or legal counsel, as applicable, of the
Issuer except in cases where TIA § 314(d) requires that such certificate or
opinion be made by an independent Person, which Person shall be an independent
engineer, appraiser or other expert selected by or reasonably satisfactory to
the Trustee.
(b)    Any release of Collateral permitted by Section 12.03 hereof shall be
deemed not to impair the Liens under this Indenture and the Security Documents
in contravention hereof and thereof. Any certificate or opinion required by TIA
§ 314(d) shall be made by an officer or legal counsel, as applicable, of the
Issuer except in cases where TIA § 314(d) requires that such certificate or
opinion be made by an independent Person, which Person shall be an independent
engineer, appraiser or other expert selected by or reasonably satisfactory to
the Trustee.

-91-



--------------------------------------------------------------------------------




(c)    Notwithstanding anything to the contrary in this Section 12.04, the
Issuer and its Subsidiaries shall not be required to comply with all or any
portion of Section 314(d) of the Trust Indenture Act if they determine in good
faith, based on the advice of counsel, that under the terms of that section
and/or any interpretation or guidance as to the meaning thereof of the SEC and
its staff, including ‘‘no action’’ letters or exemptive orders, all or the
relevant portion of Section 314(d) of the Trust Indenture Act is inapplicable to
the released Collateral. Without limiting the generality of the foregoing,
certain no action letters issued by the SEC have permitted an indenture
qualified under the Trust Indenture Act to contain provisions permitting the
release of collateral from Liens under such indenture in the ordinary course of
the issuer’s business without requiring the issuer to provide certificates and
other documents under Section 314(d) of the Trust Indenture Act. The Issuer and
the Guarantors may, subject to the provisions of this Indenture, among other
things, without any release or consent by the Collateral Agent, conduct ordinary
course activities with respect to the Collateral, including, without limitation,
(i) selling or otherwise disposing of, in any transaction or series of related
transactions, any property subject to the Lien of the Security Documents that
has become worn out, defective, obsolete or not used or useful in the business;
(ii) abandoning, terminating, canceling, releasing or making alterations in or
substitutions of any leases or contracts subject to the Lien of this Indenture
or any of the Security Documents; (iii) surrendering or modifying any franchise,
license or permit subject to the Lien of the Security Documents that it may own
or under which it may be operating; (iv) altering, repairing, replacing,
changing the location or position of and adding to its structures, machinery,
systems, equipment, fixtures and appurtenances; (v) granting a license of any
intellectual property; (vi) selling, transferring or otherwise disposing of
inventory in the ordinary course of business; (vii) collecting accounts
receivable in the ordinary course of business; (viii) making cash payments
(including for the repayment of Indebtedness or interest) from cash that is at
any time part of the Collateral in the ordinary course of business that are not
otherwise prohibited by this Indenture and the Security Documents; and (ix)
abandoning any intellectual property that is no longer used or useful in the
Issuer’s business.
SECTION 12.05.    Possession and Use of Collateral.
Subject to the provisions of the Security Documents, the Issuer and the
Guarantors shall have the right to remain in possession and retain exclusive
control of and to exercise all rights with respect to the Collateral (other than
as set forth in the Security Documents and herein), to operate, manage, develop,
lease, use, consume and enjoy the Collateral (other than as set forth in the
Security Documents and herein), to alter or repair any Collateral so long as
such alterations and repairs do not impair the Lien of the Security Documents
thereon, and to collect, receive, use, invest and dispose of the reversions,
remainders, interest, rents, lease payments, issues, profits, revenues, proceeds
and other income thereof. Subject to the provisions of the Parent Pledge
Agreement, the Parent Pledgor will have the right to receive dividends paid in
respect of the shares constituting the Collateral and to exercise all voting
rights with respect to the shares constituting the Collateral.
SECTION 12.06.    Authorization of Actions to Be Taken by the Collateral Agent
Under the Security Documents.
(a)    The Holders agree that the Collateral Agent shall be entitled to the
rights, privileges, protections, immunities, indemnities and benefits provided
to the Collateral Agent by the Security Documents. Furthermore, each Holder, by
accepting such Note and the Trustee hereby appoints JPMorgan Chase Bank, N.A.
(and any of its successors) as collateral agent under the Security Documents and
consents to the terms of and authorizes and directs the Trustee (in each of its
capacities) and the Collateral Agent to enter into and perform the Security
Documents in each of its capacities thereunder.

-92-



--------------------------------------------------------------------------------




(b)    The Collateral Agent is authorized to receive any funds for the benefit
of the Holders distributed under the Security Documents, and to make further
distributions of such funds to the Holders according to the provisions hereof
and thereof.
(c)    The Issuer and the Holders each acknowledge that the Trustee may, but is
not required to, act as collateral agent under any of the Security Documents.
SECTION 12.07.    Purchase Protected.
In no event shall any purchaser in good faith of any property purported to be
released hereunder be bound to ascertain the authority of the Collateral Agent
to execute the release or to inquire as to the satisfaction of any conditions
required by the provisions hereof for the exercise of such authority or to see
to the application of any consideration given by such purchaser or other
transferee; nor shall any purchaser or other transferee of any property or
rights permitted by this Article Twelve to be sold be under any obligation to
ascertain or inquire into the authority of the Issuer or the applicable
Guarantor to make any such sale or other transfer.
SECTION 12.08.    Reinstatement; Powers Exercisable by Receiver or Trustee.
(a)    To the extent the Trustee or any Holder is required in any insolvency or
liquidation proceeding or otherwise to turn over or otherwise pay any amount,
including with respect to the Obligations or proceeds of any Collateral, to the
estate of the Issuer or any Guarantor (or any trustee, receiver or similar
person therefor) because the payment of such amount was subsequently
invalidated, set aside, declared to be fraudulent or preferential in any respect
or for any other reason, any such amount (a “Recovery”), whether received as
proceeds of security, enforcement of any right of setoff or otherwise, then as
among the parties hereto, the Obligations owing to such party shall be deemed to
be reinstated to the extent of such Recovery and to be outstanding as if such
payment had not been received. Such Secured Party and the Trustee shall be
entitled to a reinstatement of the Obligations, the Liens and security interests
with respect to all such recovered amounts and shall have all rights, powers and
remedies as a Secured Party under this Indenture and the Security Documents
which shall continue in full force and effect. In such event, this Indenture
shall be automatically reinstated and each of the Issuer and the Guarantors
shall take such action as may be reasonably requested by the Trustee to effect
such reinstatement.
(b)    In case the Collateral shall be in the possession of a receiver or
trustee, lawfully appointed, the powers conferred in this Article Twelve upon
the Issuer or a Guarantor with respect to the release, sale or other disposition
of such property may be exercised by such receiver or trustee, and an instrument
signed by such receiver or trustee shall be deemed the equivalent of any similar
instrument of the Issuer or a Guarantor or of any officer or officers thereof
required by the provisions of this Article Twelve; and if the Trustee shall be
in the possession of the Collateral under any provision of this Indenture, then
such powers may be exercised by the Trustee.



-93-



--------------------------------------------------------------------------------




EXHIBIT A-1
[FORM OF FACE OF GLOBAL NOTE]

[Global Notes Legend]
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC) ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE
AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS MADE
IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO ON
THE REVERSE HEREOF.
[[FOR REGULATION S GLOBAL NOTE ONLY] UNTIL 40 DAYS AFTER THE LATER OF
COMMENCEMENT OR COMPLETION OF THE OFFERING, AN OFFER OR SALE OF SECURITIES
WITHIN THE UNITED STATES BY A DEALER (AS DEFINED IN THE SECURITIES ACT) MAY
VIOLATE THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT IF SUCH OFFER OR
SALE IS MADE OTHERWISE THAN IN ACCORDANCE WITH RULE 144A THEREUNDER.]
[Restricted Notes Legend for Notes Offered
Otherwise than in Reliance on Regulation S]
THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF
THIS NOTE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO
THE ISSUER, (II) WITHIN THE UNITED STATES TO A PERSON WHOM THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (III) TO
AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(a)(1),(2),(3) OR (7) OF
REGULATION D UNDER THE SECURITIES ACT

A-1-1



--------------------------------------------------------------------------------




THAT IS AN INSTITUTIONAL INVESTOR ACQUIRING THE NOTES FOR ITS OWN ACCOUNT OR FOR
THE ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A
MINIMUM PRINCIPAL AMOUNT OF NOTES OF US$250,000, FOR INVESTMENT PURPOSES AND NOT
WITH A VIEW TO OR FOR OFFER OR SALE IN CONNECTION WITH ANY DISTRIBUTION IN
VIOLATION OF THE SECURITIES ACT, (IV) OUTSIDE THE UNITED STATES IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE SECURITIES ACT, (V) PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF AVAILABLE) OR (VI) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH (VI) IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES, AND (B) THE HOLDER SHALL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THIS NOTE FROM IT OF THE RESALE RESTRICTIONS REFERRED TO
IN (A) ABOVE.
[Restricted Notes Legend for Notes Offered in Reliance on Regulation S.]
THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION ORIGINALLY
EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES OR TO, OR FOR
THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ALL
APPLICABLE STATE SECURITIES LAWS. TERMS USED ABOVE HAVE THE MEANINGS GIVEN TO
THEM IN REGULATION S UNDER THE SECURITIES ACT.
[Temporary Regulation S Global Note Legend]
EXCEPT AS SET FORTH BELOW, BENEFICIAL OWNERSHIP INTERESTS IN THIS TEMPORARY
REGULATION S GLOBAL NOTE SHALL NOT BE EXCHANGEABLE FOR INTERESTS IN THE
PERMANENT REGULATION S GLOBAL NOTE OR ANY OTHER NOTE REPRESENTING AN INTEREST IN
THE NOTES REPRESENTED HEREBY WHICH DO NOT CONTAIN A LEGEND CONTAINING
RESTRICTIONS ON TRANSFER, UNTIL THE EXPIRATION OF THE “40-DAY DISTRIBUTION
COMPLIANCE PERIOD” (WITHIN THE MEANING OF RULE 903(b)(2) OF REGULATION S UNDER
THE SECURITIES ACT) AND THEN ONLY UPON CERTIFICATION IN FORM REASONABLY
SATISFACTORY TO THE TRUSTEE THAT SUCH BENEFICIAL INTERESTS ARE OWNED EITHER BY
NON-U.S. PERSONS OR U.S. PERSONS WHO PURCHASED SUCH INTERESTS IN A TRANSACTION
THAT DID NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT. DURING SUCH 40-DAY
DISTRIBUTION COMPLIANCE PERIOD, BENEFICIAL OWNERSHIP INTERESTS IN THIS TEMPORARY
REGULATION S GLOBAL NOTE MAY ONLY BE SOLD, PLEDGED OR TRANSFERRED (I) TO THE
ISSUER, (II) OUTSIDE THE UNITED STATES IN A TRANSACTION IN ACCORDANCE WITH RULE
904 OF REGULATION S UNDER THE SECURITIES ACT, OR (III) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH
(III) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES. HOLDERS OF INTERESTS IN THIS TEMPORARY REGULATION S GLOBAL NOTE
SHALL NOTIFY ANY PURCHASER OF THIS NOTE OF THE RESALE RESTRICTIONS REFERRED TO
ABOVE, IF THEN APPLICABLE.

A-1-2



--------------------------------------------------------------------------------




AFTER THE EXPIRATION OF THE DISTRIBUTION COMPLIANCE PERIOD, BENEFICIAL INTERESTS
IN THIS TEMPORARY REGULATION S GLOBAL NOTE MAY BE EXCHANGED FOR INTERESTS IN A
RULE 144A GLOBAL NOTE ONLY IF (1) SUCH EXCHANGE OCCURS IN CONNECTION WITH A
TRANSFER OF THE NOTES IN COMPLIANCE WITH RULE 144A AND (2) THE TRANSFEROR OF THE
REGULATION S GLOBAL NOTE FIRST DELIVERS TO THE TRUSTEE A WRITTEN CERTIFICATE (IN
THE FORM ATTACHED TO THIS CERTIFICATE) TO THE EFFECT THAT THE REGULATION S
GLOBAL NOTE IS BEING TRANSFERRED (A) TO A PERSON WHO THE TRANSFEROR REASONABLY
BELIEVES TO BE A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A,
(B) TO A PERSON WHO IS PURCHASING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, AND (C) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE STATES OF
THE UNITED STATES AND OTHER JURISDICTIONS.
AFTER THE EXPIRATION OF THE DISTRIBUTION COMPLIANCE PERIOD, BENEFICIAL INTERESTS
IN THIS TEMPORARY REGULATION S GLOBAL NOTE MAY BE EXCHANGED FOR INTERESTS IN AN
IAI GLOBAL NOTE ONLY IF (1) SUCH EXCHANGE OCCURS IN CONNECTION WITH A TRANSFER
OF THE NOTES IN COMPLIANCE WITH AN EXEMPTION UNDER THE SECURITIES ACT AND (2)
THE TRANSFEROR OF THE REGULATION S GLOBAL NOTE FIRST DELIVERS TO THE TRUSTEE A
WRITTEN CERTIFICATE (IN THE FORM ATTACHED TO THIS CERTIFICATE) TO THE EFFECT
THAT THE REGULATION S GLOBAL NOTE IS BEING TRANSFERRED (A) TO AN “ACCREDITED
INVESTOR” WITHIN THE MEANING OF RULE 501(a)(1),(2),(3) OR (7) OF REGULATION D
UNDER THE SECURITIES ACT THAT IS AN INSTITUTIONAL INVESTOR ACQUIRING THE NOTES
FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED
INVESTOR, IN EACH CASE IN A MINIMUM PRINCIPAL AMOUNT OF NOTES OF US$250,000, FOR
INVESTMENT PURPOSES AND NOT WITH A VIEW TO OR FOR OFFER OR SALE IN CONNECTION
WITH ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT AND (B) IN ACCORDANCE
WITH ALL APPLICABLE SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER
JURISDICTIONS.
BENEFICIAL INTERESTS IN A RULE 144A GLOBAL NOTE OR AN IAI GLOBAL NOTE MAY BE
TRANSFERRED TO A PERSON WHO TAKES DELIVERY IN THE FORM OF AN INTEREST IN THE
REGULATION S GLOBAL NOTE, WHETHER BEFORE OR AFTER THE EXPIRATION OF THE 40-DAY
DISTRIBUTION COMPLIANCE PERIOD, ONLY IF THE TRANSFEROR FIRST DELIVERS TO THE
TRUSTEE A WRITTEN CERTIFICATE (IN THE FORM ATTACHED TO THIS CERTIFICATE) TO THE
EFFECT THAT SUCH TRANSFER IS BEING MADE IN ACCORDANCE WITH RULE 903 OR 904 OF
REGULATION S OR RULE 144 (IF AVAILABLE).
[Definitive Notes Legend]
IN CONNECTION WITH ANY TRANSFER, THE HOLDER SHALL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.



A-1-3



--------------------------------------------------------------------------------




FORM OF GLOBAL INITIAL NOTE
CUSIP
ISIN
QVC, INC.
No.     $
4.375% SENIOR SECURED NOTE DUE 2023
QVC, INC., a Delaware corporation (the “Company”), for value received, promises
to pay to CEDE & CO. or registered assigns the principal sum of             
dollars on March 15, 2023.
Interest Payment Dates: March 15 and September 15.
Record Dates: March 1 and September 1.
Reference is made to the further provisions of this Note contained herein, which
shall for all purposes have the same effect as if set forth at this place.

A-1-4



--------------------------------------------------------------------------------




[FORM OF REVERSE OF GLOBAL INITIAL NOTE]
QVC, INC.
4.375% SENIOR SECURED NOTE DUE 2023
1.    Interest.
QVC, INC., a Delaware corporation (the “Company”), promises to pay, until the
principal hereof is paid or made available for payment, interest (including
Additional Interest, if any) on the principal amount set forth on the face
hereof at a rate of 4.375% per annum. Interest hereon shall accrue from and
including the most recent date to which interest has been paid or, if no
interest has been paid, from and including March 18, 2013 to but excluding the
date on which interest is paid. Interest shall be payable in arrears on each
March 15 and September 15 commencing on September 15, 2013. Interest (including
Additional Interest) shall be computed on the basis of a 360-day year of twelve
30-day months. The Company shall pay interest on overdue principal and on
overdue interest (to the full extent permitted by law) at a rate of 4.375% per
annum.
In addition to the rights provided to Holders of the Notes under the Indenture,
Holders of Registrable Notes (as defined in the Registration Rights Agreement)
shall have all rights set forth in the Registration Rights Agreement, dated as
of March 18, 2013, among the Company, the Guarantors named therein and the other
parties named on the signature pages thereto (the “Registration Rights
Agreement”), including the right to receive Additional Interest pursuant to the
Registration Rights Agreement in certain circumstances. If applicable,
Additional Interest payable pursuant to the Registration Rights Agreement shall
be paid to the same Persons, in the same manner and at the same times as regular
interest.
[Until this Temporary Regulation S Global Note is exchanged for one or more
Regulation S Permanent Global Notes, the Holder hereof shall not be entitled to
receive payments of interest (including Additional Interest, if any) hereon;
until so exchanged in full, this Temporary Regulation S Global Note shall in all
other respects be entitled to the same benefits as other Notes under the
Indenture.]
2.    Method of Payment. The Company shall pay interest hereon (except defaulted
interest) and Additional Interest, if any, to the Persons who are registered
Holders at the close of business on March 1 or September 1 next preceding the
interest payment date (whether or not a Business Day). Holders must surrender
Notes to a Paying Agent to collect principal payments. The Company (through the
Paying Agent) shall pay principal and interest (including Additional Interest,
if any) in money of the United States of America that at the time of payment is
legal tender for payment of public and private debts. If the Holder has given
wire transfer instructions to the Company at least ten Business Days prior to
the payment date, the Company shall make all payments on this Note by wire
transfer of immediately available funds to the account specified in those
instructions. Otherwise, payments on this Note shall be made at the office or
agency of the Payment Agent unless the Company elects to make interest payments
by check mailed to the Holders at their addresses set forth in the register of
Holders.
3.    Paying Agent and Registrar. Initially, U.S. Bank National Association, a
national banking association (the “Trustee”), shall act as a Paying Agent and
Registrar. The Company may appoint and change any Paying Agent or Registrar or
co-registrar without notice. The Company or any of its Affiliates may act as
Paying Agent or Registrar.

A-1-5



--------------------------------------------------------------------------------




4.    Indenture. The Company issued the Notes under an Indenture dated as of
March 18, 2013 (the “Indenture”) among the Company, the Guarantors (as defined
in the Indenture) and the Trustee. This is one of a series of 2023 Notes of the
Company issued, or to be issued, under the Indenture. The 2023 Notes include (i)
$750,000,000 aggregate principal amount of the Company’s 4.375% Senior Secured
Notes due 2023 (the “Initial Notes”), (ii) if and when issued, additional Notes
that may be issued from time to time under the Indenture subsequent to March 18,
2013 (the “Additional Notes”) and (iii) if and when issued, the Company’s 4.375%
Senior Secured Notes due 2023 that may be issued from time to time under the
Indenture in exchange for Initial Notes or Additional Notes in an offer
registered under the Securities Act as provided in the Registration Rights
Agreement (herein called “Exchange Notes”). The Initial Notes, the Additional
Notes and the Exchange Notes shall be considered collectively as a single class
for all purposes of the Indenture. The terms of the Notes include those stated
in the Indenture and those made part of the Indenture by reference to the Trust
Indenture Act of 1939 (15 U.S. Code §§ 77aaa-77bbbb), as amended from time to
time. The Notes are subject to all such terms, and Holders are referred to the
Indenture and such Act for a statement of them. Capitalized and certain other
terms used herein and not otherwise defined have the meanings set forth in the
Indenture.
5.    Mandatory Redemption. Except as set forth in paragraph 8 below, the
Company shall not be required to make mandatory redemption payments with respect
to the Notes.
6.    Optional Redemption. (a) The 2023 Notes are redeemable at the Company’s
election, in whole or in part at any time upon not less than 30 nor more than 60
days’ notice, at a redemption price equal to the greater of:
(i)    100% of the aggregate principal amount of the Notes to be redeemed, or
(ii)    as determined by an Independent Investment Banker, the sum of the
present values of the remaining scheduled payments of principal and interest on
the Notes to be redeemed (not including any portion of such payments of interest
accrued to the date of redemption) discounted to the redemption date on a
semiannual basis (assuming a 360-day year consisting of twelve 30-day months) at
the Adjusted Treasury Rate, plus 40 basis points,
plus, in either of the above cases, accrued and unpaid interest (including
Additional Interest, if any) to the date of redemption on the Notes to be
redeemed.
(b)     In the event of a redemption of fewer than all of the 2023 Notes, the
Trustee shall select the 2023 Notes to be redeemed in compliance with the
requirements of the principal national securities exchange, if any, on which
such Notes are listed, or if such Notes are not then listed on a national
securities exchange, on a pro rata basis, by lot or in such other manner as the
Trustee shall deem fair and appropriate. The Notes shall be redeemable in whole
or in part upon not less than 30 nor more than 60 days’ prior written notice,
mailed by first class mail to a Holder’s last address as it shall appear on the
register maintained by the Registrar of the Notes. On and after any Redemption
Date, interest shall cease to accrue on the Notes or portions thereof called for
redemption unless the Company shall fail to redeem any such Note.
7.    Notice of Redemption. Notice of redemption shall be mailed at least 30
days but not more than 60 days before the Redemption Date to each Holder to be
redeemed at his registered address, except that redemption notices may be mailed
more than 60 days prior to a Redemption Date if the notice is issued in
connection with a satisfaction and discharge of the Indenture. On and after the
Redemption Date, unless the Company defaults in making the redemption payment,
interest ceases to accrue on Notes or portions thereof called for redemption.

A-1-6



--------------------------------------------------------------------------------




8.    Offers To Purchase. The Indenture provides that upon the occurrence of a
Change of Control Triggering Event and subject to further limitations contained
therein, the Company shall make an offer to purchase outstanding Notes in
accordance with the procedures set forth in the Indenture.
9.    Collateral. These Notes are secured initially by a security interest in
the Collateral pursuant to certain Security Documents. Reference is made to the
Indenture for events causing release of the security interest in the Collateral.
10.    Denominations, Transfer, Exchange. The Notes are in registered form
without coupons in denominations of $2,000 and integral multiples of $1,000. A
Holder may transfer or exchange Notes in accordance with the Indenture. The
Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and to pay to it any taxes and fees required
by law or permitted by the Indenture. The Registrar need not register the
transfer of or exchange of any Notes or a portion of a Note selected for
redemption for a period of 15 days before a mailing of notice of redemption.
[This Temporary Regulation S Global Note is exchangeable in whole or in part for
one or more Global Notes only (i) on or after the expiration of the Restricted
Period and (ii) upon presentation of certificates (accompanied by an Opinion of
Counsel, if applicable) required by Article Two of the Indenture. Upon exchange
of this Temporary Regulation S Global Note for one or more Global Notes, the
Trustee shall cancel this Temporary Regulation S Global Note.]
11.    Persons Deemed Owners. The registered Holder of this Note may be treated
as the owner of this Note for all purposes.
12.    Unclaimed Money. If money for the payment of principal or interest or
Additional Interest, if any, remains unclaimed for two years, the Trustee shall
pay the money back to the Company at its written request. After that, Holders
entitled to the money must look to the Company for payment as general creditors
unless an “abandoned property” law designates another Person.
13.    Amendment, Supplement, Waiver, Etc. The Company, the Guarantors and the
Trustee (if a party thereto) may, without the consent of the Holders of any
outstanding Notes, amend, waive or supplement the Indenture or the Notes for
certain specified purposes, including, among other things, curing ambiguities,
defects or inconsistencies, maintaining the qualification of the Indenture under
the Trust Indenture Act of 1939, as amended, and making any change that does not
materially and adversely affect the rights of any Holder. Other amendments and
modifications of the Indenture or the Notes may be made by the Company, the
Guarantors and the Trustee with the consent of the Holders of not less than a
majority of the aggregate principal amount of the outstanding Notes, subject to
certain exceptions requiring the consent of the Holders of the particular Notes
to be affected.
14.    Successor Corporation. When a successor corporation assumes all the
obligations of its predecessor under the Notes and the Indenture and the
transaction complies with the terms of Article Five of the Indenture, the
predecessor corporation shall, except as provided in Article Five, be released
from those obligations.

A-1-7



--------------------------------------------------------------------------------




15.    Defaults and Remedies. Events of Default are set forth in the Indenture.
Subject to certain limitations in the Indenture, if an Event of Default
specified in clause (7) or (8) of Section 6.01 with respect to the Company or
any Guarantor occurs, all outstanding Notes shall become due and payable without
any further action or notice. If an Event of Default specified in clause (1) or
(2) of Section 6.01 as to the 2023 Notes occurs, the Trustee or the Holders of
at least 25% in aggregate principal amount then outstanding 2023 Notes, by
written notice to the Company and the Trustee, may declare all amounts owing
under the 2023 Notes to be due and payable. If any other Event of Default (other
than an Event of Default specified in clause (7) or (8) of Section 6.01 with
respect to the Company or any Guarantor) occurs and is continuing, the Trustee
or the Holders of not less than 25% in aggregate principal amount of the
outstanding Notes may, by written notice to the Trustee and the Company, and the
Trustee upon the request of the Holders of not less than 25% in aggregate
principal amount of the outstanding Notes shall, declare all principal of and
accrued interest on all Notes to be immediately due and payable and such amounts
shall become immediately due and payable. Holders may not enforce the Indenture
or the Notes except as provided in the Indenture. The Trustee may require
indemnity satisfactory to it before it enforces the Indenture or the Notes.
Subject to certain limitations, Holders of a majority in principal amount of the
then outstanding Notes may direct the Trustee in its exercise of any trust or
power. The Trustee may withhold from Holders notice of any continuing default
(except a default in payment of principal, premium, if any, or interest on the
Notes or a default in the observance or performance of any of the obligations of
the Company under Article Five of the Indenture) if it determines that
withholding notice is in their best interests.
16.    Trustee Dealings with Company. The Trustee, in its individual or any
other capacity, may make loans to, accept deposits from, and perform services
for the Company or its Affiliates, and may otherwise deal with the Company or
its Affiliates, as if it were not Trustee.
17.    Discharge. The Company’s obligations pursuant to the Indenture shall be
discharged, except for obligations pursuant to certain sections thereof, subject
to the terms of the Indenture, upon the payment of all the Notes or upon the
irrevocable deposit with the Trustee of United States dollars or U.S. Government
Obligations sufficient to pay when due principal of and interest on the Notes to
maturity or redemption, as the case may be.
18.    Guarantees. The Note shall be entitled to the benefits of certain Note
Guarantees made for the benefit of the Holders. Reference is hereby made to the
Indenture for a statement of the respective rights, limitations of rights,
duties and obligations thereunder of the Guarantors, the Trustee and the
Holders, and for events causing release of the Guarantors from the Note
Guarantees.
19.    Authentication. This Note shall not be valid until the Trustee signs the
certificate of authentication on the other side of this Note.
20.    Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York, as applied to contracts made and
performed within the State of New York. The Trustee, the Company, the Guarantor
and the Holders agree to submit to the jurisdiction of the courts of the State
of New York in any action or proceeding arising out of or relating to the
Indenture or the Notes.
21.    Abbreviations. Customary abbreviations may be used in the name of a
Holder or an assignee, such as: TEN COM (= tenants in common), TENANT (= tenants
by the entireties), JT TEN (= joint tenants with right of survivorship and not
as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to
Minors Act).

A-1-8



--------------------------------------------------------------------------------




22.    CUSIP/ISIN Numbers. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Company has caused
CUSIP/ISIN numbers to be printed on the Notes and the Trustee may use CUSIP/ISIN
numbers in notices of redemption as a convenience to Holders. No representation
is made as to the accuracy of such numbers either as printed on the Notes or as
contained in any notice of redemption and reliance may be placed only on the
other identification numbers placed thereon.
The Company shall furnish to any Holder upon written request and without charge
a copy of the Indenture and the Registration Rights Agreement. Requests may be
made to:
QVC, INC.
Studio Park,1200 Wilson Drive, MC 207
West Chester, Pennsylvania 19382

Attention: General Counsel



































A-1-9



--------------------------------------------------------------------------------




[TO BE ATTACHED TO GLOBAL NOTES]

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE
The following increases or decreases in this Global Note have been made:
Date of
Exchange
Amount of decrease in Principal amount of this Global Note
Amount of increase in Principal amount of this Global Note
Principal amount of this Global Note following such decrease or increase
Signature of authorized officer of Trustee or Notes Custodian
 
 
 
 
 
 
 
 
 
 




A-1-10



--------------------------------------------------------------------------------




EXHIBIT A-2
[FORM OF FACE OF GLOBAL NOTE]

[Global Notes Legend]
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC) ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE
AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS MADE
IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO ON
THE REVERSE HEREOF.
[[FOR REGULATION S GLOBAL NOTE ONLY] UNTIL 40 DAYS AFTER THE LATER OF
COMMENCEMENT OR COMPLETION OF THE OFFERING, AN OFFER OR SALE OF SECURITIES
WITHIN THE UNITED STATES BY A DEALER (AS DEFINED IN THE SECURITIES ACT) MAY
VIOLATE THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT IF SUCH OFFER OR
SALE IS MADE OTHERWISE THAN IN ACCORDANCE WITH RULE 144A THEREUNDER.]
[Restricted Notes Legend for Notes Offered
Otherwise than in Reliance on Regulation S]
THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF
THIS NOTE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO
THE ISSUER, (II) WITHIN THE UNITED STATES TO A PERSON WHOM THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (III) TO
AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(a)(1),(2),(3) OR (7) OF
REGULATION D UNDER THE SECURITIES ACT

A-2-1



--------------------------------------------------------------------------------




THAT IS AN INSTITUTIONAL INVESTOR ACQUIRING THE NOTES FOR ITS OWN ACCOUNT OR FOR
THE ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A
MINIMUM PRINCIPAL AMOUNT OF NOTES OF US$250,000, FOR INVESTMENT PURPOSES AND NOT
WITH A VIEW TO OR FOR OFFER OR SALE IN CONNECTION WITH ANY DISTRIBUTION IN
VIOLATION OF THE SECURITIES ACT, (IV) OUTSIDE THE UNITED STATES IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE SECURITIES ACT, (V) PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF AVAILABLE) OR (VI) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH (VI) IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES, AND (B) THE HOLDER SHALL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THIS NOTE FROM IT OF THE RESALE RESTRICTIONS REFERRED TO
IN (A) ABOVE.
[Restricted Notes Legend for Notes Offered in Reliance on Regulation S.]
THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION ORIGINALLY
EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES OR TO, OR FOR
THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ALL
APPLICABLE STATE SECURITIES LAWS. TERMS USED ABOVE HAVE THE MEANINGS GIVEN TO
THEM IN REGULATION S UNDER THE SECURITIES ACT.
[Temporary Regulation S Global Note Legend]
EXCEPT AS SET FORTH BELOW, BENEFICIAL OWNERSHIP INTERESTS IN THIS TEMPORARY
REGULATION S GLOBAL NOTE SHALL NOT BE EXCHANGEABLE FOR INTERESTS IN THE
PERMANENT REGULATION S GLOBAL NOTE OR ANY OTHER NOTE REPRESENTING AN INTEREST IN
THE NOTES REPRESENTED HEREBY WHICH DO NOT CONTAIN A LEGEND CONTAINING
RESTRICTIONS ON TRANSFER, UNTIL THE EXPIRATION OF THE “40-DAY DISTRIBUTION
COMPLIANCE PERIOD” (WITHIN THE MEANING OF RULE 903(b)(2) OF REGULATION S UNDER
THE SECURITIES ACT) AND THEN ONLY UPON CERTIFICATION IN FORM REASONABLY
SATISFACTORY TO THE TRUSTEE THAT SUCH BENEFICIAL INTERESTS ARE OWNED EITHER BY
NON-U.S. PERSONS OR U.S. PERSONS WHO PURCHASED SUCH INTERESTS IN A TRANSACTION
THAT DID NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT. DURING SUCH 40-DAY
DISTRIBUTION COMPLIANCE PERIOD, BENEFICIAL OWNERSHIP INTERESTS IN THIS TEMPORARY
REGULATION S GLOBAL NOTE MAY ONLY BE SOLD, PLEDGED OR TRANSFERRED (I) TO THE
ISSUER, (II) OUTSIDE THE UNITED STATES IN A TRANSACTION IN ACCORDANCE WITH RULE
904 OF REGULATION S UNDER THE SECURITIES ACT, OR (III) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH
(III) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES. HOLDERS OF INTERESTS IN THIS TEMPORARY REGULATION S GLOBAL NOTE
SHALL NOTIFY ANY PURCHASER OF THIS NOTE OF THE RESALE RESTRICTIONS REFERRED TO
ABOVE, IF THEN APPLICABLE.

A-2-2



--------------------------------------------------------------------------------




AFTER THE EXPIRATION OF THE DISTRIBUTION COMPLIANCE PERIOD, BENEFICIAL INTERESTS
IN THIS TEMPORARY REGULATION S GLOBAL NOTE MAY BE EXCHANGED FOR INTERESTS IN A
RULE 144A GLOBAL NOTE ONLY IF (1) SUCH EXCHANGE OCCURS IN CONNECTION WITH A
TRANSFER OF THE NOTES IN COMPLIANCE WITH RULE 144A AND (2) THE TRANSFEROR OF THE
REGULATION S GLOBAL NOTE FIRST DELIVERS TO THE TRUSTEE A WRITTEN CERTIFICATE (IN
THE FORM ATTACHED TO THIS CERTIFICATE) TO THE EFFECT THAT THE REGULATION S
GLOBAL NOTE IS BEING TRANSFERRED (A) TO A PERSON WHO THE TRANSFEROR REASONABLY
BELIEVES TO BE A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A,
(B) TO A PERSON WHO IS PURCHASING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, AND (C) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE STATES OF
THE UNITED STATES AND OTHER JURISDICTIONS.
AFTER THE EXPIRATION OF THE DISTRIBUTION COMPLIANCE PERIOD, BENEFICIAL INTERESTS
IN THIS TEMPORARY REGULATION S GLOBAL NOTE MAY BE EXCHANGED FOR INTERESTS IN AN
IAI GLOBAL NOTE ONLY IF (1) SUCH EXCHANGE OCCURS IN CONNECTION WITH A TRANSFER
OF THE NOTES IN COMPLIANCE WITH AN EXEMPTION UNDER THE SECURITIES ACT AND (2)
THE TRANSFEROR OF THE REGULATION S GLOBAL NOTE FIRST DELIVERS TO THE TRUSTEE A
WRITTEN CERTIFICATE (IN THE FORM ATTACHED TO THIS CERTIFICATE) TO THE EFFECT
THAT THE REGULATION S GLOBAL NOTE IS BEING TRANSFERRED (A) TO AN “ACCREDITED
INVESTOR” WITHIN THE MEANING OF RULE 501(a)(1),(2),(3) OR (7) OF REGULATION D
UNDER THE SECURITIES ACT THAT IS AN INSTITUTIONAL INVESTOR ACQUIRING THE NOTES
FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED
INVESTOR, IN EACH CASE IN A MINIMUM PRINCIPAL AMOUNT OF NOTES OF US$250,000, FOR
INVESTMENT PURPOSES AND NOT WITH A VIEW TO OR FOR OFFER OR SALE IN CONNECTION
WITH ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT AND (B) IN ACCORDANCE
WITH ALL APPLICABLE SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER
JURISDICTIONS.
BENEFICIAL INTERESTS IN A RULE 144A GLOBAL NOTE OR AN IAI GLOBAL NOTE MAY BE
TRANSFERRED TO A PERSON WHO TAKES DELIVERY IN THE FORM OF AN INTEREST IN THE
REGULATION S GLOBAL NOTE, WHETHER BEFORE OR AFTER THE EXPIRATION OF THE 40-DAY
DISTRIBUTION COMPLIANCE PERIOD, ONLY IF THE TRANSFEROR FIRST DELIVERS TO THE
TRUSTEE A WRITTEN CERTIFICATE (IN THE FORM ATTACHED TO THIS CERTIFICATE) TO THE
EFFECT THAT SUCH TRANSFER IS BEING MADE IN ACCORDANCE WITH RULE 903 OR 904 OF
REGULATION S OR RULE 144 (IF AVAILABLE).
[Definitive Notes Legend]
IN CONNECTION WITH ANY TRANSFER, THE HOLDER SHALL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.

A-2-3



--------------------------------------------------------------------------------




FORM OF GLOBAL INITIAL NOTE
CUSIP
ISIN
QVC, INC.
No.    $
5.950% SENIOR SECURED NOTE DUE 2043
QVC, INC., a Delaware corporation (the “Company”), for value received, promises
to pay to CEDE & CO. or registered assigns the principal sum of             
dollars on March 15, 2043.
Interest Payment Dates: March 15 and September 15.
Record Dates: March 1 and September 1.
Reference is made to the further provisions of this Note contained herein, which
shall for

A-2-4



--------------------------------------------------------------------------------




[FORM OF REVERSE OF GLOBAL INITIAL NOTE]
QVC, INC.
5.950% SENIOR SECURED NOTE DUE 2043
1.    Interest.
QVC, INC., a Delaware corporation (the “Company”), promises to pay, until the
principal hereof is paid or made available for payment, interest (including
Additional Interest, if any) on the principal amount set forth on the face
hereof at a rate of 5.950% per annum. Interest hereon shall accrue from and
including the most recent date to which interest has been paid or, if no
interest has been paid, from and including March 18, 2013 to but excluding the
date on which interest is paid. Interest shall be payable in arrears on each
March 15 and September 15 commencing on September 15, 2013. Interest (including
Additional Interest) shall be computed on the basis of a 360-day year of twelve
30-day months. The Company shall pay interest on overdue principal and on
overdue interest (to the full extent permitted by law) at a rate of 5.950% per
annum.
In addition to the rights provided to Holders of the Notes under the Indenture,
Holders of Registrable Notes (as defined in the Registration Rights Agreement)
shall have all rights set forth in the Registration Rights Agreement, dated as
of March 18, 2013, among the Company, the Guarantors named therein and the other
parties named on the signature pages thereto (the “Registration Rights
Agreement”), including the right to receive Additional Interest pursuant to the
Registration Rights Agreement in certain circumstances. If applicable,
Additional Interest payable pursuant to the Registration Rights Agreement shall
be paid to the same Persons, in the same manner and at the same times as regular
interest.
[Until this Temporary Regulation S Global Note is exchanged for one or more
Regulation S Permanent Global Notes, the Holder hereof shall not be entitled to
receive payments of interest (including Additional Interest, if any) hereon;
until so exchanged in full, this Temporary Regulation S Global Note shall in all
other respects be entitled to the same benefits as other Notes under the
Indenture.]
2.    Method of Payment. The Company shall pay interest hereon (except defaulted
interest) and Additional Interest, if any, to the Persons who are registered
Holders at the close of business on March 1 or September 1 next preceding the
interest payment date (whether or not a Business Day). Holders must surrender
Notes to a Paying Agent to collect principal payments. The Company (through the
Paying Agent) shall pay principal and interest (including Additional Interest,
if any) in money of the United States of America that at the time of payment is
legal tender for payment of public and private debts. If the Holder has given
wire transfer instructions to the Company at least ten Business Days prior to
the payment date, the Company shall make all payments on this Note by wire
transfer of immediately available funds to the account specified in those
instructions. Otherwise, payments on this Note shall be made at the office or
agency of the Payment Agent unless the Company elects to make interest payments
by check mailed to the Holders at their addresses set forth in the register of
Holders.
3.    Paying Agent and Registrar. Initially, U.S. Bank National Association, a
national banking association (the “Trustee”), shall act as a Paying Agent and
Registrar. The Company may appoint and change any Paying Agent or Registrar or
co-registrar without notice. The Company or any of its Affiliates may act as
Paying Agent or Registrar.

A-2-5



--------------------------------------------------------------------------------




4.    Indenture. The Company issued the Notes under an Indenture dated as of
March 18, 2013 (the “Indenture”) among the Company, the Guarantors (as defined
in the Indenture) and the Trustee. This is one of a series of 2043 Notes of the
Company issued, or to be issued, under the Indenture. The 2043 Notes include (i)
$300,000,000 aggregate principal amount of the Company’s 5.950% Senior Secured
Notes due 2043 (the “Initial Notes”), (ii) if and when issued, additional Notes
that may be issued from time to time under the Indenture subsequent to March 18,
2013 (the “Additional Notes”) and (iii) if and when issued, the Company’s 5.950%
Senior Secured Notes due 2043 that may be issued from time to time under the
Indenture in exchange for Initial Notes or Additional Notes in an offer
registered under the Securities Act as provided in the Registration Rights
Agreement (herein called “Exchange Notes”). The Initial Notes, the Additional
Notes and the Exchange Notes shall be considered collectively as a single class
for all purposes of the Indenture. The terms of the Notes include those stated
in the Indenture and those made part of the Indenture by reference to the Trust
Indenture Act of 1939 (15 U.S. Code §§ 77aaa-77bbbb), as amended from time to
time. The Notes are subject to all such terms, and Holders are referred to the
Indenture and such Act for a statement of them. Capitalized and certain other
terms used herein and not otherwise defined have the meanings set forth in the
Indenture.
5.    Mandatory Redemption. Except as set forth in paragraph 8 below, the
Company shall not be required to make mandatory redemption payments with respect
to the Notes.
6.    Optional Redemption. (a) The 2043 Notes are redeemable at the Company’s
election, in whole or in part at any time upon not less than 30 nor more than 60
days’ notice, at a redemption price equal to the greater of:
(i)    100% of the aggregate principal amount of the Notes to be redeemed, or
(ii)    as determined by an Independent Investment Banker, the sum of the
present values of the remaining scheduled payments of principal and interest on
the Notes to be redeemed (not including any portion of such payments of interest
accrued to the date of redemption) discounted to the redemption date on a
semiannual basis (assuming a 360-day year consisting of twelve 30-day months) at
the Adjusted Treasury Rate, plus 45 basis points,
plus, in either of the above cases, accrued and unpaid interest (including
Additional Interest, if any) to the date of redemption on the Notes to be
redeemed.
(b)     In the event of a redemption of fewer than all of the 2043 Notes, the
Trustee shall select the 2043 Notes to be redeemed in compliance with the
requirements of the principal national securities exchange, if any, on which
such Notes are listed, or if such Notes are not then listed on a national
securities exchange, on a pro rata basis, by lot or in such other manner as the
Trustee shall deem fair and appropriate. The Notes shall be redeemable in whole
or in part upon not less than 30 nor more than 60 days’ prior written notice,
mailed by first class mail to a Holder’s last address as it shall appear on the
register maintained by the Registrar of the Notes. On and after any Redemption
Date, interest shall cease to accrue on the Notes or portions thereof called for
redemption unless the Company shall fail to redeem any such Note.
7.    Notice of Redemption. Notice of redemption shall be mailed at least 30
days but not more than 60 days before the Redemption Date to each Holder to be
redeemed at his registered address, except that redemption notices may be mailed
more than 60 days prior to a Redemption Date if the notice is issued in
connection with a satisfaction and discharge of the Indenture. On and after the
Redemption Date, unless the Company defaults in making the redemption payment,
interest ceases to accrue on Notes or portions thereof called for redemption.

A-2-6



--------------------------------------------------------------------------------




8.    Offers To Purchase. The Indenture provides that upon the occurrence of a
Change of Control Triggering Event and subject to further limitations contained
therein, the Company shall make an offer to purchase outstanding Notes in
accordance with the procedures set forth in the Indenture.
9.    Collateral. These Notes are secured initially by a security interest in
the Collateral pursuant to certain Security Documents. Reference is made to the
Indenture for events causing release of the security interest in the Collateral.
10.    Denominations, Transfer, Exchange. The Notes are in registered form
without coupons in denominations of $2,000 and integral multiples of $1,000. A
Holder may transfer or exchange Notes in accordance with the Indenture. The
Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and to pay to it any taxes and fees required
by law or permitted by the Indenture. The Registrar need not register the
transfer of or exchange of any Notes or a portion of a Note selected for
redemption for a period of 15 days before a mailing of notice of redemption.
[This Temporary Regulation S Global Note is exchangeable in whole or in part for
one or more Global Notes only (i) on or after the expiration of the Restricted
Period and (ii) upon presentation of certificates (accompanied by an Opinion of
Counsel, if applicable) required by Article Two of the Indenture. Upon exchange
of this Temporary Regulation S Global Note for one or more Global Notes, the
Trustee shall cancel this Temporary Regulation S Global Note.]
11.    Persons Deemed Owners. The registered Holder of this Note may be treated
as the owner of this Note for all purposes.
12.    Unclaimed Money. If money for the payment of principal or interest or
Additional Interest, if any, remains unclaimed for two years, the Trustee shall
pay the money back to the Company at its written request. After that, Holders
entitled to the money must look to the Company for payment as general creditors
unless an “abandoned property” law designates another Person.
13.    Amendment, Supplement, Waiver, Etc. The Company, the Guarantors and the
Trustee (if a party thereto) may, without the consent of the Holders of any
outstanding Notes, amend, waive or supplement the Indenture or the Notes for
certain specified purposes, including, among other things, curing ambiguities,
defects or inconsistencies, maintaining the qualification of the Indenture under
the Trust Indenture Act of 1939, as amended, and making any change that does not
materially and adversely affect the rights of any Holder. Other amendments and
modifications of the Indenture or the Notes may be made by the Company, the
Guarantors and the Trustee with the consent of the Holders of not less than a
majority of the aggregate principal amount of the outstanding Notes, subject to
certain exceptions requiring the consent of the Holders of the particular Notes
to be affected.
14.    Successor Corporation. When a successor corporation assumes all the
obligations of its predecessor under the Notes and the Indenture and the
transaction complies with the terms of Article Five of the Indenture, the
predecessor corporation shall, except as provided in Article Five, be released
from those obligations.

A-2-7



--------------------------------------------------------------------------------




15.    Defaults and Remedies. Events of Default are set forth in the Indenture.
Subject to certain limitations in the Indenture, if an Event of Default
specified in clause (7) or (8) of Section 6.01 with respect to the Company or
any Guarantor occurs, all outstanding Notes shall become due and payable without
any further action or notice. If an Event of Default specified in clause (1) or
(2) of Section 6.01 as to the 2043 Notes occurs, the Trustee or the Holders of
at least 25% in aggregate principal amount then outstanding 2043 Notes, by
written notice to the Company and the Trustee, may declare all amounts owing
under the 2043 Notes to be due and payable. If any other Event of Default (other
than an Event of Default specified in clause (7) or (8) of Section 6.01 with
respect to the Company or any Guarantor) occurs and is continuing, the Trustee
or the Holders of not less than 25% in aggregate principal amount of the
outstanding Notes may, by written notice to the Trustee and the Company, and the
Trustee upon the request of the Holders of not less than 25% in aggregate
principal amount of the outstanding Notes shall, declare all principal of and
accrued interest on all Notes to be immediately due and payable and such amounts
shall become immediately due and payable. Holders may not enforce the Indenture
or the Notes except as provided in the Indenture. The Trustee may require
indemnity satisfactory to it before it enforces the Indenture or the Notes.
Subject to certain limitations, Holders of a majority in principal amount of the
then outstanding Notes may direct the Trustee in its exercise of any trust or
power. The Trustee may withhold from Holders notice of any continuing default
(except a default in payment of principal, premium, if any, or interest on the
Notes or a default in the observance or performance of any of the obligations of
the Company under Article Five of the Indenture) if it determines that
withholding notice is in their best interests.
16.    Trustee Dealings with Company. The Trustee, in its individual or any
other capacity, may make loans to, accept deposits from, and perform services
for the Company or its Affiliates, and may otherwise deal with the Company or
its Affiliates, as if it were not Trustee.
17.    Discharge. The Company’s obligations pursuant to the Indenture shall be
discharged, except for obligations pursuant to certain sections thereof, subject
to the terms of the Indenture, upon the payment of all the Notes or upon the
irrevocable deposit with the Trustee of United States dollars or U.S. Government
Obligations sufficient to pay when due principal of and interest on the Notes to
maturity or redemption, as the case may be.
18.    Guarantees. The Note shall be entitled to the benefits of certain Note
Guarantees made for the benefit of the Holders. Reference is hereby made to the
Indenture for a statement of the respective rights, limitations of rights,
duties and obligations thereunder of the Guarantors, the Trustee and the
Holders, and for events causing release of the Guarantors from the Note
Guarantees.
19.    Authentication. This Note shall not be valid until the Trustee signs the
certificate of authentication on the other side of this Note.
20.    Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York, as applied to contracts made and
performed within the State of New York. The Trustee, the Company, the Guarantor
and the Holders agree to submit to the jurisdiction of the courts of the State
of New York in any action or proceeding arising out of or relating to the
Indenture or the Notes.
21.    Abbreviations. Customary abbreviations may be used in the name of a
Holder or an assignee, such as: TEN COM (= tenants in common), TENANT (= tenants
by the entireties), JT TEN (= joint tenants with right of survivorship and not
as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to
Minors Act).

A-2-8



--------------------------------------------------------------------------------




22.    CUSIP/ISIN Numbers. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Company has caused
CUSIP/ISIN numbers to be printed on the Notes and the Trustee may use CUSIP/ISIN
numbers in notices of redemption as a convenience to Holders. No representation
is made as to the accuracy of such numbers either as printed on the Notes or as
contained in any notice of redemption and reliance may be placed only

A-2-9



--------------------------------------------------------------------------------




[TO BE ATTACHED TO GLOBAL NOTES]

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE


The following increases or decreases in this Global Note have been made:
Date of
Exchange
Amount of decrease in Principal amount of this Global Note
Amount of increase in Principal amount of this Global Note
Principal amount of this Global Note following such decrease or increase
Signature of authorized officer of Trustee or Notes Custodian
 
 
 
 
 
 
 
 
 
 




A-2-10



--------------------------------------------------------------------------------




EXHIBIT B-1
[FORM OF FACE OF GLOBAL EXCHANGE NOTE]

[Global Notes Legend]
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC) ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE
AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS MADE
IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO ON
THE REVERSE HEREOF.



B-1-1



--------------------------------------------------------------------------------




FORM OF GLOBAL EXCHANGE NOTE
CUSIP
ISIN
QVC, INC.
No.    $
4.375% SENIOR SECURED NOTE DUE 2023
QVC, INC., a Delaware corporation (the “Company”), for value received, promises
to pay to CEDE & CO. or registered assigns the principal sum of             
dollars on March 15, 2023.
Interest Payment Dates: March 15 and September 15.
Record Dates: March 1 and September 1.
Reference is made to the further provisions of this Note contained herein, which
shall for all purposes have the same effect as if set forth at this place.

B-1-2



--------------------------------------------------------------------------------




[FORM OF REVERSE OF GLOBAL EXCHANGE NOTE]
QVC, INC.
4.375% SENIOR SECURED NOTE DUE 2023
1.    Interest. QVC, INC., a Delaware corporation (the “Company”), promises to
pay, until the principal hereof is paid or made available for payment, interest
on the principal amount set forth on the face hereof at a rate of 4.375% per
annum. Interest hereon shall accrue from and including the most recent date to
which interest has been paid or, if no interest has been paid, from and
including March 18, 2013 to but excluding the date on which interest is paid.
Interest shall be payable in arrears on each March 15 and September 15
commencing on September 15, 2013. Interest shall be computed on the basis of a
360-day year of twelve 30-day months. The Company shall pay interest on overdue
principal and on overdue interest (to the full extent permitted by law) at a
rate of 4.375% per annum.
2.    Method of Payment. The Company shall pay interest hereon (except defaulted
interest) to the Persons who are registered Holders at the close of business on
March 1 or September 1 next preceding the interest payment date (whether or not
a Business Day). Holders must surrender Notes to a Paying Agent to collect
principal payments. The Company (through the Paying Agent) shall pay principal
and interest in money of the United States of America that at the time of
payment is legal tender for payment of public and private debts. If the Holder
has given wire transfer instructions to the Company at least ten Business Days
prior to the payment date, the Company shall make all payments on this Note by
wire transfer of immediately available funds to the account specified in those
instructions. Otherwise, payments on this Note shall be made at the office or
agency of the Payment Agent unless the Company elects to make interest payments
by check mailed to the Holders at their addresses set forth in the register of
Holders.
3.    Paying Agent and Registrar. Initially, U.S. Bank National Association, a
national banking association (the “Trustee”), shall act as a Paying Agent and
Registrar. The Company may appoint and change any Paying Agent or Registrar or
co-registrar without notice. The Company or any of its Affiliates may act as
Paying Agent or Registrar.
4.    Indenture. The Company issued the Notes under an Indenture dated as of
March 18, 2013 (the “Indenture”) among the Company, the Guarantors (as defined
in the Indenture) and the Trustee. This is one of a series of Notes of the
Company issued, or to be issued, under the Indenture. The 2023 Notes include (i)
$[           ] aggregate principal amount of the Company’s 4.375% Senior Secured
Notes due 2023 (the “Initial Notes”), representing the 2023 Notes that were not
exchanged for Exchange Notes, (ii) the Exchange Notes represented by this Note
and (iii) if and when issued, additional 2023 Notes (other than the Exchange
Notes) that may be issued from time to time under the Indenture subsequent to
March 18, 2013 (the “Additional Notes”). The Initial Notes, the Exchange Notes
represented by this Note and the Additional Notes shall be considered
collectively as a single class for all purposes of the Indenture. The terms of
the Notes include those stated in the Indenture and those made part of the
Indenture by reference to the Trust Indenture Act of 1939 (15 U.S. Code §§
77aaa-77bbbb), as amended from time to time. The Notes are subject to all such
terms, and Holders are referred to the Indenture and such Act for a statement of
them. Capitalized and certain other terms used herein and not otherwise defined
have the meanings set forth in the Indenture.
5.    Mandatory Redemption. Except as set forth in paragraph 8 below, the
Company shall not be required to make mandatory redemption payments with respect
to the Notes.

B-1-3



--------------------------------------------------------------------------------




6.    Optional Redemption. (a) The Notes are redeemable at the Company’s
election, in whole or in part at any time upon not less than 30 nor more than 60
days’ notice, at a redemption price equal to the greater of:
(i)    100% of the aggregate principal amount of the Notes to be redeemed, or
(ii)    as determined by an Independent Investment Banker, the sum of the
present values of the remaining scheduled payments of principal and interest on
the Notes to be redeemed (not including any portion of such payments of interest
accrued to the date of redemption) discounted to the redemption date on a
semiannual basis (assuming a 360-day year consisting of twelve 30-day months) at
the Adjusted Treasury Rate, plus 40 basis points,
plus, in either of the above cases, accrued and unpaid interest to the date of
redemption on the Notes to be redeemed.
(b)    In the event of a redemption of fewer than all of the Notes, the Trustee
shall select the Notes to be redeemed in compliance with the requirements of the
principal national securities exchange, if any, on which such Notes are listed,
or if such Notes are not then listed on a national securities exchange, on a pro
rata basis, by lot or in such other manner as the Trustee shall deem fair and
appropriate. The Notes shall be redeemable in whole or in part upon not less
than 30 nor more than 60 days’ prior written notice, mailed by first class mail
to a Holder’s last address as it shall appear on the register maintained by the
Registrar of the Notes. On and after any Redemption Date, interest shall cease
to accrue on the Notes or portions thereof called for redemption unless the
Company shall fail to redeem any such Note.
7.    Notice of Redemption. Notice of redemption shall be mailed at least 30
days but not more than 60 days before the Redemption Date to each Holder to be
redeemed at his registered address, except that redemption notices may be mailed
more than 60 days prior to a Redemption Date if the notice is issued in
connection with a satisfaction and discharge of the Indenture. On and after the
Redemption Date, unless the Company defaults in making the redemption payment,
interest ceases to accrue on Notes or portions thereof called for redemption.
8.    Offers To Purchase. The Indenture provides that upon the occurrence of a
Change of Control Triggering Event and subject to further limitations contained
therein, the Company shall make an offer to purchase outstanding Notes in
accordance with the procedures set forth in the Indenture.
9.    Collateral. These Notes are secured initially by a security interest in
the Collateral pursuant to certain Security Documents. Reference is made to the
Indenture for events causing release of the security interest in the Collateral.
10.    Denominations, Transfer, Exchange. The Notes are in registered form
without coupons in denominations of $2,000 and integral multiples of $1,000. A
Holder may transfer or exchange Notes in accordance with the Indenture. The
Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and to pay to it any taxes and fees required
by law or permitted by the Indenture. The Registrar need not register the
transfer of or exchange of any Notes or a portion of a Note selected for
redemption for a period of 15 days before a mailing of notice of redemption.

B-1-4



--------------------------------------------------------------------------------




11.    Persons Deemed Owners. The registered Holder of this Note may be treated
as the owner of this Note for all purposes.
12.    Unclaimed Money. If money for the payment of principal or interest
remains unclaimed for two years, the Trustee shall pay the money back to the
Company at its written request. After that, Holders entitled to the money must
look to the Company for payment as general creditors unless an “abandoned
property” law designates another Person.
13.    Amendment, Supplement, Waiver, Etc. The Company, the Guarantors and the
Trustee (if a party thereto) may, without the consent of the Holders of any
outstanding Notes, amend, waive or supplement the Indenture or the Notes for
certain specified purposes, including, among other things, curing ambiguities,
defects or inconsistencies, maintaining the qualification of the Indenture under
the Trust Indenture Act of 1939, as amended, and making any change that does not
materially and adversely affect the rights of any Holder. Other amendments and
modifications of the Indenture or the Notes may be made by the Company, the
Guarantors and the Trustee with the consent of the Holders of not less than a
majority of the aggregate principal amount of the outstanding Notes, subject to
certain exceptions requiring the consent of the Holders of the particular Notes
to be affected.
14.    Successor Corporation. When a successor corporation assumes all the
obligations of its predecessor under the Notes and the Indenture and the
transaction complies with the terms of Article Five of the Indenture, the
predecessor corporation shall, except as provided in Article Five, be released
from those obligations.
15.    Defaults and Remedies. Events of Default are set forth in the Indenture.
Subject to certain limitations in the Indenture, if an Event of Default
specified in clause (7) or (8) of Section 6.01 with respect to the Company or
any Guarantor occurs, all outstanding Notes shall become due and payable without
any further action or notice. If an Event of Default specified in clause (1) or
(2) of Section 6.01 as to the 2023 Notes occurs, the Trustee or the Holders of
at least 25% in aggregate principal amount then outstanding 2023 Notes, by
written notice to the Company and the Trustee, may declare all amounts owing
under the 2023 Notes to be due and payable. If any other Event of Default (other
than an Event of Default specified in clause (7) or (8) of Section 6.01 with
respect to the Company or any Guarantor) occurs and is continuing, the Trustee
or the Holders of not less than 25% in aggregate principal amount of the
outstanding Notes may, by written notice to the Trustee and the Company, and the
Trustee upon the request of the Holders of not less than 25% in aggregate
principal amount of the outstanding Notes shall, declare all principal of and
accrued interest on all Notes to be immediately due and payable and such amounts
shall become immediately due and payable. Holders may not enforce the Indenture
or the Notes except as provided in the Indenture. The Trustee may require
indemnity satisfactory to it before it enforces the Indenture or the Notes.
Subject to certain limitations, Holders of a majority in principal amount of the
then outstanding Notes may direct the Trustee in its exercise of any trust or
power. The Trustee may withhold from Holders notice of any continuing default
(except a default in payment of principal, premium, if any, or interest on the
Notes or a default in the observance or performance of any of the obligations of
the Company under Article Five of the Indenture) if it determines that
withholding notice is in their best interests.
16.    Trustee Dealings with Company. The Trustee, in its individual or any
other capacity, may make loans to, accept deposits from, and perform services
for the Company or its Affiliates, and may otherwise deal with the Company or
its Affiliates, as if it were not Trustee.

B-1-5



--------------------------------------------------------------------------------




17.    Discharge. The Company’s obligations pursuant to the Indenture shall be
discharged, except for obligations pursuant to certain sections thereof, subject
to the terms of the Indenture, upon the payment of all the Notes or upon the
irrevocable deposit with the Trustee of United States dollars or U.S. Government
Obligations sufficient to pay when due principal of and interest on the Notes to
maturity or redemption, as the case may be.
18.    Guarantees. The Note shall be entitled to the benefits of certain Note
Guarantees made for the benefit of the Holders. Reference is hereby made to the
Indenture for a statement of the respective rights, limitations of rights,
duties and obligations thereunder of the Guarantors, the Trustee and the
Holders, and for events causing release of the Guarantors from the Note
Guarantees.
19.    Authentication. This Note shall not be valid until the Trustee signs the
certificate of authentication on the other side of this Note.
20.    Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York, as applied to contracts made and
performed within the State of New York. The Trustee, the Company, the Guarantor
and the Holders agree to submit to the jurisdiction of the courts of the State
of New York in any action or proceeding arising out of or relating to the
Indenture or the Notes.
21.    Abbreviations. Customary abbreviations may be used in the name of a
Holder or an assignee, such as: TEN COM (= tenants in common), TENANT (= tenants
by the entireties), JT TEN (= joint tenants with right of survivorship and not
as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to
Minors Act).
22.    CUSIP/ISIN Numbers. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Company has caused
CUSIP/ISIN numbers to be printed on the Notes and the Trustee may use CUSIP/ISIN
numbers in notices of redemption as a convenience to Holders. No representation
is made as to the accuracy of such numbers either as printed on the Notes or as
contained in any notice of redemption and reliance may be placed only on the
other identification numbers placed thereon.



B-1-6



--------------------------------------------------------------------------------




[TO BE ATTACHED TO GLOBAL NOTES]

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE
The following increases or decreases in this Global Note have been made:
Date of
Exchange
Amount of decrease in Principal amount of this Global Note
Amount of increase in Principal amount of this Global Note
Principal amount of this Global Note following such decrease or increase
Signature of authorized officer of Trustee or Notes Custodian
 
 
 
 
 
 
 
 
 
 






B-1-7



--------------------------------------------------------------------------------




EXHIBIT B-2
[FORM OF FACE OF GLOBAL EXCHANGE NOTE]

[Global Notes Legend]
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC) ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE
AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS MADE
IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO ON
THE REVERSE HEREOF.



B-2-1



--------------------------------------------------------------------------------




FORM OF GLOBAL EXCHANGE NOTE
CUSIP
ISIN
QVC, INC.
No.    $
5.950% SENIOR SECURED NOTE DUE 2043
QVC, INC., a Delaware corporation (the “Company”), for value received, promises
to pay to CEDE & CO. or registered assigns the principal sum of             
dollars on March 15, 2043.
Interest Payment Dates: March 15 and September 15.
Record Dates: March 1 and September 1.
Reference is made to the further provisions of this Note contained herein, which
shall for all purposes have the same effect as if set forth at this place.

B-2-2



--------------------------------------------------------------------------------




[FORM OF REVERSE OF GLOBAL EXCHANGE NOTE]
QVC, INC.
5.950% SENIOR SECURED NOTE DUE 2043
1.    Interest. QVC, INC., a Delaware corporation (the “Company”), promises to
pay, until the principal hereof is paid or made available for payment, interest
on the principal amount set forth on the face hereof at a rate of 5.950% per
annum. Interest hereon shall accrue from and including the most recent date to
which interest has been paid or, if no interest has been paid, from and
including March 18, 2013 to but excluding the date on which interest is paid.
Interest shall be payable in arrears on each March 15 and September 15
commencing on September 15, 2013. Interest shall be computed on the basis of a
360-day year of twelve 30-day months. The Company shall pay interest on overdue
principal and on overdue interest (to the full extent permitted by law) at a
rate 5.950% per annum.
2.    Method of Payment. The Company shall pay interest hereon (except defaulted
interest) to the Persons who are registered Holders at the close of business on
March 1 or September 1 next preceding the interest payment date (whether or not
a Business Day). Holders must surrender Notes to a Paying Agent to collect
principal payments. The Company (through the Paying Agent) shall pay principal
and interest in money of the United States of America that at the time of
payment is legal tender for payment of public and private debts. If the Holder
has given wire transfer instructions to the Company at least ten Business Days
prior to the payment date, the Company shall make all payments on this Note by
wire transfer of immediately available funds to the account specified in those
instructions. Otherwise, payments on this Note shall be made at the office or
agency of the Payment Agent unless the Company elects to make interest payments
by check mailed to the Holders at their addresses set forth in the register of
Holders.
3.    Paying Agent and Registrar. Initially, U.S. Bank National Association, a
national banking association (the “Trustee”), shall act as a Paying Agent and
Registrar. The Company may appoint and change any Paying Agent or Registrar or
co-registrar without notice. The Company or any of its Affiliates may act as
Paying Agent or Registrar.
4.    Indenture. The Company issued the Notes under an Indenture dated as of
March 18, 2013 (the “Indenture”) among the Company, the Guarantors (as defined
in the Indenture) and the Trustee. This is one of a series of Notes of the
Company issued, or to be issued, under the Indenture. The 2043 Notes include (i)
$[          ] aggregate principal amount of the Company’s 5.950% Senior Secured
Notes due 2043 (the “Initial Notes”), representing the 2043 Notes that were not
exchanged for Exchange Notes, (ii) the Exchange Notes represented by this Note
and (iii) if and when issued, additional 2043 Notes (other than Exchange Notes)
that may be issued from time to time under the Indenture subsequent to March 18,
2013 (the “Additional Notes”). The Initial Notes, the Exchange Notes represented
by this Note and the Additional Notes shall be considered collectively as a
single class for all purposes of the Indenture. The terms of the Notes include
those stated in the Indenture and those made part of the Indenture by reference
to the Trust Indenture Act of 1939 (15 U.S. Code §§ 77aaa-77bbbb), as amended
from time to time. The Notes are subject to all such terms, and Holders are
referred to the Indenture and such Act for a statement of them. Capitalized and
certain other terms used herein and not otherwise defined have the meanings set
forth in the Indenture.
5.    Mandatory Redemption. Except as set forth in paragraph 8 below, the
Company shall not be required to make mandatory redemption payments with respect
to the Notes.

B-2-3



--------------------------------------------------------------------------------




6.    Optional Redemption. (a) The Notes are redeemable at the Company’s
election, in whole or in part at any time upon not less than 30 nor more than 60
days’ notice, at a redemption price equal to the greater of:
(i)    100% of the aggregate principal amount of the Notes to be redeemed, or
(ii)    as determined by an Independent Investment Banker, the sum of the
present values of the remaining scheduled payments of principal and interest on
the Notes to be redeemed (not including any portion of such payments of interest
accrued to the date of redemption) discounted to the redemption date on a
semiannual basis (assuming a 360-day year consisting of twelve 30-day months) at
the Adjusted Treasury Rate, plus 45 basis points,
plus, in either of the above cases, accrued and unpaid interest to the date of
redemption on the Notes to be redeemed.
(b)    In the event of a redemption of fewer than all of the Notes, the Trustee
shall select the Notes to be redeemed in compliance with the requirements of the
principal national securities exchange, if any, on which such Notes are listed,
or if such Notes are not then listed on a national securities exchange, on a pro
rata basis, by lot or in such other manner as the Trustee shall deem fair and
appropriate. The Notes shall be redeemable in whole or in part upon not less
than 30 nor more than 60 days’ prior written notice, mailed by first class mail
to a Holder’s last address as it shall appear on the register maintained by the
Registrar of the Notes. On and after any Redemption Date, interest shall cease
to accrue on the Notes or portions thereof called for redemption unless the
Company shall fail to redeem any such Note.
7.    Notice of Redemption. Notice of redemption shall be mailed at least 30
days but not more than 60 days before the Redemption Date to each Holder to be
redeemed at his registered address, except that redemption notices may be mailed
more than 60 days prior to a Redemption Date if the notice is issued in
connection with a satisfaction and discharge of the Indenture. On and after the
Redemption Date, unless the Company defaults in making the redemption payment,
interest ceases to accrue on Notes or portions thereof called for redemption.
8.    Offers To Purchase. The Indenture provides that upon the occurrence of a
Change of Control Triggering Event and subject to further limitations contained
therein, the Company shall make an offer to purchase outstanding Notes in
accordance with the procedures set forth in the Indenture.
9.    Collateral. These Notes are secured initially by a security interest in
the Collateral pursuant to certain Security Documents. Reference is made to the
Indenture for events causing release of the security interest in the Collateral.
10.    Denominations, Transfer, Exchange. The Notes are in registered form
without coupons in denominations of $2,000 and integral multiples of $1,000. A
Holder may transfer or exchange Notes in accordance with the Indenture. The
Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and to pay to it any taxes and fees required
by law or permitted by the Indenture. The Registrar need not register the
transfer of or exchange of any Notes or a portion of a Note selected for
redemption for a period of 15 days before a mailing of notice of redemption.

B-2-4



--------------------------------------------------------------------------------




11.    Persons Deemed Owners. The registered Holder of this Note may be treated
as the owner of this Note for all purposes.
12.    Unclaimed Money. If money for the payment of principal or interest
remains unclaimed for two years, the Trustee shall pay the money back to the
Company at its written request. After that, Holders entitled to the money must
look to the Company for payment as general creditors unless an “abandoned
property” law designates another Person.
13.    Amendment, Supplement, Waiver, Etc. The Company, the Guarantors and the
Trustee (if a party thereto) may, without the consent of the Holders of any
outstanding Notes, amend, waive or supplement the Indenture or the Notes for
certain specified purposes, including, among other things, curing ambiguities,
defects or inconsistencies, maintaining the qualification of the Indenture under
the Trust Indenture Act of 1939, as amended, and making any change that does not
materially and adversely affect the rights of any Holder. Other amendments and
modifications of the Indenture or the Notes may be made by the Company, the
Guarantors and the Trustee with the consent of the Holders of not less than a
majority of the aggregate principal amount of the outstanding Notes, subject to
certain exceptions requiring the consent of the Holders of the particular Notes
to be affected.
14.    Successor Corporation. When a successor corporation assumes all the
obligations of its predecessor under the Notes and the Indenture and the
transaction complies with the terms of Article Five of the Indenture, the
predecessor corporation shall, except as provided in Article Five, be released
from those obligations.
15.    Defaults and Remedies. Events of Default are set forth in the Indenture.
Subject to certain limitations in the Indenture, if an Event of Default
specified in clause (7) or (8) of Section 6.01 with respect to the Company or
any Guarantor occurs, all outstanding Notes shall become due and payable without
any further action or notice. If an Event of Default specified in clause (1) or
(2) of Section 6.01 as to the 2043 Notes occurs, the Trustee or the Holders of
at least 25% in aggregate principal amount then outstanding 2043 Notes, by
written notice to the Company and the Trustee, may declare all amounts owing
under the 2043 Notes to be due and payable. If any other Event of Default (other
than an Event of Default specified in clause (7) or (8) of Section 6.01 with
respect to the Company or any Guarantor) occurs and is continuing, the Trustee
or the Holders of not less than 25% in aggregate principal amount of the
outstanding Notes may, by written notice to the Trustee and the Company, and the
Trustee upon the request of the Holders of not less than 25% in aggregate
principal amount of the outstanding Notes shall, declare all principal of and
accrued interest on all Notes to be immediately due and payable and such amounts
shall become immediately due and payable. Holders may not enforce the Indenture
or the Notes except as provided in the Indenture. The Trustee may require
indemnity satisfactory to it before it enforces the Indenture or the Notes.
Subject to certain limitations, Holders of a majority in principal amount of the
then outstanding Notes may direct the Trustee in its exercise of any trust or
power. The Trustee may withhold from Holders notice of any continuing default
(except a default in payment of principal, premium, if any, or interest on the
Notes or a default in the observance or performance of any of the obligations of
the Company under Article Five of the Indenture) if it determines that
withholding notice is in their best interests.
16.    Trustee Dealings with Company. The Trustee, in its individual or any
other capacity, may make loans to, accept deposits from, and perform services
for the Company or its Affiliates, and may otherwise deal with the Company or
its Affiliates, as if it were not Trustee.

B-2-5



--------------------------------------------------------------------------------




17.    Discharge. The Company’s obligations pursuant to the Indenture shall be
discharged, except for obligations pursuant to certain sections thereof, subject
to the terms of the Indenture, upon the payment of all the Notes or upon the
irrevocable deposit with the Trustee of United States dollars or U.S. Government
Obligations sufficient to pay when due principal of and interest on the Notes to
maturity or redemption, as the case may be.
18.    Guarantees. The Note shall be entitled to the benefits of certain Note
Guarantees made for the benefit of the Holders. Reference is hereby made to the
Indenture for a statement of the respective rights, limitations of rights,
duties and obligations thereunder of the Guarantors, the Trustee and the
Holders, and for events causing release of the Guarantors from the Note
Guarantees.
19.    Authentication. This Note shall not be valid until the Trustee signs the
certificate of authentication on the other side of this Note.
20.    Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York, as applied to contracts made and
performed within the State of New York. The Trustee, the Company, the Guarantor
and the Holders agree to submit to the jurisdiction of the courts of the State
of New York in any action or proceeding arising out of or relating to the
Indenture or the Notes.
21.    Abbreviations. Customary abbreviations may be used in the name of a
Holder or an assignee, such as: TEN COM (= tenants in common), TENANT (= tenants
by the entireties), JT TEN (= joint tenants with right of survivorship and not
as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to
Minors Act).
22.    CUSIP/ISIN Numbers. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Company has caused
CUSIP/ISIN numbers to be printed on the Notes and the Trustee may use CUSIP/ISIN
numbers in notices of redemption as a convenience to Holders. No representation
is made as to the accuracy of such numbers either as printed on the Notes or as
contained in any notice of redemption and reliance may be placed only on the
other identification numbers placed thereon.

B-2-6



--------------------------------------------------------------------------------




[TO BE ATTACHED TO GLOBAL NOTES]

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE
The following increases or decreases in this Global Note have been made:
Date of
Exchange
Amount of decrease in Principal amount of this Global Note
Amount of increase in Principal amount of this Global Note
Principal amount of this Global Note following such decrease or increase
Signature of authorized officer of Trustee or Notes Custodian
 
 
 
 
 
 
 
 
 
 


B-2-7



--------------------------------------------------------------------------------




EXHIBIT C
NOTATION OF GUARANTEE
Each of the undersigned (the “Guarantors”) hereby jointly and severally
unconditionally guarantees, to the extent set forth in the Indenture dated as of
March 18, 2013 by and among QVC, Inc., as issuer, the Guarantors, as guarantors,
and U.S. Bank National Association, as Trustee (as amended, restated or
supplemented from time to time, the “Indenture”), and subject to the provisions
of the Indenture, (a) the due and punctual payment of the principal of, and
premium, if any, and interest on the Notes, when and as the same shall become
due and payable, whether at maturity, by acceleration or otherwise, the due and
punctual payment of interest on overdue principal of, and premium and, to the
extent permitted by law, interest, and the due and punctual performance of all
other obligations of the Company to the Holders or the Trustee, all in
accordance with the terms set forth in Article Ten of the Indenture, and (b) in
case of any extension of time of payment or renewal of any Notes or any of such
other obligations, that the same shall be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
stated maturity, by acceleration or otherwise.
The obligations of the Guarantors to the Holders and to the Trustee pursuant to
this Guarantee and the Indenture are expressly set forth in Article Ten of the
Indenture, and reference is hereby made to the Indenture for the precise terms
and limitations of this Guarantee. Each Holder of the Note to which this
Guarantee is endorsed, by accepting such Note, agrees to and shall be bound by
such provisions.



C-1

